Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of December 5, 2013 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of April 12, 2011 (the “Credit
Agreement”), by and among CONSOL Energy Inc. (the “Borrower”), the lenders and
agents party thereto and PNC Bank, National Association, as administrative agent
(the “Administrative Agent”). Capitalized terms used but not defined herein
shall have the meanings given them in the Credit Agreement as amended by this
Amendment.

WITNESSETH

WHEREAS, on October 25, 2013, the Borrower entered into a definitive agreement
to sell all of the capital stock of its wholly-owned subsidiary Consolidation
Coal Company to Ohio Valley Resources, Inc.;

WHEREAS, the Borrower has requested the amendments to the Credit Agreement set
forth herein in order to permit such sale and to make certain other changes to
the Credit Agreement;

WHEREAS, PNC Capital Markets LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated are acting as joint lead arrangers and joint bookrunners for this
Amendment;

WHEREAS, the contemplated amendments require the consent of each Lender under
the Credit Agreement;

WHEREAS, as of the Amendment No. 1 Effective Date, the Borrower will exercise
its right under Section 5.6.2(i) of the Credit Agreement to terminate the
Commitment of each Lender (an “Amendment No. 1 Non-Consenting Lender”) that does
not execute and deliver a consent to this Amendment in the form of Exhibit A
hereto (a “Consent”) by the Consent Deadline (as defined below); and

WHEREAS, effective as of the Amendment No. 1 Effective Date, the Revolving
Credit Commitment of each Lender shall be revised as set forth on Schedule
1.1(B) hereto.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1. Amendments.

(a) The Credit Agreement is, effective as of the Amendment No. 1 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the conformed copy of the Credit
Agreement as amended by this Amendment attached as Exhibit B hereto.



--------------------------------------------------------------------------------

(b) The following schedules and exhibits to the Credit Agreement are, effective
as of the Amendment No. 1 Effective Date, hereby amended and restated in the
forms attached hereto with the corresponding schedule or exhibit numbers, as
applicable:

 

  (i) Schedule 1.1(A)

 

  (ii) Schedule 1.1(B)

 

  (iii) Schedule 1.1(R)

 

  (iv) Schedule 6.1.2

 

  (v) Schedule 6.1.13

 

  (vi) Schedule 8.1.14

 

  (vii) Schedule 8.1.16

 

  (viii) Exhibit 8.3.4

(c) The following schedule to the Credit Agreement is, effective as of the
Amendment No. 1 Effective Date, hereby added in the form attached hereto:

 

  (i) Schedule 1.1(C)

(d) The Guaranty Agreement is, effective as of the Amendment No. 1 Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the conformed copy of the
Guaranty Agreement as amended by this Amendment attached as Exhibit C hereto.

(e) The CNX Gas Guaranty Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the conformed copy of the CNX
Gas Guaranty Agreement as amended by this Amendment attached as Exhibit D
hereto.

(f) The CCC Disposed Entities are, effective as of the Amendment No. 1 Effective
Date, hereby released from their obligations under the Loan Documents, and all
liens and security interests in the equity interests and assets of the CCC
Disposed Entities to secure the Obligations (other than any Mortgages, from
which releases will be addressed in separate documents to the extent applicable)
are hereby released. The Administrative Agent and the Collateral Trustee are
hereby authorized by the Lenders to execute such documents and instruments and
take such actions as the Loan Parties request and the Administrative Agent or
the Collateral Trustee, as the case may be, deems appropriate to effectuate the
foregoing.

 

-2-



--------------------------------------------------------------------------------

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions (the date of such effectiveness, the “Amendment
No. 1 Effective Date”):

(a) Execution and Delivery of Amendment. The Borrower and the Administrative
Agent shall have executed and delivered this Amendment, and the Administrative
Agent shall have received Consents executed and delivered by the Required
Lenders and, after giving effect to Section 3 hereof, each Lender.

(b) CCC Transaction. Substantially concurrently with the effectiveness of this
Amendment, the CCC Transaction shall have been or shall be consummated.

(c) Officer’s Certificate. The representations and warranties of each of the
Loan Parties contained in the Loan Documents shall be true and accurate on and
as of the Amendment No. 1 Effective Date with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein); each of the Loan Parties shall
have performed and complied with all covenants and conditions in the Loan
Documents, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate of each of the Loan Parties,
dated the Amendment No. 1 Effective Date and signed by a Responsible Officer or
Authorized Officer of each of the Loan Parties, to each such effect.

(d) Notes. The Notes (for each Lender that requested a Note at least two
Business Days prior to the Amendment No. 1 Effective Date) shall have been duly
executed by each of the Loan Parties thereto and delivered to the Administrative
Agent.

(e) Secretary’s Certificate. The Borrower shall have delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the
Amendment No. 1 Effective Date and signed by the Secretary or an Assistant
Secretary of each of the Loan Parties, certifying as appropriate:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings under the Credit Agreement, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Amendment No. 1 Effective Date;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents being executed and delivered as of the Amendment No. 1
Effective Date and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of the Loan Documents and the true signatures of such officers, on
which the Administrative Agent, an Issuing Lender, and each Lender may
conclusively rely; and

 

-3-



--------------------------------------------------------------------------------

(iii) that attached thereto are copies of its organizational documents,
including its certificate of incorporation and bylaws or certificate of limited
partnership and partnership agreement or certificate of formation and limited
liability company agreement as in effect on the Amendment No. 1 Effective Date
certified as of a recent date by the appropriate state official where such
documents are filed in a state office, or in the alternative (other than in the
case of the Borrower), that the copies of its organizational documents,
including its certificate of incorporation and bylaws or certificate of limited
partnership and partnership agreement or certificate of formation and limited
liability company agreement have not been amended since the Closing Date (or the
applicable Joinder Date) and are in full force and effect, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

(f) Legal Opinions. The Administrative Agent shall have received the executed
legal opinions, dated as of the Amendment No. 1 Effective Date and substantially
consistent with the legal opinions delivered on the Closing Date pursuant to
Section 7.1.4 of the Credit Agreement, with such changes as are appropriate to
reflect the transactions contemplated by this Amendment and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

(g) Repayment. If any Revolving Credit Loans are outstanding as of the Amendment
No. 1 Effective Date, in accordance with Section 5.6.2(i) of the Credit
Agreement, the Borrower shall have prepaid or shall concurrently prepay the
Revolving Credit Loans of each Amendment No. 1 Non-Consenting Lender, together
with all interest accrued and unpaid thereon and accrued and unpaid fees and all
other amounts payable to such Lender.

(h) Release of Guaranty under CNX Gas Credit Agreement. The Administrative Agent
shall have received satisfactory evidence that the CCC Disposed Entities will
be, as of the Amendment No. 1 Effective Date, released from their Guaranties of
the obligations under the CNX Gas Credit Agreement.

(i) Insurance. Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under the Loan Documents is in full force
and effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, and the Collateral Trustee, as mortgagee and lender loss
payee, and evidence that the Loan Parties have taken all actions required under
the Flood Laws to the extent reasonably requested by the Administrative Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, to the extent required, obtaining flood
insurance in form and substance satisfactory to the Administrative Agent for
such property, structures and contents prior to such property, structures and
contents becoming Collateral.

 

-4-



--------------------------------------------------------------------------------

(j) Real Estate Deliverables. The Administrative Agent shall have received an
amendment and, to the extent necessary, an assumption agreement with respect to
each Mortgage that remains in effect subsequent to the closing of the CCC
Transaction (each, a “Mortgage Amendment”) to reflect the matters set forth in
this Amendment, duly executed and acknowledged by the applicable Loan Party, and
in form for recording in the recording office where such Mortgage was recorded,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof under applicable
law, in each case, in form and substance reasonably acceptable to the
Administrative Agent.

(k) Release Notice. The Collateral Trustee shall have received a Release Notice
(as defined in the Collateral Trust Agreement) with respect to the assets and
entities to be released pursuant to the CCC Transaction.

(l) Compliance Certificate. The Administrative Agent shall have received an
executed Compliance Certificate dated as of the Amendment No. 1 Effective Date
and giving pro forma effect to the CCC Disposition.

(m) Consent Fees. The Borrower shall have paid to the Administrative Agent for
the account of each Applicable Lender (as defined below) a consent fee equal to
the applicable percentage of its Revolving Credit Commitment set forth on
Schedule 1.1(B) hereto as posted to the Lenders via Syndtrax on November 6,
2013. “Applicable Lender” shall mean each Lender that has executed and delivered
to the Administrative Agent the Consent prior to 2:00 p.m., New York City time,
on November 26, 2013 or such later date and time specified by the Borrower and
notified in writing to the Lenders by the Administrative Agent (the “Consent
Deadline”).

(n) Fees and Expenses. All fees and expenses payable on or before the Amendment
No. 1 Effective Date by the Borrower to the Administrative Agent (or its
Affiliates) in connection with this Amendment shall have been paid, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

(o) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents shall
be in form and substance satisfactory to the Administrative Agent and its
counsel, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

3. Termination of Commitments of Non-Consenting Lenders. Effective as of the
Amendment No. 1 Effective Date, pursuant to Section 5.6.2(i) of the Credit
Agreement, the Borrower hereby terminates the Commitment of each Amendment No. 1
Non-Consenting Lender.

 

-5-



--------------------------------------------------------------------------------

4. Full Force and Effect. All of the terms, conditions, representations,
warranties and covenants contained in the Loan Documents shall continue in full
force and effect, including without limitation, all liens and security interests
granted pursuant to the Loan Documents, except, in each case, as expressly
modified by this Amendment. This Amendment shall constitute a Loan Document for
purposes of the Credit Agreement as of the Amendment No. 1 Effective Date and
all references to the Credit Agreement in any Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

5. Counterparts. This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

6. Severability. If any term of this Amendment or any application thereof shall
be held to be invalid, illegal or unenforceable, the validity of other terms of
this Amendment or any other application of such term shall in no way be affected
thereby.

7. Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.15 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER: CONSOL ENERGY INC. By:   /s/ John M. Reilly Name:   John M. Reilly
Title:   Vice President and Treasurer

 

GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI By:   /s/ John M. Reilly   John M.
Reilly, Vice President and Treasurer

 

GUARANTOR: TERRY EAGLE LIMITED PARTNERSHIP By:   TECPART Corporation, a general
partner By:   /s/ John M. Reilly Name:   John M. Reilly Title:   Treasurer

By:   TEAGLE Company, L.L.C., a general partner By:   /s/ John M. Reilly Name:  
John M. Reilly Title:   Treasurer

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND LLC

CNX MARINE TERMINALS INC.

CNX RCPC LLC

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CNX WATER ASSETS LLC

CONSOL PENNSYLVANIA COAL

COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

R&PCC LLC

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:   /s/ John M. Reilly   John M. Reilly, Treasurer of each Guarantor listed
above on behalf of each such Guarantor

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

CONSOL AMONATE FACILITY LLC

CONSOL AMONATE MINING COMPANY LLC

CONSOL BUCHANAN MINING COMPANY LLC

CONSOL MINING COMPANY LLC

CONSOL MINING HOLDING COMPANY LLC

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

LAUREL RUN MINING COMPANY

WINDSOR COAL COMPANY

By:   /s/ Steven T. Aspinall   Steven T. Aspinall, Treasurer of each Guarantor
listed above on behalf of each such Guarantor

 

GUARANTOR: CONRHEIN COAL COMPANY By:  

CONSOL MINING HOLDING

COMPANY LLC, a general partner

By:   /s/ John M. Reilly Name:   John M. Reilly Title:   Treasurer

 

GUARANTOR: CONSOL FINANCIAL INC. By:   /s/ Christopher C. Jones Name:  
Christopher C. Jones Title:   Vice President and Secretary

 

GUARANTOR: PAROS CORP. By:   /s/ David M. Khani Name:   David M. Khani Title:  
Treasurer

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Lender

By:   /s/ Richard C. Munsick Name:   Richard C. Munsick Title:   Senior Vice
President

[Signature Page to Amendment No. 1 to CONSOL Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 1

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”) to (i) the certain
Credit Agreement, dated as of April 12, 2011 (the “Credit Agreement”) by and
among CONSOL Energy Inc. (the “Borrower”), the lenders party thereto and PNC
Bank, National Association, as administrative agent (the “Administrative
Agent”), (ii) the Guaranty Agreement dated as of April 12, 2011 among the
Guarantors party thereto and the Administrative Agent and (iii) the CNX Gas
Guaranty Agreement among the Guarantors party thereto and the Administrative
Agent. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement (as amended by the
Amendment).

The undersigned Lender hereby consents to the Amendment.

 

                                                                           
              , (Name of Institution) By:       Name:   Title: If a second
signature is necessary: By:       Name:   Title:

[Consent to Amendment No. 1 to CONSOL Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT B

 

 

$1,500,000,0001,000,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED

CREDIT AGREEMENT

by and among

CONSOL ENERGY INC.

and

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

and

BANK OF AMERICA, N.A.,

as the Syndication Agent

and

THE BANK OF NOVA SCOTIA

THE ROYAL BANK OF SCOTLAND PLC, and

SOVEREIGN BANK,

as the Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

Dated as of April 12, 2011

And as amended by Amendment No. 1 on December 5, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. CERTAIN DEFINITIONS

  

1.1 CERTAIN DEFINITIONS

     1   

1.2 CONSTRUCTION

     3638   

1.3 ACCOUNTING PRINCIPLES

     3638   

1.4 VALUATIONS

     3739   

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

  

2.1 REVOLVING CREDIT COMMITMENTS

     3739   

2.1.1 REVOLVING CREDIT LOANS

     3739   

2.1.2 SWING LOAN COMMITMENT

     3840   

2.2 NATURE OF LENDERS’ OBLIGATIONS WITH RESPECT TO REVOLVING CREDIT LOANS

     3840   

2.3 COMMITMENT FEES

     3840   

2.4 COMMITMENT REDUCTION

     41   

2.4.1 VOLUNTARY COMMITMENT REDUCTION.REDUCTIONS

     3941   

2.4.2 MANDATORY COMMITMENT REDUCTIONS

     41   

2.5 REVOLVING CREDIT LOAN REQUESTS; SWING LOAN REQUESTS

     3941   

2.5.1 REVOLVING CREDIT LOAN REQUESTS

     3941   

2.5.2 SWING LOAN REQUESTS

     4042   

2.6 MAKING REVOLVING CREDIT LOANS AND SWING LOANS; PRESUMPTIONS BY THE
ADMINISTRATIVE AGENT; REPAYMENT OF LOANS

     4042   

2.6.1 MAKING REVOLVING CREDIT LOANS

     4042   

2.6.2 PRESUMPTIONS BY THE ADMINISTRATIVE AGENT

     4043   

2.6.3 MAKING SWING LOANS

     4143   

2.6.4 REPAYMENT OF LOANS

     4143   

2.7 NOTES

     4143   

2.8 USE OF PROCEEDS

     4144   

2.9 LETTER OF CREDIT SUBFACILITY

     4144   

2.9.1 ISSUANCE OF LETTERS OF CREDIT

     4144   

2.9.2 LETTER OF CREDIT FEES

     4345   

2.9.3 PARTICIPATIONS, DISBURSEMENTS, REIMBURSEMENT

     4346   

2.9.4 REPAYMENT OF PARTICIPATION ADVANCES

     4547   

2.9.5 DOCUMENTATION

     4548   

2.9.6 DETERMINATIONS TO HONOR DRAWING REQUESTS

     4648   

2.9.7 NATURE OF PARTICIPATION AND REIMBURSEMENT OBLIGATIONS

     4648   

2.9.8 INDEMNITY

     4750   

2.9.9 LIABILITY FOR ACTS AND OMISSIONS

     4850   

2.9.10 CASH COLLATERAL PRIOR TO THE EXPIRATION DATE

     4952   

2.10 BORROWINGS TO REPAY SWING LOANS

     5052   

2.11 INCREASE IN REVOLVING CREDIT COMMITMENTS

     5052   

3. RESERVED

  

4. INTEREST RATES

  

4.1 INTEREST RATE OPTIONS

     5255   

 

-i-



--------------------------------------------------------------------------------

     Page  

4.1.1 REVOLVING CREDIT INTEREST RATE OPTIONS; SWING LINE INTEREST RATE

     5355   

4.1.2 RATE QUOTATIONS

     5356   

4.2 INTEREST PERIODS

     5356   

4.2.1 AMOUNT OF BORROWING TRANCHE

     5456   

4.2.2 RENEWALS

     5456   

4.3 INTEREST AFTER DEFAULT

     5456   

4.3.1 LETTER OF CREDIT FEES, INTEREST RATE

     5456   

4.3.2 OTHER OBLIGATIONS

     5456   

4.3.3 ACKNOWLEDGMENT

     5457   

4.4 LIBOR RATE UNASCERTAINABLE; ILLEGALITY; INCREASED COSTS; DEPOSITS NOT
AVAILABLE

     5457   

4.4.1 UNASCERTAINABLE

     5457   

4.4.2 ILLEGALITY; INCREASED COSTS; DEPOSITS NOT AVAILABLE

     5557   

4.4.3 ADMINISTRATIVE AGENT’S AND LENDER’S RIGHTS

     5557   

4.5 SELECTION OF INTEREST RATE OPTIONS

     5658   

5. PAYMENTS

  

5.1 PAYMENTS

     5658   

5.2 PRO RATA TREATMENT OF LENDERS

     5659   

5.3 SHARING OF PAYMENTS BY LENDERS

     5759   

5.4 PRESUMPTIONS BY ADMINISTRATIVE AGENT

     5860   

5.5 INTEREST PAYMENT DATES

     5861   

5.6 VOLUNTARY PREPAYMENTS

     5861   

5.6.1 RIGHT TO PREPAY

     5861   

5.6.2 REPLACEMENT OF A LENDER

     5962   

5.7 MITIGATION OBLIGATION

     6063   

5.8 INCREASED COSTS

     6063   

5.8.1 INCREASED COSTS GENERALLY

     6163   

5.8.2 CAPITAL REQUIREMENTS

     6164   

5.8.3 CERTIFICATES FOR REIMBURSEMENT; REPAYMENT OF OUTSTANDING LOANS; BORROWING
OF NEW LOANS

     6264   

5.8.4 DELAY IN REQUESTS

     6264   

5.9 TAXES

     6265   

5.9.1 PAYMENTS FREE OF TAXES

     6265   

5.9.2 PAYMENT OF OTHER TAXES BY THE BORROWER

     6265   

5.9.3 INDEMNIFICATION BY THE BORROWER

     6365   

5.9.4 EVIDENCE OF PAYMENTS

     6365   

5.9.5 STATUS OF LENDERS; REFUNDS

     6367   

5.10 INDEMNITY

     6568   

5.11 SETTLEMENT DATE PROCEDURES

     6568   

6. REPRESENTATIONS AND WARRANTIES

  

6.1 REPRESENTATIONS AND WARRANTIES

     6668   

6.1.1 ORGANIZATION AND QUALIFICATION

     6668   

6.1.2 SUBSIDIARIES

     6669   

6.1.3 POWER AND AUTHORITY

     6769   

6.1.4 VALIDITY AND BINDING EFFECT

     6769   

 

-ii-



--------------------------------------------------------------------------------

     Page  

6.1.5 NO CONFLICT

     6769   

6.1.6 LITIGATION

     6770   

6.1.7 FINANCIAL STATEMENTS

     6870   

6.1.8 USE OF PROCEEDS; MARGIN STOCK

     6871   

6.1.9 FULL DISCLOSURE

     6971   

6.1.10 TAXES

     6971   

6.1.11 CONSENTS AND APPROVALS

     6971   

6.1.12 NO EVENT OF DEFAULT; COMPLIANCE WITH INSTRUMENTS

     6972   

6.1.13 INSURANCE

     6972   

6.1.14 COMPLIANCE WITH LAWS

     7072   

6.1.15 MATERIAL CONTRACTS; BURDENSOME RESTRICTIONS

     7072   

6.1.16 INVESTMENT COMPANIES; REGULATED ENTITIES

     7072   

6.1.17 ERISA COMPLIANCE

     7073   

6.1.18 EMPLOYMENT MATTERS; COAL ACT; BLACK LUNG ACT

     7173   

6.1.19 ENVIRONMENTAL MATTERS

     7174   

6.1.20 ANTI-TERRORISM LAWS

     7274   

6.1.21 PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

     7375   

6.1.22 SECURITY INTERESTS

     7375   

6.1.23 MORTGAGE LIENS

     7476   

6.1.24 STATUS OF THE PLEDGED COLLATERAL

     7476   

6.1.25 SOLVENCY

     7476   

6.1.26 PERMIT BLOCKAGE

     7477   

6.1.27 BONDING CAPACITY

     7477   

6.2 UPDATES TO SCHEDULES

     7577   

7. CONDITIONS

  

7.1 CONDITIONS TO AMENDMENT AND RESTATEMENT

     7577   

7.1.1 OFFICER’S CERTIFICATE

     7578   

7.1.2 SECRETARY’S CERTIFICATE

     7578   

7.1.3 DELIVERY OF LOAN DOCUMENTS

     7678   

7.1.4 OPINION OF COUNSEL

     7679   

7.1.5 LEGAL DETAILS

     7779   

7.1.6 PAYMENT OF FEES

     7779   

7.1.7 OFFICER’S CERTIFICATE REGARDING MACS

     7779   

7.1.8 NO VIOLATION OF LAWS

     7780   

7.1.9 NO ACTIONS OR PROCEEDINGS

     7780   

7.1.10 SCHEDULES

     7880   

7.1.11 FINANCIAL STATEMENTS AND FINANCIAL PROJECTIONS

     7880   

7.1.12 ERISA; OTHER DUE DILIGENCE

     7881   

7.1.13 REPAYMENTS

     7881   

7.1.14 COLLATERAL MATTERS

     7881   

7.2 EACH ADDITIONAL LOAN OR LETTER OF CREDIT

     8082   

8. COVENANTS

  

8.1 AFFIRMATIVE COVENANTS

     8083   

8.1.1 PRESERVATION OF EXISTENCE, ETC.

     8083   

8.1.2 PAYMENT OF LIABILITIES, INCLUDING TAXES, ETC.

     8083   

8.1.3 MAINTENANCE OF INSURANCE

     8184   

 

-iii-



--------------------------------------------------------------------------------

     Page  

8.1.4 MAINTENANCE OF PROPERTIES AND LEASES

     8284   

8.1.5 VISITATION RIGHTS; FIELD EXAMINATIONS

     8285   

8.1.6 KEEPING OF RECORDS AND BOOKS OF ACCOUNT

     8285   

8.1.7 COMPLIANCE WITH LAWS

     8385   

8.1.8 USE OF PROCEEDS

     8385   

8.1.9 FURTHER ASSURANCES

     8386   

8.1.10 SUBORDINATION OF INTERCOMPANY LOANS

     8386   

8.1.11 [RESERVED].LEASE ASSIGNMENTS

     8386   

8.1.12 ANTI-TERRORISM LAWS

     8386   

8.1.13 MAINTENANCE OF COAL SUPPLY AGREEMENTS AND MATERIAL CONTRACTS

     8486   

8.1.14 COLLATERAL

     8487   

8.1.15 MAINTENANCE OF PERMITS

     8487   

8.1.16 POST-CLOSING MATTERS

     8487   

8.2 NEGATIVE COVENANTS

     8487   

8.2.1 INDEBTEDNESS

     8587   

8.2.2 LIENS

     8689   

8.2.3 GUARANTIES

     8689   

8.2.4 LOANS AND INVESTMENTS

     8790   

8.2.5 DIVIDENDS AND RELATED DISTRIBUTIONS

     8892   

8.2.6 LIQUIDATIONS, MERGERS, CONSOLIDATIONS, ACQUISITIONS

     8992   

8.2.7 DISPOSITIONS OF ASSETS OR SUBSIDIARIES

     9194   

8.2.8 AFFILIATE TRANSACTIONS

     9296   

8.2.9 SUBSIDIARIES, PARTNERSHIPS AND JOINT VENTURES

     9396   

8.2.10 CONTINUATION OF OR CHANGE IN BUSINESS

     9397   

8.2.11 FISCAL YEAR

     9397   

8.2.12 ISSUANCE OF STOCK

     9397   

8.2.13 CHANGES IN ORGANIZATIONAL DOCUMENTS; AMENDMENTS TO RECEIVABLES PURCHASE
AGREEMENT

     9497   

8.2.14 CERTAIN MATTERS REGARDING CERTAIN OTHER INDEBTEDNESS

     9498   

8.2.15 MAXIMUM LEVERAGE RATIO.[RESERVED]

     9598   

8.2.16 MINIMUM INTEREST COVERAGE RATIO

     9599   

8.2.17 MAXIMUM SENIOR SECURED LEVERAGE RATIO

     9599   

8.2.18 INCONSISTENT AGREEMENTS

     9599   

8.2.19 RESTRICTIONS ON UPSTREAM DIVIDENDS AND PAYMENTS

     9599   

8.2.20 CERTAIN MATTERS REGARDING THE COLLATERAL TRUST AGREEMENT

     9599   

8.3 REPORTING REQUIREMENTS

     9699   

8.3.1 QUARTERLY FINANCIAL STATEMENTS

     96100   

8.3.2 ANNUAL FINANCIAL STATEMENTS

     96100   

8.3.3 SEC WEB SITE

     96100   

8.3.4 CERTIFICATE OF THE BORROWER

     97100   

8.3.5 [RESERVED]

     97101   

8.3.6 NOTICES

     97101   

8.3.7 CERTAIN EVENTS

     97101   

 

-iv-



--------------------------------------------------------------------------------

     Page  

8.3.8 OTHER REPORTS AND INFORMATION

     98101   

9. DEFAULT

  

9.1 EVENTS OF DEFAULT

     98102   

9.1.1 PAYMENTS UNDER LOAN DOCUMENTS

     98102   

9.1.2 BREACH OF WARRANTY

     99102   

9.1.3 BREACH OF NEGATIVE COVENANTS OR VISITATION RIGHTS

     99102   

9.1.4 BREACH OF OTHER COVENANTS

     99103   

9.1.5 DEFAULTS IN OTHER AGREEMENTS OR INDEBTEDNESS

     99103   

9.1.6 FINAL JUDGMENTS OR ORDERS

     99103   

9.1.7 LOAN DOCUMENT UNENFORCEABLE; COLLATERAL TRUST AGREEMENT UNENFORCEABLE

     99103   

9.1.8 INABILITY TO PAY DEBTS; ATTACHMENT

     100104   

9.1.9 ERISA

     100104   

9.1.10 CHANGE OF CONTROL

     100104   

9.1.11 INVOLUNTARY PROCEEDINGS

     100104   

9.1.12 VOLUNTARY PROCEEDINGS

     101104   

9.2 CONSEQUENCES OF EVENT OF DEFAULT

     101104   

9.2.1 EVENTS OF DEFAULT OTHER THAN BANKRUPTCY, INSOLVENCY OR REORGANIZATION
PROCEEDINGS

     101105   

9.2.2 BANKRUPTCY, INSOLVENCY OR REORGANIZATION PROCEEDINGS

     101105   

9.2.3 SET-OFF

     102105   

9.2.4 SUITS, ACTIONS, PROCEEDINGS

     102106   

9.2.5 APPLICATION OF PROCEEDS; COLLATERAL TRUST AGREEMENT

     102106   

9.2.6 OTHER RIGHTS AND REMEDIES

     104108   

9.3 NOTICE OF SALE

     104108   

10. THE ADMINISTRATIVE AGENT

  

10.1 APPOINTMENT AND AUTHORITY

     104108   

10.2 RIGHTS AS A LENDER

     105109   

10.3 EXCULPATORY PROVISIONS

     105109   

10.4 RELIANCE BY AGENTS

     106110   

10.5 DELEGATION OF DUTIES

     106110   

10.6 RESIGNATION OF AGENTS

     107111   

10.7 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

     108112   

10.8 NO OTHER DUTIES, ETC.

     108112   

10.9 ADMINISTRATIVE AGENT’S FEE

     108112   

10.10 AUTHORIZATION TO RELEASE COLLATERAL AND GUARANTORS; CERTAIN AMENDMENTS

     108112   

10.11 NO RELIANCE ON ADMINISTRATIVE AGENT’S CUSTOMER IDENTIFICATION PROGRAM

     109113   

10.12 CERTAIN MATTERS REGARDING THE COLLATERAL TRUST AGREEMENT

     110114   

11. MISCELLANEOUS

  

11.1 MODIFICATIONS, AMENDMENTS OR WAIVERS

     110114   

11.1.1 INCREASE OF COMMITMENT

     110114   

 

-v-



--------------------------------------------------------------------------------

     Page  

11.1.2 EXTENSION OF PAYMENT; REDUCTION OF PRINCIPAL INTEREST OR FEES;
MODIFICATION OF TERMS OF PAYMENT

     110114   

11.1.3 RELEASE OF GUARANTOR

     111114   

11.1.4 RELEASE OF COLLATERAL

     111115   

11.1.5 MISCELLANEOUS

     112115   

11.2 NO IMPLIED WAIVERS; CUMULATIVE REMEDIES

     112116   

11.3 EXPENSES; INDEMNITY; DAMAGE WAIVER

     112116   

11.3.1 COSTS AND EXPENSES

     112116   

11.3.2 INDEMNIFICATION BY THE BORROWER

     113116   

11.3.3 REIMBURSEMENT BY LENDERS

     113117   

11.3.4 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.

     114117   

11.3.5 PAYMENTS

     114118   

11.4 HOLIDAYS

     114118   

11.5 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

     114118   

11.5.1 NOTICES GENERALLY

     114118   

11.5.2 ELECTRONIC COMMUNICATIONS

     115118   

11.5.3 CHANGE OF ADDRESS, ETC.

     115119   

11.6 SEVERABILITY

     115119   

11.7 DURATION; SURVIVAL

     115119   

11.8 SUCCESSORS AND ASSIGNS

     116119   

11.8.1 SUCCESSORS AND ASSIGNS GENERALLY

     116119   

11.8.2 ASSIGNMENTS BY LENDERS

     116120   

11.8.3 REGISTER

     118121   

11.8.4 PARTICIPATIONS

     118122   

11.8.5 LIMITATIONS UPON PARTICIPANT RIGHTS

     119122   

11.8.6 CERTAIN PLEDGES; SUCCESSORS AND ASSIGNS GENERALLY

     119122   

11.9 CONFIDENTIALITY

     119123   

11.9.1 GENERAL

     119123   

11.9.2 SHARING INFORMATION WITH AFFILIATES OF THE LENDERS

     120123   

11.10 COUNTERPARTS; INTEGRATION; EFFECTIVENESS

     120123   

11.11 GOVERNING LAW, ETC.

     120124   

11.11.1 GOVERNING LAW

     120124   

11.11.2 SUBMISSION TO JURISDICTION

     120124   

11.11.3 WAIVER OF VENUE

     121124   

11.11.4 SERVICE OF PROCESS

     121125   

11.11.5 WAIVER OF JURY TRIAL

     121125   

11.12 CERTAIN OTHER COLLATERAL MATTERS

     122125   

11.13 USA PATRIOT ACT NOTICE

     122126   

11.14 AMENDMENT AND RESTATEMENT

     122126   

11.15 NO FIDUCIARY DUTY

     123127   

 

-vi-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES      

SCHEDULE 1.1(A)

     —         PRICING GRID

SCHEDULE 1.1(B)

     —         COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)

     —         REORGANIZATION PRIOR TO CLOSING OF CCC TRANSACTION

SCHEDULE 1.1(P)

     —         PERMITTED LIENS

SCHEDULE 1.1(R)

     —         REAL PROPERTY

SCHEDULE 2.9

     —         EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

     —         QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

     —         SUBSIDIARIES

SCHEDULE 6.1.13

     —         INSURANCE POLICIES

SCHEDULE 6.1.24

     —         STATUS OF PLEDGED COLLATERAL

SCHEDULE 7.1.14.1

     —         AMENDMENTS AND ASSIGNMENTS OF SECURITY DOCUMENTS

SCHEDULE 7.1.14.2

     —         LIEN SEARCHES

SCHEDULE 8.1.14

     —         ASSETS EXCLUDED FROM LIENS

SCHEDULE 8.1.16

     —         POST-CLOSING MATTERS

SCHEDULE 8.2.1

     —         PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

     —         PERMITTED GUARANTIES EXHIBITS      

EXHIBIT 1.1(A)

     —         ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

     —         NEW LENDER JOINDER

EXHIBIT 1.1(G)(1)

     —         GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

     —         CNX GAS GUARANTY AGREEMENT

EXHIBIT 1.1(I)(1)

     —         INDEMNITY

EXHIBIT 1.1(I)(2)

     —         CNX GAS INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(I)(3)

     —         INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(M)

     —         MORTGAGE

EXHIBIT 1.1(N)

     —         SWING LOAN NOTE

EXHIBIT 1.1(R)

     —         REVOLVING CREDIT NOTE

EXHIBIT 2.5.1

     —         LOAN REQUEST

EXHIBIT 2.5.2

     —         SWING LOAN REQUEST

EXHIBIT 7.1.4(A)

     —         OPINION OF COUNSEL

EXHIBIT 7.1.4(B)

     —         OPINION OF REED SMITH LLP

EXHIBIT 7.1.4(C)

     —         OPINION OF LOCAL COUNSEL

EXHIBIT 8.2.6

     —         ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.4

     —         QUARTERLY COMPLIANCE CERTIFICATE

 

-vii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 12, 2011 (and
amended by Amendment No. 1 on December 5, 2013) and is made by and among CONSOL
ENERGY INC., a Delaware corporation (the “Borrower”), EACH OF THE GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), BANK OF AMERICA,
N.A., in its capacity as syndication agent (the “Syndication Agent”), and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the lenders party thereto, Bank of
America, N.A., as syndication agent, and PNC Bank, National Association, as
administrative agent for the Lenders, entered into that certain Amended and
Restated Credit Agreement, dated as of May 7, 2010 (the “2010 Credit
Agreement”), providing for a $1,500,000,000 revolving credit facility to the
Borrower; and

WHEREAS, the Borrower has requested the Lenders amend and restate the 2010
Credit Agreement as set forth herein; and

WHEREAS, the Lenders agree to amend and restate the 2010 Credit Agreement
subject to the terms and conditions in this Agreement; and

WHEREAS, the liens, security interests and guaranties securing and supporting
the 2010 Credit Agreement shall continue to secure and support the Obligations
as amended and restated pursuant to this Agreement.; and

WHEREAS, effective as of the Amendment No. 1 Effective Date, the Revolving
Credit Commitments were reduced to $1,000,000,000 in accordance with Amendment
No. 1.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“2007 Credit Agreement” shall mean the Credit Agreement dated as of June 27,
2007 among the Borrower, the guarantors party thereto, the lenders party
thereto, PNC Bank, National Association, as co-administrative agent for the
lenders, and certain other parties.

“2010 Credit Agreement” shall have the meaning assigned to that term in the
recitals hereof.



--------------------------------------------------------------------------------

“Account” shall have the meaning set forth in the Security Agreement.

“Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns.

“Administrative Agent’s Fee” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Administrative Agent’s Letter” shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
December 5, 2013, by and among the Borrower, the Administrative Agent and the
Lenders party thereto.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Commitment Fee Rate” shall mean the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Commitment Fee.”

“Applicable Letter of Credit Fee Rate” shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

“Applicable Margin” shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit LIBOR Rate Spread”.

 

-2-



--------------------------------------------------------------------------------

“Applicable Senior Notes Indenture Cap” shall mean the maximum amount of
Indebtedness permitted under Section 4.03(b)(1) of the Senior Notes
(2010) Indentures (as such Section is in effect from time to time); provided
that if the Senior Notes (2010) Indentures have been discharged or defeased,
Applicable Senior Notes Indenture Cap shall mean the maximum amount of
Indebtedness permitted under Section 4.03(b)(1) of the Senior Notes
(2011) Indenture (as such Section is in effect from time to time).

“Appraisal” shall mean the appraisal dated June 21, 2010 of the Appraised
Collateral prepared by John T. Boyd Company, bearing file no. 2755-64.

“Appraised Collateral” shall mean the UCC Collateral, the Intellectual Property
Collateral, the real property that is the subject of the Mortgages (other than
the real property that consists of Proved Gas Reserves or any other Gas
Properties) and the vessels that are the subject of the Ship Mortgages, but
shall not include any asset that shall have been released, pursuant to Sections
10.10 [Authorization to Release Collateral and Guarantors; Certain Amendments]
or 11.1.4 [Release of Collateral], from the Liens created in connection with
this Agreement.

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, treasurer or vice-president finance of such Person or, if there is no
chief financial officer, treasurer or vice-president finance of such Person, a
vice president of such Person, designated by such Person as being a financial
officer authorized to deliver and certify financial information on behalf of the
Loan Parties required hereunder.

“Authorized Officer” shall mean those individuals, designated by written notice
to the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

“Availability” shall mean, as of the date of determination, an amount, which
equals the sum of (i) the amount of cash or cash equivalents as of such date of
the Loan Parties that is not subject to any Lien or other restriction limiting
the availability of such funds to repay the Loans, (ii) the difference (if a
positive number) between the amount of the Revolving Credit Commitments as of
such date, less the Revolving Facility Usage as of such date, and (iii) unused
availability under the Permitted Receivables Financing.

 

-3-



--------------------------------------------------------------------------------

“Baltimore Dock Facility” shall mean that certain terminal, storage, loading and
dock facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CNX Marine
Terminals, Inc., including all related easements, rights of way and the similar
interests used or useful in connection with such facility.

“Baltimore Revenue Bonds” shall mean the $102,865,000 aggregate principal amount
of Port Facilities Refunding Revenue Bonds (CNX Marine Terminals Inc. Port of
Baltimore Facility) Series 2010.

“Base Rate” shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

“Blocked Person” shall have the meaning assigned to such term in
Section 6.1.20.2 [Executive Order No. 13224].

“Borrower” shall mean CONSOL Energy Inc., a corporation organized and existing
under the laws of the State of Delaware.

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which date shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

“Capture” shall mean to collect, treat (if necessary), process (if necessary),
transport, store (if necessary), market, and sell Gas that is available from any
well or any bore or vent hole.

“Cash Collateral” shall mean the cash or deposit account balances deposited with
and pledged to the applicable Issuing Lender, as collateral for any Obligations
arising under any Letter of Credit with an expiration date that extends beyond
the Expiration Date.

 

-4-



--------------------------------------------------------------------------------

“Cash On Hand” shall mean, as of any date of determination, an amount equal to
(i) the aggregate amount of allunrestricted cash and cash equivalents of the
Loan Parties as of such date, whether such proceeds are pledged, held in a
segregated account or escrow or otherwise by a Loan Party, an escrow agent or
another Person, other than cash pledged, escrowed or on deposit to secure
performance obligations plus (ii) the aggregate amount of cash and cash
equivalents of the Loan Parties pledged to the Collateral Agent in favor of the
Secured Parties to secure the Obligations as of such date.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
loss of title to, any damage to or destruction of, or any condemnation or other
taking (including by any Official Body) of, any such assets that occurs after
the Closing Date for which the Borrower or any other Loan Party receives
insurance proceeds or proceeds of a condemnation award or any other
compensation; provided, however, no such event or series of related events shall
constitute a Casualty Event if such proceeds or other compensation in respect
thereof is less than the Threshold Amount in the aggregate with respect to such
event or series of related events. Casualty Event shall include but not be
limited to any taking of all or any part of any real property of the Borrower or
any other Loan Party in or by condemnation or other eminent domain proceedings
pursuant to any Law, or by reason of the temporary requisition or the use or
occupancy of all or any part of any real property by any Official Body, civil or
military.

“CCC” shall mean Consolidation Coal Company, a Delaware corporation.

“CCC Disposed Entities” shall mean CCC and its Subsidiaries immediately prior to
the closing of the CCC Transaction as described in Schedule 1.1(C).

“CCC Transaction” shall mean the sale of all of the capital stock of CCC (which
owns the other CCC Disposed Entities) to Ohio Valley Resources, Inc., as
described in (i) the Current Report on Form 8-K filed by the Borrower with the
Securities and Exchange Commission on October 31, 2013 and (ii) the press
release issued by the Borrower on October 28, 2013.

“Change in Law” shall mean the occurrence, after the date of this
AgreementAmendment No.1 Effective Date, of any of the following: (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of Law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” shall mean the date of this Agreement.

“CNX Funding” shall mean CNX Funding Corporation, a Delaware corporation.

“CNX Gas” shall mean CNX Gas Corporation, a Delaware corporation.

 

-5-



--------------------------------------------------------------------------------

“CNX Gas Credit Agreement” shall mean the Amended and Restated Credit Agreement,
dated as of the date hereof, by and among CNX Gas, the guarantors party thereto,
PNC Bank, National Association as the Administrative Agent and the other agents
and lenders party thereto, including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith.

“CNX Gas Guaranty Agreement” shall mean the Amended and Restated Continuing
Agreement of Guaranty and Suretyship, dated as of the Closing Date, as amended
as of the Amendment No. 1 Effective Date, in substantially the form of Exhibit
1.1(G)(2), executed and delivered by the CNX Gas Loan Parties.

“CNX Gas Loan Parties” shall mean, collectively, CNX Gas and any of its
Subsidiaries from time to time party to the CNX Gas Credit Agreement.

“CNX Gas Intercompany Subordination Agreement” shall mean the Subordination
Agreement among the Loan Parties and the CNX Gas Loan Parties in the form
attached hereto as Exhibit 1.1(I)(2).

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including without limitation, bituminous and
sub-bituminous coal, and lignite.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Coal Operations” shall mean, with respect to the Loan Parties, taken as a
whole, the business operations of the Loan Parties as conducted as of the
Closing Date and as thereafter conducted in reasonable conformity with
operations contemplated in the Financial Projections, including without
limitation coal mining activities based upon the mining used in the preparation
of the Financial Projections, but excluding Gas recovery, production and
transmission and other Gas operations.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean any collateral under any Security Document, but shall
not include any asset that shall have been released, pursuant to Sections 10.10
[Authorization to Release Collateral and Guarantors; Certain Amendments] or
11.1.4 [Release of Collateral], from the Liens under such Security Document.

 

-6-



--------------------------------------------------------------------------------

“Collateral Coverage” shall mean the ratio of (i) the appraised value of the
Appraised Collateral to (ii) the Revolving Credit Commitments.

“Collateral Trust Agreement” shall mean the Amended and Restated Collateral
Trust Agreement, dated as of the Original Closing Date, among the Collateral
Trustee and the Loan Parties.

“Collateral Trustee” shall mean PNC Bank, National Association, not in its
individual capacity but solely as corporate trustee under the Collateral Trust
Agreement (together with any successor corporate trustee appointed pursuant to
the Collateral Trust Agreement).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commercial Letter of Credit” shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

“Commitment” shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and “Commitments” shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“Consent” shall mean a consent to Amendment No. 1 substantially in the form of
Exhibit A thereto.

“Consideration” shall mean with respect to any Permitted Acquisition, without
duplication, the aggregate of (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (iii) any Guaranty
given to, or incurred by any Loan Party in connection therewith, and (iv) any
other consideration given or obligation incurred by any of the Loan Parties in
connection therewith.

“Consolidated Cash Interest Expense” for any period of determination shall mean,
the amount of interest expense (in each case required in accordance with the
terms of the note, instrument or other agreement applicable thereto to be
payable in cash, other than to the extent the borrower thereunder has elected to
pay such interest in kind) of the Loan Parties and CNX Funding for such period
determined and consolidated in accordance with GAAP. Consolidated Cash Interest
Expense shall be calculated on a Pro Forma Basis.

“Consolidated EBITDA” for any period of determination shall mean, without
duplication, the sum of (i) Consolidated Net Income (excluding non-cash
compensation expenses related to common stock and other equity securities issued
to employees, extraordinary gains and losses, and gains or losses on
discontinued operations) plus (ii) to the extent deducted in determining
Consolidated Net Income, (a) interest expense (net of interest income), plus
(b) the sum of all income tax expense, depreciation, depletion and amortization
of property, plant, equipment and

 

-7-



--------------------------------------------------------------------------------

intangibles, plus (c) non-cash debt extinguishment costs, plus (d) non-cash
charges due to cumulative effects of changes in accounting principles, plus
(e) non-recurring transaction costs expensed (in accordance with GAAP) by the
Loan Parties in connection with the Dominion AcquisitionCCC Transaction of up to
10% of Consolidated EBITDA$85,000,000, plus (iii) cash dividends or
distributions received by the Loan Parties from Excluded Subsidiaries and
Affiliates that are not Loan Parties except to the extent thatexcluding (x) any
cash dividends or distributions received from CNX Gas or any of its Subsidiaries
(whether in the form of dividends, distributions, loans, advances or otherwise)
and (y) any cash dividends or distributions received by the Loan Parties in
connection with a Permitted Gas Properties Disposition that are used for a
distribution or dividend by the Borrower, in each case, of the Loan Parties and
CNX Funding for such period determined and consolidated in accordance with GAAP
and provided, further, that for the purposes of this definition, with respect to
any Material Acquisition/Disposition by the Loan Parties or a Permitted Gas
Properties Disposition, . Consolidated EBITDA shall be calculated as if such
Material Acquisition/Disposition or Permitted Gas Properties Disposition had
been consummated at the beginning of such periodon a Pro Forma Basis.

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of the Loan Parties (specifically excluding dividends and
distributions received from, and net income (or loss) attributable to, Excluded
Subsidiaries (other than CNX Funding) and Affiliates that are not Loan Parties)
and CNX Funding, determined in accordance with GAAP.

“Conventional O & G” shall mean all liquid or gaseous hydrocarbons, other than
Coal Gas, including, without limitation, condensate, distillate, and other
substances produced with each of the foregoing or refined therefrom, in each
case, whether known or unknown. For the avoidance of doubt, the term
“Conventional O & G” shall expressly include, without limitation, all substances
commonly known as “conventional oil and gas.”

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (c) has failed at any time to comply with
the provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders, or (d) has
since the date of this Agreement been deemed insolvent by an Official Body or
become the subject of a public bankruptcy, receivership, conservatorship or
insolvency proceeding, or has a parent company that since the date of this
Agreement been deemed insolvent by an Official Body or become the subject of a
public bankruptcy, receivership, conservatorship

 

-8-



--------------------------------------------------------------------------------

or insolvency proceeding; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by an Official
Body.

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, by any Loan Party of any property or assets, tangible or
intangible (including the sale, assignment, discount or other disposition of
Accounts, equipment or general intangibles with or without recourse or of
capital stock, shares of beneficial interest, partnership interests or limited
liability company interests of a Subsidiary of such Loan Party) or granting of
options or rights of first refusal in such Loan Party’s assets.

“Dollar, Dollars, U.S. Dollars” and the symbol “$” shall mean lawful money of
the United States of America.

“Dominion Acquisition” shall mean the acquisition by Borrower on April 30, 2010
of all of the capital stock of Dominion Exploration & Production, Inc. and
Dominion Reserves, Inc. and certain assets of Dominion Transmissions, Inc. from
Dominion Resources, Inc. and certain of its Subsidiaries.

“Drawing Date” shall have the meaning specified in Section 2.9.3
[Participations, Disbursements, Reimbursement].

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act, provided
that “Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

-9-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan of the
Borrower or any ERISA Affiliate; (g) the determination that any Pension Plan is
considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (h) Borrower or an ERISA Affiliate is informed that any
Multiemployer Plan to which Borrower or the ERISA Affiliate contributes is in
endangered or critical status within the meaning of Sections 431 and 432 of the
Code or Sections 304 and 305 of ERISA, or (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Properties” shall mean the real property and other property interests
of the Borrower and its Subsidiaries set forth specifically or otherwise of a
type described on Schedule 8.1.14.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (after giving effect to Section 22 of the Guaranty
Agreement and Section 22 of the CNX Gas Guaranty Agreement and any and all other
Guaranties of such Guarantor’s Swap Obligations by the Borrower and any other
Guarantor) at the time the Guaranty of such Guarantor or the grant by such
Guarantor of a security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps of such Guarantor for which such
Guaranty or security interest is or becomes illegal.

 

-10-



--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean each individually, and “Excluded Subsidiaries”
shall mean collectively, (a) CNX Funding, Fairmont Supply, each Foreign
Subsidiary and each direct or indirect Subsidiary of the foregoing; and (b) each
Subsidiary of the Borrower that is not directly or indirectly wholly-owned by
the Borrower; provided that a Subsidiary that is a Loan Party shall not become
an Excluded Subsidiary by virtue of a transfer of a portion of the equity in
such Subsidiary until a majority of such equity interests in such Subsidiary are
invested, sold, transferred or disposed of in accordance with the provisions of
Sections 8.2.4 [Loans and Investments] or 8.2.7 [Dispositions of Assets or
Subsidiaries]. Notwithstanding the foregoing, any Person that becomes a
“Subsidiary Guarantor” under the Senior Notes (2010) Indentures or the Senior
Notes (2011) Indenture, as such term is defined in such indentures, shall no
longer be an Excluded Subsidiary and shall become Guarantor pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures].

“Excluded Taxes” shall mean, with respect to the Administrative Agent, the
Syndication Agent, any Lender, the Issuing Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.9.5 [Status of Lenders;
Refunds], except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.9.1 [Payment Free of Taxes].

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Letters of Credit” shall have the meaning assigned to that term in
Section 2.9.1.1.

“Expiration Date” shall mean the fifth anniversary of the Closing Date.

“Fairmont Supply” shall mean Fairmont Supply Company, a Delaware corporation.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds

 

-11-



--------------------------------------------------------------------------------

brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank (or any successor) in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate” as of the date of this Agreement; provided, if
such Federal Reserve Bank (or its successor) does not announce such rate on any
day, the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen), as set forth on such other recognized electronic source used
for the purpose of displaying such rate as selected by the Administrative Agent
(for the purposes of this definition only, an “Alternate Source”) (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.

“Financial Covenant Debt” as of any date of determination shall mean the
difference between the amounts determined under the following clauses (A) and
(B) reduced by Cash On Hand:

(A) the sum (without duplication) for the Loan Parties of the following: (i) all
Indebtedness of the type specified in clauses (a), (b), (c), (d), (e), (f), and
(h) of the definition of Indebtedness, plus (ii) all reimbursement obligations
under standby letters of credit (whether or not issued under this Agreement),
plus (iii) all non-contingent reimbursement or other matured obligations with
respect to Indebtedness of the type specified in clause (c) of the definition of
Indebtedness, minus

(B) the sum (without duplication) for the Loan Parties of the following but only
to the extent that any of the following is included in the amount determined
under clause (A) above: (i) all obligations under undrawn standby letters of
credit (whether or not issued under this Agreement) issued with respect to
performance obligations under sales contracts, performance obligations with
respect to mine reclamation, performance obligations relating to black lung
benefit liabilities, and performance obligations relating to workers
compensation and other employee benefit liabilities, (ii) all obligations under
each other letter of credit in respect of which any Loan Party has provided
Letter of Credit Support, but only in an amount equal to such Letter of Credit
Support, and (iii) all obligations in respect of advance royalty commitments.

 

-12-



--------------------------------------------------------------------------------

“Financial Projections” shall have the meaning assigned to such term in
Section 6.1.7(ii) [Financial Projections].

“Financials Delivery Date” shall mean the date on which the Compliance
Certificate is required to be delivered to the Administrative Agent pursuant to
Section 8.3.4 [Certificate of Borrower].

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1968, (ii) the
Flood Insurance Disaster Protection Act of 1973, (iii) the National Flood
Insurance Reform Act of 1994, (iv) the Flood Insurance Reform Act of 2004 and
(v) all other applicable Laws relating to policies and procedures that address
requirements placed on federally regulated lenders relating to flood matters, in
each case, as now or hereafter in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America or any state or territory thereof.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

“Gas” shall mean Conventional O & G and Coal Gas.

“Gas Properties” shall mean (i) the Hydrocarbon Property and (ii) any capital
stock, partnership interests, membership interests or other ownership interests
of any Person that is created for the purpose of holding or that otherwise
holds, directly or indirectly, Hydrocarbon Property, so long as substantially
all of such Person’s operating assets, held directly or indirectly, consist of
Hydrocarbon Property.

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereofof Amendment No. 1 and each other
Person that joins this Agreement as a Guarantor after the date hereofAmendment
No. 1 Effective Date, in each case, until such Person ceases to be a Guarantor
in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of
Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including Letters of
Credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.

 

-13-



--------------------------------------------------------------------------------

“Guaranty Agreement” shall mean the Amended and Restated Continuing Agreement of
Guaranty and Suretyship, dated as of the Original Closing Date, as amended as of
the Amendment No. 1 Effective Date, executed and delivered by each of the Loan
Parties.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including, without
limitation, asbestos and asbestos containing materials, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any Coal Gas, coal ash,
coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.

“Historical Statements” shall have the meaning assigned to that term in
Section 6.1.7(i) [Historical Statements].

“Hydrocarbon Property” shall mean all of the following:

(i) all right, title, interest and estate of any Loan Party, whether now owned
or hereafter acquired (“Gas Rights”) in and to:

(A) any “drilling unit,” as that term is commonly used in the Gas business,
including but not limited to those that are (x) established or prescribed by
field rules or other regulatory orders or (y) otherwise designated any Person,

(B) any well or any vent or bore hole drilled and permitted for the commercial
production of Gas and/or degasification of a coalbed, coal formation, coal seam
or mine area and any site on which it is located,

(C) equipment that is used or useful in connection with the Capture or
monitoring of Gas produced from any well or any vent or bore hole described in
clause (B) above, including, without limitation, any wellhead equipment,
compressor, treating facility, storage facility, processing plant and gathering
or transportation line, but not including any equipment which if sold would
disrupt or negatively affect the Coal Operations of the Loan Parties in any
material respect or prevent the Loan Parties from conducting their Coal
Operations in reasonable conformity with the operations as contemplated in the
Financial Projections as they relate to the Coal Operations,

(D) all assets associated with any item described in clauses (A) through
(C) above, including, without limitation, Gas reserves, surface rights of way
and all geological, geophysical, engineering, accounting, title, legal, and
other technical or business data concerning Gas,

(E) any Gas and any right to Capture Gas,

 

-14-



--------------------------------------------------------------------------------

(F) any lease, agreement, instrument, order, declaration, understanding or other
arrangement, as the same may be amended, modified, supplemented, replaced, or
amended and restated, relating to (i) the Capture of Gas, or (ii) the pooling,
unitization, or communization of Gas,

(G) Buchanan Generation, LLC, and

(H) other assets used in the ordinary course of business in connection with the
operation, administration, or management of Gas operations;

(ii) All tenements, hereditaments, appurtenances and properties now owned or
hereafter acquired by any Loan Party to which the Gas Rights described above in
paragraph (i) are, in any way, appertaining, belonging, affixed or incidental,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired and situated upon, used, held for use, or useful in
connection with the operating, working or development of any of such Gas Rights
or the lands pooled or unitized therewith including any and all surface leases,
rights-of-way, easements, servitudes, licenses and other surface and subsurface
rights together with all additions, substitutions, replacements, accessions, and
attachments to any and all of the foregoing properties;

(iii) All of the rights, titles, and interests of every nature whatsoever now
owned or hereafter acquired by any Loan Party in and to (a) the items described
above in paragraphs (i) and (ii), as the same may be enlarged by the discharge
of any payment out of production or by the removal of any charge or Permitted
Lien to which any such item described above in paragraphs (i) and (ii) is
subject, and (b) any and all additional interests of any kind hereafter acquired
by any Loan Party in and to Gas Rights; and

(iv) All accounts, contract rights, inventory, general intangibles, insurance
contracts, and insurance proceeds (including, but not limited to, Coal Gas
Credits (as defined below)) constituting a part of, relating to, or arising out
of those items that are described in paragraphs (i) through (iii) above and all
proceeds and products and payments in lieu of production (such as “take or pay”
payments), whether such proceeds or payments are goods, money, documents,
instruments, chattel paper, securities, accounts, general intangibles, fixtures,
real property, or other assets.

As used herein, “Coal Gas Credits” shall mean any and all emission reduction
credits and renewable energy certificates related to the production, use, sale,
capture, flaring, burning, destruction, processing, conversion, utilization,
fueling, storage or sequestration of Gas.

“Increasing Lender” shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

“Indebtedness” shall mean, as to any Person at any time, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or that
bear interest, (c) all reimbursement and other obligations of such Person with
respect to letters of credit and bankers’ acceptances, whether or not matured,
(d) all indebtedness of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business and

 

-15-



--------------------------------------------------------------------------------

payable in accordance with customary practices that are not overdue for more
than ninety (90) days unless contested in good faith and by appropriate
proceedings if adequate reserves in accordance with GAAP have been established
on the books of such Person and accrued expenses incurred in the ordinary course
of business), (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (f) all obligations of such Person under any capital
lease (other than advance royalties under a mineral lease), (g) all obligations
of such Person under any Guaranty provided by such Person in respect of
Indebtedness for borrowed money of another Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
capital stock or other equity interest of such Person, valued, in the case of
redeemable preferred stock, at the greater of its voluntary liquidation
preference and its involuntary liquidation preference plus accrued and unpaid
dividends, (i) all net payments that such Person would have to make in the event
of an early termination on the date Indebtedness of such Person is being
determined in respect of any Swap Agreement of such Person, (j) all indebtedness
and other obligations in respect of the Permitted Receivables Financing of such
Person, and (k) all obligations for borrowed money or having the commercial
effect of a borrowing of money (specifically including all surety and
performance bonds for borrowed money), secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than Liens of the type described in clauses (iii) and
(vi) of the definition of Permitted Liens and nonconsensual statutory or common
law Liens) upon or in property (including accounts and general intangibles)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such obligations, but only to the extent of the fair market
value of such property.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Indemnity” shall mean the Amended and Restated Regulated Substances Certificate
and Indemnity Agreement, in substantially the form of Exhibit 1.1(I)(1),
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Secured Parties.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors, undertaken
under any Law.

 

-16-



--------------------------------------------------------------------------------

“Intellectual Property Collateral” shall mean all of the property described as
“Patents, Trademarks and Copyrights” in the Patent, Trademark and Copyright
Security Agreement.

“Intercompany Subordination Agreement” shall mean the Amended and Restated
Subordination Agreement among the Loan Parties, dated as of the Closing Date, in
substantially the form of Exhibit 1.1(I)(3), executed and delivered by the Loan
Parties.

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of Consolidated EBITDA to Consolidated Cash Interest Expense, determined as of
the end of each fiscal quarter of the Borrowerin each case, for the latest
period of four fiscal quarters then ended prior to the date of determination.

“Interest Period” shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one or two weeks or one, two, three or six Months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be the
Borrowing Date. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

“Investments” shall mean collectively all of the following with respect to any
Person: (i) the purchase or other acquisition of capital stock or other
securities of another Person, (ii) investments or contributions by any of the
Loan Parties directly or indirectly in or to the capital of or other payments to
(except in connection with any Joint Operating Agreement or transactions for the
sale of goods or services for fair value) such Person, (iii) loans or advances
by any of the Loan Parties to such Person, (iv) any Guaranty by any Loan Party
directly or indirectly of the obligations of such Person, (v) other credit
enhancements of any Loan Party to or for the benefit of such Person, or (vi) if
such Loan Party is liable as a matter of law for the obligations of such Person,
obligations, contingent or otherwise, of such Person. Notwithstanding the
foregoing, if the objective of a transaction or series of transactions is for
the Loan Parties to acquire all or substantially all of the ownership interests
or assets of another Person, such transaction shall be considered an acquisition
and not an Investment.

“IRS” shall mean the Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Issuing Lender and any Loan Party or in favor of an Issuing Lender
and relating to any such Letter of Credit.

 

-17-



--------------------------------------------------------------------------------

“Issuing Lender” shall mean (a) PNC Bank, National Association or any of its
Affiliates issuing Letters of Credit hereunder, (b) The Bank of Nova Scotia or
Bank of America, N.A. or any of their Affiliates, each to the extent that such
Lender agrees to act as an Issuing Lender hereunder at the request of the
Borrower, issues Letters of Credit, and provides notice to the Administrative
Agent and the Borrower as provided in Section 11.5 [Notices; Effectiveness;
Electronic Communication] and (c) the Administrative Agent in respect of each
Existing Letter of Credit.

“Joint Operating Agreement” shall mean any joint operating agreement or other
similar contract that is usual and customary in the oil and gas business.

“Joint Venture” shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party and
its employees.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by such Issuing Lender.

“Lender Group Collateral Agent” shall have the meaning assigned to that term in
Section 9.2.5.2 [Collateral Trust Agreement].

“Lenders” shall mean the financial institutions named on Schedule 1.1(B) and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any grant in any Loan
Document of a security interest or other Lien to the Lenders or to the
Collateral Trustee for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

“Letter of Credit” shall have the meaning assigned to that term in
Section 2.9.1.1 [Issuance of Letters of Credit].

“Letter of Credit Borrowing” shall have the meaning assigned to such term in
Section 2.9.3.2(ii) [Participations, Disbursements, Reimbursement].

“Letter of Credit Fee” shall have the meaning assigned to that term in
Section 2.9.2.1 [Letter of Credit Fees].

“Letter of Credit Obligations” shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate outstanding Reimbursement
Obligations and Letter of Credit Borrowings on such date. The Letter of Credit
Obligations of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Obligations at such time.

 

-18-



--------------------------------------------------------------------------------

“Letter of Credit Support” shall mean, at any time, the aggregate amount of cash
or other liquid securities pledged as collateral for letters of credit issued
for the account of the Borrower or the other Loan Parties (whether or not issued
pursuant to this Agreement).

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
Financial Covenant Debt as of such date of determination (after giving effect to
all incurrences and repayments of Financial Covenant Debt occurring on such
date) to Consolidated EBITDA. For purposes of calculating the Leverage Ratio,
Financial Covenant Debt shall be determined as of the end of each fiscal quarter
of the Borrower and Consolidated EBITDA shall be determined as of the end of
each fiscal quarter of the Borrower for the latest period of four fiscal
quarters then ended prior to the date of determination.

“LIBOR Rate” shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or if
there shall at any time, for any reason, no longer exist a Bloomberg page BBAM1
(or any substitute page), or the rate which is quoted by another source selected
by the Administrative Agent which has been approved by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (an “Alternate Source”), at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.
LIBOR may also be expressed by the following formula:

 

    LIBOR Rate     

=

  

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

          1.00—LIBOR Reserve Percentage   

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

-19-



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“LLC Interests” shall have the meaning given to such term in Section 6.1.2
[Subsidiaries].

“Loan Documents” shall mean this Agreement, the Administrative Agent’s Letter,
the Collateral Trust Agreement, the Guaranty Agreement, the CNX Gas Guaranty
Agreement, the Indemnity, the Intercompany Subordination Agreement, the CNX Gas
Intercompany Subordination Agreement, the Notes, the Security Documents, the
Successor Agent Agreement, and amendments, supplements, joinders or assignments
to the foregoing, and any other instruments, certificates or documents
(expressly excluding any Specified Swap Agreement or any other Swap Agreement)
delivered or contemplated to be delivered hereunder or thereunder or in
connection herewith or therewith, and “Loan Document” shall mean any of the Loan
Documents.

“Loan Parties” shall mean the Borrower and the Guarantors, but excluding the CNX
Gas Loan Parties.

“Loan Request” shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

“Loans” shall mean collectively all Revolving Credit Loans and Swing Loans and
“Loan” shall mean separately any Revolving Credit Loan or Swing Loan.

“Longwall Sublease Transaction” shall mean, in connection with the CCC
Transaction, (i) the assignment by one or more CCC Disposed Entities of its
lease of longwall mining shields and related equipment and hardware to one or
more Loan Parties and (ii) the sublease by such Loan Parties of such assets to
the buyer in the CCC Transaction and/or one of its affiliates and the guarantees
of such subleases by one or more affiliates of such sublessees.

“Mahoning Valley Designated Reserves” shall mean a portion of those coal
reserves associated with the Mahoning Valley Mine located in Athens Township,
Harrison County, Ohio, consisting of approximately 584 acres of the #8 and #8A
coal seams.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or any disposition of assets pursuant to Section 8.2.7(viii)
[Dispositions of Assets or Subsidiaries] that results inDisposition that
involves (a) an acquisition or disposition of assets, the fair market value of
which assets exceeds $10,000,000 or (b) a change in pro forma Consolidated
EBITDA that exceeds $10,000,000 per annum, taking into account any such
acquisition or dispositionfour fiscal quarter period.

 

-20-



--------------------------------------------------------------------------------

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or would
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform their Indebtedness under
this Agreement or any other Loan Document, or (d) impairs materially or would
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.

“Material Contract” shall mean the Senior Notes (2010), the Senior Notes (2011),
and any other agreement that is material to the conduct of the business of the
Loan Parties, taken as a whole.

“Month,” with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean, collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted prior to
the Closing Date and (ii) the mortgages or deeds of trust with respect to Real
Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Trustee to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

“Net Cash Proceeds” shall mean, with respect to any sale, transfer or lease of
assets, an amount equal to:

(a) the cash proceeds received by the Borrower or any other Loan Party from or
in respect of such transaction (including, when received: (i) any cash proceeds
received as income or other deferred cash proceeds, or (ii) cash proceeds of any
non-cash proceeds of such transaction, converted to cash), less

 

-21-



--------------------------------------------------------------------------------

(b) the sum of the following to the extent incurred or payable by the Borrower
or any other Loan Party:

(i) any foreign, federal, state or local income taxes paid or payable in respect
of the proceeds of such sale or disposition or any other foreign, federal, state
or local taxes paid in connection with such sale or disposition, with all
amounts under this clause (b)(i) being determined for the Borrower and its
Subsidiaries on a tax consolidated basis (after application of all credits and
other offsets),

(ii) any customary and reasonable brokerage commissions and all other customary
and reasonable fees and expenses related to such sale or disposition (including
without limitation financial advisory fees, legal fees and accountants’ fees),

(iii) any amounts estimated in good faith by an Authorized Financial Officer of
the Borrower to provide reserves in accordance with GAAP for payment of
indemnities or liabilities that may be incurred in connection with such sale or
disposition,

(iv) the amount of any debt secured by a Lien on the related asset and which
debt is discharged as part of such asset sale, and

(v) any insurance proceeds, condemnation awards or other compensation to the
extent such proceeds are used for reinvestment, substitution, replacement,
repair or restoration in accordance with the terms hereof.

For purposes of this definition, if taxes or other customary fees or expenses
payable in connection with the sale, transfer or lease of any asset are not
known as of the date of such sale, transfer or lease, then such fees, expenses
or taxes shall be estimated in good faith by an Authorized Financial Officer of
the Borrower and such estimated amounts shall be deducted for purposes of
determining Net Cash Proceeds in accordance with the immediately preceding
sentence.

“New Lender” shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

“New Lender Joinder” shall mean the joinder whereby each New Lender joins this
Agreement in substantially the form attached hereto as Exhibit 1.1(B).

“Non-Consenting Lender” shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

“Non-Strategic Assets” shall mean (A) all those assets of the Loan Parties that
(i) qualify as Excluded Properties and (ii) could be sold or disposed of by the
Loan Parties without causing any material effect on, or increased cost to, the
operation and management of the Coal Operations and (B) the Mahoning Valley
Designated Reserves.

 

-22-



--------------------------------------------------------------------------------

“Notes” shall mean, collectively, the promissory notes in the form of Exhibit
1.1(R) evidencing the Revolving Credit Loans and in the form of Exhibit 1.1(N)
evidencing the Swing Loans.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest and other monetary obligations accruing and/or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any Issuing Lender, any of the Lenders or their
Affiliates or other persons provided for under such Loan Documents, (ii) any
Specified Swap Agreement (other than, with respect to any Guarantor that is not
a Qualified Eligible Contract Participant Guarantor, Excluded Swap Obligations
of such Guarantor) or (iii) any Other Lender Provided Financial Service Product.

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Oil and Gas Liens” shall mean (i) Liens on any specific property or any
interest therein, construction thereon or improvement thereto to secure all or
any part of the costs incurred for surveying, exploration, drilling, extraction,
development, operation, production, construction, alteration, repair or
improvement of, in, under or on such property and the plugging and abandonment
of wells located thereon (it being understood that, in the case of oil and gas
producing properties, or any interest therein, costs incurred for “development”
shall include costs incurred for all facilities relating to such properties or
to projects, ventures or other arrangements of which such properties form a part
or which relate to such properties or interests); (ii) Liens on an oil or gas
producing property to secure obligations incurred or guarantees of obligations
incurred in connection with or necessarily incidental to commitments for the
purchase or sale of, or the transportation or distribution of, the products
derived from such property; (iii) Liens arising under partnership agreements,
oil and gas leases, overriding royalty agreements, joint operating agreements or
similar agreements, net profits agreements, production payment agreements,
royalty trust agreements, incentive compensation programs on terms that are
reasonably customary in the oil and gas business for geologists, geophysicists
and other providers of technical services to any of the Loan Parties, master
limited partnership agreements, farm-out agreements, farm-in agreements,
division orders, contracts for the sale, purchase, exchange, transportation,
gathering or processing of oil, gas or other hydrocarbons, unitizations and
pooling designations, declarations, orders and agreements, development
agreements, operating agreements, production sales contracts, area of mutual
interest agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or geophysical permits or agreements, and other agreements which are
customary in the oil and gas business; provided, however, that in all instances
such Liens are limited to the assets that are the subject of the relevant
agreement, program, order or contract; and (iv) Liens on pipelines or pipeline
facilities that arise by operation of law.

 

-23-



--------------------------------------------------------------------------------

“Order” shall have the meaning specified in Section 2.9.9 [Liability for Acts
and Omissions].

“Original Closing Date” shall mean May 7, 2010.

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning specified in Section 11.8.4
[Participations].

“Participation Advance” shall have the meaning specified in Section 2.9.3
[Participations, Disbursements, Reimbursement].

“Partnership Interests” shall have the meaning given to such term in
Section 6.1.2 [Subsidiaries].

“Patent, Trademark and Copyright Security Agreement” shall mean the Patent,
Trademark and Copyright Security Agreement, dated as of the Original Closing
Date, executed and delivered by each of the Loan Parties to the Collateral
Trustee for the benefit of the Secured Parties.

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon termination of the
Commitments.

“Payment In Full” shall mean the indefeasible payment in full in cash of the
Loans and other Obligations under the Loan Documents, termination of the
Commitments and expiration or termination of all Letters of Credit (or, with
respect to any Letters of Credit with an expiration date that extends beyond the
Expiration Date, the cash collateralization of such Letter of Credit pursuant to
Section 2.9.10 [Cash Collateral Prior to the Expiration Date]).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

 

-24-



--------------------------------------------------------------------------------

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, and 432 of the Code and Sections 302, 303, and 305 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

“Permitted Acquisitions” shall have the meaning assigned to such term in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Coal Properties Disposition” shall mean any disposition of coal
reserves or other property or assets related to coal mining or operations with
an aggregate value not to exceed $1,750,000,000 from and after the Closing
Date500,000,000 from and after the Amendment No. 1 Effective Date; provided that
such reserves or other property or assets shall not have generated, in the
aggregate, more than $250,000,000 of revenues from active mining operations in
the twelve months preceding such disposition.

“Permitted Gas Properties Disposition” shall have the meaning assigned to such
term in Section 8.2.7(x) [Dispositions of Assets and Subsidiaries].

“Permitted Investments” shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;

(ii) commercial paper (A) rated not lower than A-1, by Standard & Poor’s or P-1
by Moody’s on the date of acquisition or (B) issued by any of (x) the
Administrative Agent, (y) the Syndication Agent, or (z) any Lender;

(iii) demand deposits, time deposits or certificates of deposit and other
obligations issued by any of (w) the Administrative Agent, (x) the Syndication
Agent, (y) any Lender, or (z) any other domestic or foreign commercial bank that
has stockholders equity of $100,000,000 or more on the date of acquisition;

(iv) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

(v) obligations of any United States government-sponsored enterprises, federal
agencies or federal financing banks that are not otherwise authorized,
including, but not limited to, the following:

 

-25-



--------------------------------------------------------------------------------

(x) United States government-sponsored enterprises such as instrumentalities of
the Federal Credit System (Bank for Cooperatives, Federal Land Banks), Federal
Home Loan Banks and Federal National Mortgage Association; and

(y) Federal agencies such as instrumentalities of the Department of Housing and
Urban Development (Federal Housing Administration, Government National Mortgage
Association), Export-Import Bank, Farmers Home Administration and Tennessee
Valley Authority;

(vi) obligations of states, counties, and municipalities of the United States;

(vii) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

(viii) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

(ix) investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase, provided the collateral is delivered
to a bank custody account in accordance with the terms of a written repurchase
agreement with a dealer or bank; and

(x) investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the above type and criteria for
investments otherwise set forth in this definition of “Permitted Investments,”

provided that investments described in clauses (i), (iv), (v), (vi), (vii),
(viii), (ix) and (x) above are restricted to obligations rated no lower than A-3
or P-1 by Moody’s or A- or A-1 by Standard & Poor’s.

“Permitted Liens” shall mean:

(i) Liens for Taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable or the validity of
which are being contested in good faith by appropriate proceedings and as to
which appropriate reserves have been established in accordance with GAAP;

(ii) pledges, deposits or bonds made in the ordinary course of business to
secure payment of reclamation liabilities or workmen’s compensation, or to
participate in any fund in connection with workmen’s compensation, unemployment
insurance, old-age pensions or other social security programs (including pledges
or deposits of cash securing Letters of Credit that secure payment of such
workmen’s compensation, unemployment insurance, old-age pensions or other social
security programs);

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and

 

-26-



--------------------------------------------------------------------------------

Liens of landlords securing obligations to pay lease payments that are not yet
due and payable or in default (including pledges or deposits of cash securing
Letters of Credit that secure such Liens of landlords securing obligations to
make lease payments that are not yet due and payable or in default) or, with
respect to any of the foregoing, that are being contested in good faith by
appropriate proceedings and as to which appropriate reserves have been
established in accordance with GAAP;

(iv) good-faith pledges or deposits made or other Liens granted in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amount due thereunder or other amounts as may be customary, or to secure
statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing Letters of Credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or such surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business);

(v) encumbrances consisting of zoning restrictions, licenses, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Collateral Trustee
for the benefit of the Secured Parties or Liens and security interests in favor
of the Administrative Agent for the benefit of the Lenders, in each case
securing (a) the Obligations including liabilities under any Specified Swap
Agreement and (b) the Secured Debt;

(vii) Purchase Money Security Interests and Liens on property leased by any Loan
Party under capital leases securing obligations of such Loan Party to the lessor
under such leases, provided that the aggregate amount of Indebtedness secured by
such Liens shall not exceed the amount of Indebtedness permitted by
Section 8.2.1(iii) [Indebtedness];

(viii) any Lien existing on the date of this Agreement and described on Schedule
1.1(P);

(ix) (a) any Lien securing obligations in an aggregate amount not to exceed
$20,000,000, provided, however, that such Lien shall no longer be permitted if
it shall not be terminated within a period of thirty (30) days after any
Responsible Officer of any Loan Party becomes aware of the existence thereof or
(b) Liens securing obligations in an aggregate amount not to exceed $20,000,000
that have been outstanding longer than thirty (30) days after any Responsible
Officer of any Loan Party becomes aware of the existence thereof so long as the
Loan Parties are using their best efforts to diligently terminate such Lien;

 

-27-



--------------------------------------------------------------------------------

(x) Liens and security interests in favor of an Issuing Lender for the benefit
of the Lenders securing Letter of Credit Obligations with respect to such
Letters of Credit that have an expiration date that extends beyond the
Expiration Date;

(xi) Liens to secure obligations under the Permitted Receivables Financing, in
those Accounts or contracts giving rise to Accounts of the Borrower or any Loan
Party or of the Securitization Subsidiary, which Accounts or contracts giving
rise to Accounts are either to be sold by the Borrower or any Loan Party to the
Securitization Subsidiary as part of the Permitted Receivables Financing or that
are an asset of the Securitization Subsidiary;

(xii) Liens, securing Indebtedness up to $250,000,000 in the aggregate at any
time outstanding, consisting of (a) Liens on stock or assets permitted to be
acquired pursuant to Sections 8.2.4 [Loans and Investments] and 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] incurred at the time of
such acquisition of such stock or assets (or within one year thereof) to finance
the acquisition of such stock or assets, and (b) Liens existing on any assets at
the date of acquisition of such assets, as such acquisition is permitted by
Sections 8.2.4 [Loans and Investments] and 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions], in each case as refinanced, extended, renewed or
refunded, provided that, the amount of Indebtedness secured thereby is not
increased when so refinanced, extended, renewed or refunded and that no
additional assets become subject to such Liens;

(xiii) statutory and common law banker’s Liens and rights of setoff on bank
deposits;

(xiv) any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien that is permitted by clauses (viii),
(xv) or (xx), provided that such Indebtedness is not increased when so
refinanced, extended, renewed or refunded and that no additional assets become
subject to such Liens other than replacements or substitutions permitted by the
agreement creating such Lien;

(xv) Liens, not otherwise permitted by any other clause of this definition of
Permitted Liens, that are subordinated to the Liens on the Collateral that
secure the Obligations pursuant to an intercreditor agreement reasonably
satisfactory to the Administrative Agent; provided that the amount of
Indebtedness secured shall not exceed the amount permitted by
Section 8.2.1(viii) [Indebtedness];

(xvi) Liens upon real or personal property other than the Collateral, including
any attachment of personal property or real property or other legal process
prior to adjudication of a dispute on the merits, (A) if the validity or amount
thereof is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed or
bonded and continue to be stayed or bonded, (B) if a final judgment is entered
and such judgment is discharged within thirty (30) days of entry, or (C) the
payment of which is covered in full (subject to customary deductible) by
insurance;

 

-28-



--------------------------------------------------------------------------------

(xvii) Liens arising out of final judgments, awards, or orders not constituting
an Event of Default;

(xviii) precautionary filings under the UCC by a lessor with respect to personal
property leased to such Person under an operating lease;

(xix) Liens on the equity interests or assets of any of the Excluded
Subsidiaries or any Person who is not a Subsidiary of Borrower, other than Loan
Parties’ equity interests in CNX Gas;

(xx) Liens existing as of the Closing Date on any of the Excluded Properties;

(xxi) [Reserved];

(xxii) Liens on the Baltimore Dock Facility securing Indebtedness up to
$150,000,000 in the aggregate;

(xxiii) option agreements and rights of first refusal granted with respect to
assets that are permitted to be disposed of pursuant to the terms of
Section 8.2.7 [Dispositions of Assets or Subsidiaries];

(xxiv) [Reserved];Liens on the subleases (and guarantees thereof) referred to in
clause (ii) of the definition of Longwall Sublease Transaction to secure
obligations under leases referred to in clause (i) of such definition;

(xxv) any leases of assets permitted by Section 8.2.7 [Disposition of Assets or
Subsidiaries];

(xxvi) Oil and Gas Liens, in each case which are not incurred in connection with
the borrowing of money, the obtaining of advances or credit or the payment of
the deferred purchase price of property (other than trade accounts payable
arising in the ordinary course of business);

(xxvii) Liens resulting from the deposit of funds or evidences of Indebtedness
in trust for the purpose of decreasing or legally defeasing Indebtedness of the
Loan Parties permitted hereby so long as such decrease or defeasance is not
prohibited hereby;

(xxviii) rights granted to CNX Gas and its Subsidiaries under and pursuant to
that certain Master Cooperation and Safety Agreement dated August 1, 2005 among
CNX Gas, the Borrower and certain other parties; and

(xxix) Liens securing Swap Agreements that are in effect immediately prior to
the Original Closing Date and that are not Specified Swap Agreements.

“Permitted Receivables Financing” shall mean (i) the Receivables Purchase
Agreement, or (ii) any replacement of the Receivables Purchase Agreement
consisting of a transaction or series of transactions pursuant to which the
Securitization Subsidiary purchases Accounts and related rights or contracts
giving rise to Accounts from any Loan Party and finances such Accounts

 

-29-



--------------------------------------------------------------------------------

through the issuance of Indebtedness or equity interests or through the sale of
such Accounts; provided, with respect to clause (i) or (ii) above in the case of
clauses (a) through (f) below and with respect to clause (ii) above in the case
of clause (g) below, that (a) the Borrower shall have determined in good faith
that such Permitted Receivables Financing is economically fair and reasonable to
the Borrower and each other Loan Party, (b) all sales of Accounts to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower), (c) the provisions thereof shall be market terms (as
determined in good faith by the Borrower), (d) no portion of the Indebtedness of
the Securitization Subsidiary is guaranteed by or is recourse to the Borrower or
any of the other Loan Parties (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
related to the collectability of such Accounts), (e) neither the Borrower nor
any of the other Loan Parties has any obligation to maintain or preserve such
Securitization Subsidiary’s financial condition, (f) the aggregate “capital” or
other liabilities of the Securitization Subsidiary under the transaction shall
not exceed $250,000,000, and (g) such transaction shall otherwise be under terms
no less favorable to the Securitization Subsidiary and the Loan Parties than the
terms of the Receivables Purchase Agreement.

“Permitted Refinancing” shall mean Indebtedness incurred to Refinance other
Indebtedness; provided, however, that (i) the principal amount (or accreted
value, if applicable) of the Refinancing Indebtedness shall not exceed the sum
of the principal amount (or accreted value, if applicable) of the Indebtedness
being Refinanced plus accrued and unpaid interest thereof, any stated premium
thereon due upon such Refinancing pusuant to the terms of the documentation
governing such Indebtedness and fees and expenses reasonably incurred in
connection with such Refinancing, (ii) the Refinancing Indebtedness shall not
include any change in the terms or conditions that is materially more
restrictive on the Loan Parties than the Indebtedness being Refinanced,
(iii) the Refinancing Indebtedness shall not be guaranteed by any Person that is
not a guarantor of, or be secured by any assets that is not securing, the
Indebtedness being Refinanced and (iv) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Refinancing
Indebtedness shall be subordinated in right of payment to the Obligations on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Plan” shall mean at any time an employee pension benefit plan (including a
Pension Plan) which is covered by Title IV of ERISA or is subject to the minimum
funding standards under Section 412 of the Code and either (i) is maintained by
any number of ERISA Group members for employees of any member of the ERISA Group
or (ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the Original Closing Date, executed and delivered by each of the Loan
Parties to the Collateral Trustee for the benefit of the Secured Parties.

“Pledged Collateral” shall mean all of the property described as “Pledged
Collateral” in the Pledge Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

 

-30-



--------------------------------------------------------------------------------

“Potential Default” shall mean any event or condition which with notice, passage
of time, or any combination of the foregoing, would constitute an Event of
Default.

“Prime Rate” shall mean the interest rate per annum announced from time to time
by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged to
commercial borrowers or others by the Administrative Agent. Any change in the
Prime Rate shall take effect at the opening of business on the day such change
is announced.

“Principal Office” shall mean the main banking office of the Administrative
Agent in Pittsburgh, Pennsylvania.

“Prior Security Interest” shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to Liens for Taxes
not yet due and payable to the extent such prospective tax payments are given
priority by statute or Purchase Money Security Interests as permitted hereunder.

“Proved Gas Reserves” shall mean the proved Gas reserves owned by any of the
Loan Parties.

“Pro Forma Basis” shall mean:

(a) any Material Acquisition/Disposition and any dividend or distribution on, or
repurchases or redemptions of, capital stock of the Borrower made or to be made
by any Loan Party during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination will be given pro
forma effect as if it had occurred on the first day of the applicable reference
period;

(b) any Person that is a Loan Party on the date of determination will be deemed
to have been a Loan Party at all times during such reference period;

(c) any Person that is not a Loan Party on the date of determination will be
deemed not to have been a Loan Party at any time during such reference period;

(d) Consolidated Cash Interest Expense shall be calculated after giving pro
forma effect to incurrences and repayments of Indebtedness during the applicable
reference period or subsequent to such reference period and on or prior to the
date of determination (i) to the extent in connection with any transaction
referred to in clause (a) above or (ii) pursuant to Section 8.2.1(x), in each
case, as if they had occurred on the first day of the applicable reference
period;

(e) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Specified Hedge Agreement
applicable to such Indebtedness); and

(f) Financial Covenant Debt shall be calculated as of the date of determination
after giving effect to (i) all incurrences or repayments of Indebtedness
occurring on such date of determination and (ii) all uses of cash in connection
with any transaction referred to in clause (a) above occurring subsequent to the
reference period and on or prior to the date of determination.

 

-31-



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act of 1933, as set forth in a certificate
of a Responsible Officer of the Borrower (with supporting calculations) and
reasonably acceptable to the Administrative Agent. Interest on a capital lease
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such capital lease in accordance with GAAP. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility (to the extent required to be computed on a pro forma
basis) shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property.

“Qualified Eligible Contract Participant Guarantor” shall mean, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.

“Real Property” shall mean, individually as the context requires, the real
property (other than the Excluded Properties) that is owned or leased by any
Loan Party, including, but not limited to the surface, Coal, methane gas and
other mineral rights, interests and coal leases associated with the properties
described on Schedule 1.1(R) (other than the Excluded Properties), and “Real
Property” shall mean, collectively, as the context requires, all of the
foregoing but shall not include any asset that shall have been released,
pursuant to Sections 10.10 [Authorization to Release Collateral or Guarantors;
Certain Amendments] or 11.1.4 [Release of Collateral] from the Liens created in
connection with this Agreement.

“Receivables Purchase Agreement” shall mean collectively, (i) that certain
Amended and Restated Receivables Purchase Agreement, dated as of April 30, 2007
(as modified, amended, restated, supplemented, refinanced, extended, renewed,
increased or otherwise modified from time to time, but not replaced), by and
among CNX Funding, the Borrower, the Sub-Servicers

 

-32-



--------------------------------------------------------------------------------

(as defined therein), the conduit purchasers party thereto, the purchaser agents
party thereto, the financial institutions from time to time parties thereto, and
PNC, and (ii) that certain Purchase and Sale Agreement, dated as of April 30,
2003 (as modified, amended, restated, supplemented, refinanced, extended,
renewed, increased or otherwise modified from time to time, but not replaced),
by and among the Borrower, as the servicer, CNX Funding, CONSOL Energy Sales
Company, CONSOL of Kentucky Inc., Consol Pennsylvania Coal Company LLC,
Consolidation Coal Company, Island Creek Coal Company, Windsor Coal Company,
McElroy Coal Company, Keystone Coal Mining Corporation, Eighty-Four Mining
Company, and CNX Marine Terminals Inc.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness; provided,
however, that “Refinance” shall not include (i) any increase in the amount of
such Indebtedness or (ii) any change in the terms or conditions of such
Indebtedness that is materially more restrictive on any Loan Party party to such
Indebtedness. . “Refinanced” and “Refinancing” shall have correlative meanings.

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Reimbursement Obligation” shall have the meaning assigned to such term in
Section 2.9.3.2 [Participations, Disbursements, Reimbursement].

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing or migration into the Environment, or into, from or through any
building or structure.

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

“Required Lenders” shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

“Required Mining Permits” shall mean all permits, licenses, authorizations,
plans, approvals and bonds necessary under the applicable Laws for the Loan
Parties to continue to conduct coal mining and related operations on, in or
under such parties’ real property, and any and all other mining properties owned
or leased by the Borrower or any such Loan Party (collectively “Mining
Property”) substantially in the manner as such operations had been authorized
immediately prior to such Loan Party’s acquisition of its interests in such real
property and as may be necessary for such Loan Party to conduct, in all material
respects, coal mining and related operations on, in or under the Mining Property
as described in any plan of operation.

 

-33-



--------------------------------------------------------------------------------

“Required Share” shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

“Responsible Officer” shall mean each of the chief executive officer, president,
chief financial officer and treasurer of each Loan Party.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Expiration Date and the date of
termination of the Revolving Credit Commitments.

“Revolving Credit Commitment” shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned pursuant to an Assignment and Assumption Agreement, and
“Revolving Credit Commitments” shall mean the aggregate Revolving Credit
Commitments of all of the Lenders.

“Revolving Credit Loans” shall mean collectively and “Revolving Credit Loan”
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or 2.9.3 [Participations,
Disbursements, Reimbursement].

“Revolving Credit Notes” shall mean collectively and “Revolving Credit Note”
shall mean separately all the Revolving Credit Notes of the Borrower in the form
of Exhibit 1.1(R) evidencing the Revolving Credit Loans.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Revolving Credit Loans and
its Letter of Credit Obligations and Swingline Exposure at such time.

“Revolving Facility Usage” shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

“Secured Debt” shall have the meaning set forth in the Collateral Trust
Agreement, as such definition may be amended from time to time.mean Financial
Covenant Debt excluding any Indebtedness that is not secured by a Lien.

“Secured Parties” shall mean, collectively, the Collateral Trustee, the
Administrative Agent, the Lenders and any provider of a Specified Swap Agreement
or Other Lender Provided Financial Service Product.

“Securitization Subsidiary” shall mean CNX Funding, which is a Subsidiary of the
Borrower (all of the outstanding equity interests of which, other than de
minimis preferred stock and director’s qualifying shares, if any, are owned,
directly or indirectly, by the Borrower), or a special purpose vehicle
established for the limited purpose of acquiring and financing Accounts and
contracts giving rise to Accounts of the Borrower or any Loan Party and engaging
in activities ancillary thereto, all in connection with the transactions
contemplated by the Permitted Receivables Financing.

 

-34-



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the Original Closing Date, executed and delivered by each of the
Loan Parties to the Collateral Trustee for the benefit of the Secured Parties.

“Security Documents” shall mean, collectively, the Collateral Trust Agreement,
the Security Agreement, the Pledge Agreement, the Mortgages, the Ship Mortgages,
the Patent, Trademark and Copyright Security Agreement, the control agreements
required by the Security Agreement and each other security document or pledge
agreement delivered in accordance with applicable local or foreign Law to grant
a valid, perfected security interest in any property as Collateral for the
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement or any other such security document or
pledge agreement to be filed with respect to the security interests in property
and fixtures created pursuant to any document or instrument utilized to pledge
or grant or purport to pledge or grant a security interest or lien on any
property as Collateral for the Obligations, and amendments, supplements or
joinders to the foregoing.

“Senior Notes (2010)” shall mean $1.5 billion aggregate principal amount of
8.00% senior notes due 2017 and $1.25 billion aggregate principal amount of
8.25% senior notes due 2020 of the Borrower outstanding on the Closing Date.

“Senior Notes (2010) Indentures” shall mean the indentures for the Senior Notes
(2010), each dated April 1, 2010, among the Borrower, certain of its
Subsidiaries, and The Bank of Nova Scotia Trust Company of New York, as trustee.

“Senior Notes (2011)” shall mean $250.0 million aggregate principal amount of
6.375% senior notes due 2021 of the Borrower outstanding on the Closing Date.

“Senior Notes (2011) Indenture” shall mean the indenture for the Senior Notes
(2011), dated March 9, 2011, among the Borrower, certain of its Subsidiaries,
and The Bank of Nova Scotia Trust Company of New York, as trustee.

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of Secured Debt to Consolidated EBITDA. For purposes of calculating the
Senior Secured Leverage Ratio, Secured Debt shall be determined as of the end of
each fiscal quarter of the Borrower and Consolidated EBITDA shall be determined
as of the end of each fiscal quarter of the Borroweras of such date of
determination (after giving effect to all incurrences and repayment of Financial
Covenant Debt occurring on such date) to Consolidated EBITDA for the latest
period of four fiscal quarters then ended prior to the date of determination.

“Settlement Date” shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].

“Ship Mortgages” shall mean collectively and “Ship Mortgage” shall mean
separately all ship mortgages or any ship mortgage, in a form acceptable to the
Administrative Agent, with respect to vessels registered by the Loan Parties
with the U.S. Coast Guard, executed and delivered by certain of the Loan Parties
to the Collateral Trustee for the benefit of the Secured Parties.

 

-35-



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.

“Specified Swap Agreement” shall mean (i) any Swap Agreement entered into by
(a) any Loan Party and (b) any Lender or any Affiliate thereof, or any Person
that was a Lender or an Affiliate thereof when such Swap Agreement was entered
into as counterparty, or (ii) any Swap Agreement in effect immediately prior to
the Closing Date entered into by (a) any Loan Party and (b) any Person if such
Person or its Affiliate was a Lender on the Closing Date; provided that the
designation of any Swap Agreement as a Specified Swap Agreement shall not create
in favor of any Lender or Affiliate thereof that is a party thereto any rights
in connection with the management or release of any Collateral or of any
obligations of any Loan Party under any of the Loan Documents.

“Specified Swap Agreement Provider” shall have the meaning assigned to that term
in Section 9.2.5.2 [Collateral Trust Agreement].

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.

“Subsidiary” of any Person at any time shall mean (i) any corporation or trust
of which more than 50% (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member and of
which more than 50% of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled by such Person or one or more of
such Person’s Subsidiaries.

 

-36-



--------------------------------------------------------------------------------

“Subsidiary Shares” shall have the meaning assigned to that term in
Section 6.1.2 [Subsidiaries].

“Successor Agent Agreement” shall mean the Successor Agent Agreement, dated as
of the date hereof among Wilmington Trust Company, a Delaware banking
corporation, the Collateral Trustee and the Loan Parties.

“Super-Majority Lenders” shall mean, at any time, Lenders having in the
aggregate Revolving Exposures and unused Revolving Credit Commitments
representing more than 75% of the sum of the total Revolving Exposures and
unused Revolving Credit Commitments at such time.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Loan Parties shall be a “Swap Agreement.”

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Transaction” shall mean any transaction pursuant to any Swap Agreement.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Ratable Share of the total Swingline Exposure at such
time.

“Swing Loan Commitment” shall mean PNC’s commitment to make Swing Loans to the
Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] in an aggregate
principal amount up to $50,000,000.

“Swing Loan Note” shall mean the Amended and Restated Swing Loan Note of the
Borrower in the form of Exhibit 1.1(N) evidencing the Swing Loans.

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.5.2 [Swing Loan Requests].

“Swing Loans” shall mean collectively and “Swing Loan” shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment].

“Syndication Agent” shall mean Bank of America, N.A. and its successors and
assigns.

 

-37-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” shall mean $75,000,000.50,000,000.

“UCC Collateral” shall mean the property of the Loan Parties in which security
interests are granted under the Security Agreement.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
each applicable jurisdiction or other applicable Law entitled to all the rights,
benefits and priorities provided by the Uniform Commercial Code or such Law.

“United States or U.S.” shall mean the United States of America.

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (ii) the words
“hereof,” “herein,” “hereunder,” “hereto” and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person’s
successors and assigns; (v) unless otherwise provided, reference to any
agreement, including this Agreement and any other Loan Document together with
the schedules and exhibits hereto or thereto, document, instrument, order,
declaration, understanding or other arrangement means such agreement, document,
instrument, order, declaration, understanding or other arrangement as amended,
restated, supplemented, modified, extended, renewed, refunded, superseded,
substituted for, replaced, refinanced or increased in whole or in part from time
to time; (vi) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (viii) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; and (ix) unless
otherwise specified, all references herein to times of day shall be references
to Eastern Time; and (x) references to the “date hereof” or “date of this
Agreement” shall be to the Closing Date.

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms

 

-38-



--------------------------------------------------------------------------------

shall have the meanings ascribed to such terms by GAAP; provided, however, that
all accounting terms used in Section 8.2 [Negative Covenants] (and all defined
terms used in the definition of any accounting term used in Section 8.2
[Negative Covenants] shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing the Historical Statements referred to in
Section 6.1.7(i) [Historical Statements]. In the event of any change after the
date hereof in GAAP, and if such change would result in the inability to
determine compliance with the financial covenants set forth in Section 8.2
[Negative Covenants] based upon the Borrower’s regularly prepared financial
statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time, provided that, until so
amended such financial covenants shall continue to be computed in accordance
with GAAP prior to such change therein.

1.4 Valuations. Whenever this Agreement requires the determination of the
monetary value of “other consideration”, a Guaranty, “other obligations” or an
Investment and the computation method to determine such monetary value is not
already addressed by GAAP, (i) the monetary value of “other consideration” or an
Investment of tangible property shall be calculated as the fair market value of
such consideration or tangible property, (ii) the monetary value of any Guaranty
at any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations”, contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations”.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date; provided that after giving effect to each
such Loan (i) the aggregate amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the Letter of Credit Obligations and the outstanding Swing
Loans, (ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments and (iii) the aggregate amount of Indebtedness (as defined in the
Senior Notes (2011) Indenture)

 

-39-



--------------------------------------------------------------------------------

under this Agreement and the CNX Gas Credit Agreement shall not exceed the
Applicable Senior Notes Indenture Cap; provided, further, that (x) at the
Administrative Agent’s request, the Borrower shall provide the Administrative
Agent calculations and supporting information reasonably satisfactory to the
Administrative Agent showing compliance with clause (iii) and
(y) notwithstanding the foregoing clause (x), the Administrative Agent shall
have no obligation to request such calculation or information or to determine
compliance with clause (iii), and shall be fully entitled to assume (without any
further investigation) that each borrowing of Revolving Credit Loans complies
with clause (iii) if the Borrower makes a Loan Request for such borrowing.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.1.

2.1.2 Swing Loan Commitment.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrower at any
time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
$50,000,000 (the “Swing Loan Commitment”), provided that after giving effect to
such Loan, the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender according to its
Ratable Share, a nonrefundable commitment fee (the “Commitment Fee”) equal to
the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC’s Swing Loans shall not be deemed to be
borrowed amounts under its Revolving Credit Commitment) and (ii) the Revolving
Facility Usage; provided, however, that any Commitment Fee accrued with respect
to the Revolving Credit Commitment of a Defaulting Lender during the period
prior to the time such Lender became a

 

-40-



--------------------------------------------------------------------------------

Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

2.4 Voluntary Commitment Reduction.

2.4.1 Voluntary Commitment Reductions

The Borrower shall have the right any time and from time to time, without
premium or penalty, upon three (3) Business Days’ prior written, irrevocable
notice to the Administrative Agent to permanently reduce, in whole multiples of
$5,000,000 of principal, or terminate the Revolving Credit Commitments; provided
that any such reduction or termination shall be accompanied by (a) the payment
in full of any Commitment Fee then accrued on the amount of such reduction or
termination and (b) the prepayment of the Revolving Credit Loans, together with
the full amount of interest accrued on the principal sum to be prepaid (and all
amounts referred to in Section 5.10 [Indemnity] hereof), to the extent that the
Revolving Facility Usage exceeds the Revolving Credit CommitmentCommitments as
so reduced or terminated, and provided further that the Revolving Credit
Commitments may not be reduced below the Revolving Facility Usage. Each
reduction of Revolving Credit Commitments shall pro-ratably reduce the Revolving
Credit Commitments of the Lenders. From the effective date of any such reduction
or termination the obligations of the Borrower to pay the Commitment Fee
pursuant to Section 2.3 [Commitment Fees] shall correspondingly be reduced or
cease.

2.4.2 Mandatory Commitment Reductions

If any Loan Party makes Investments pursuant to clause (viii) of Section 8.2.4
[Loans and Investments] and/or Dispositions pursuant to clause (viii) of
Section 8.2.7 [Dispositions of Assets or Subsidiaries] in excess of
$100,000,000, in the aggregate for all such Investments and Dispositions from
and after the Amendment No. 1 Effective Date, the Revolving Credit Commitments
shall be automatically and permanently reduced (on a pro rata basis among the
Lenders) by the amount that such Investments and/or Dispositions exceed
$100,000,000; provided that such reduction shall be accompanied by (a) the
payment in full of any Commitment Fee then accrued on the amount of such
reduction and (b) the prepayment of Loans and/or cash collateralization of
Letters of Credit in a manner satisfactory to the applicable Issuing Banks,
together with the full amount of interest accrued on the principal sum to be
prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof), to the
extent that the Revolving Facility Usage exceeds the Revolving Credit
Commitments as so reduced. From the effective date of any such reduction the
obligations of the Borrower to pay the Commitment Fee pursuant to Section 2.3
[Commitment Fees] shall correspondingly be reduced.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Lenders to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 4.2

 

-41-



--------------------------------------------------------------------------------

[Interest Periods], by delivering to the Administrative Agent, not later than
11:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans to which the LIBOR Rate
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify or certify, as applicable (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, which amount shall be in (x) an integral multiple of
$1,000,000 and not less than $5,000,000 for each Borrowing Tranche under the
LIBOR Rate Option, and (y) an integral multiple of $50,000 and not less than the
lesser of $500,000 or the maximum amount available for Borrowing Tranches to
which the Base Rate Option applies; (iii) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to which the
LIBOR Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.

2.5.2 Swing Loan Requests.

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC to make Swing Loans by delivery to PNC not later
than 2:00 p.m. on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that PNC may rely on the authority
of any individual making such a telephonic request without the necessity of
receipt of such written confirmation. Each Swing Loan Request shall be
irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $50,000 and
shall be not less than $100,000.

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Loans.

2.6.1 Making Revolving Credit Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Lenders
of its receipt of such Loan Request specifying the information provided by the
Borrower and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan to the Administrative Agent such that the Administrative Agent is able to,
and the Administrative Agent shall, to the extent the Lenders have made funds
available to it for such purpose and subject to Section 7.2 [Each Additional
Loan or Letter of Credit], fund such Revolving Credit Loans

 

-42-



--------------------------------------------------------------------------------

to the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m., on the applicable Borrowing Date; provided that if
any Lender fails to remit such funds to the Administrative Agent in a timely
manner, the Administrative Agent may elect in its sole discretion to fund with
its own funds the Revolving Credit Loans of such Lender on such Borrowing Date,
and such Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].

2.6.2 Presumptions by the Administrative Agent.

Unless the Administrative Agent shall have received notice from a Lender prior
to 1:00 p.m. on the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.6.3 Making Swing Loans.

So long as PNC elects to make Swing Loans, PNC shall, after receipt by it of a
Swing Loan Request pursuant to Section 2.5.2 [Swing Loan Requests], fund such
Swing Loan to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 3:00 p.m. on the Borrowing Date.

2.6.4 Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Expiration Date.

2.7 Notes.

If requested by any Lender, the obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans or Swing Loans
made to it by such Lender, together with interest thereon, shall be evidenced by
a Revolving Credit Note or a Swing Loan Note, as applicable, dated the Closing
Datedate of issuance of such Revolving Credit Note or Swing Loan Note, payable
to the order of such Lender in a face amount equal to the Revolving Credit
Commitment or Swing Loan Commitment, as applicable, of such Lender.

 

-43-



--------------------------------------------------------------------------------

2.8 Use of Proceeds. The proceeds of the Loans shall be used in accordance with
Section 8.1.8 [Use of Proceeds].

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit.

2.9.1.1 On the Closing Date, the outstanding Letters of Credit previously issued
by PNC as an “Issuing Lender” under the 2010 Credit Agreement that are set forth
on Schedule 2.9 (the “Existing Letters of Credit”) will automatically, without
any action on the part of any Person, be deemed to be Letters of Credit issued
hereunder for the account of the Borrower for all purposes of this Agreement and
the other Loan Documents. In addition, subject to the terms and conditions of
this Agreement, Borrower may request the issuance of a letter of credit (each a
“Letter of Credit”) on behalf of itself or another Loan Party or any Affiliate
thereof by delivering or having such other Loan Party or such Affiliate deliver
to an Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit and other Issuer Documents in
such form as such Issuing Lender may specify from time to time by no later than
11:00 a.m., at least three (3) Business Days, or such shorter period as may be
agreed to by such Issuing Lender, in advance of the proposed date of issuance.
The Borrower shall be a co-applicant and a co-obligor with respect to each
Letter of Credit issued for the account of any other Loan Party or such
Affiliate, in which case each of the co-applicants and co-obligors will have
joint and several liability with respect to any such Letter of Credit. The
Issuing Lender and the Lenders shall be permitted to seek reimbursement of any
LC Disbursement directly from the Borrower and shall have no obligation to
pursue any action against any co-applicant. Letters of Credit may be issued in
the form of a Standby Letter of Credit or a Commercial Letter of Credit. Letters
of Credit shall only be issued in U.S. Dollars. For the avoidance of doubt, the
Loan Parties acknowledge that each Letter of Credit issued for the account of
Persons other than the Loan Parties (even though the Borrower is a co-applicant
thereon) shall constitute an Investment and Guaranty, without duplication, and
shall be subject to the limitations set forth herein.

Promptly after receipt of any letter credit application, the applicable Issuing
Lender shall confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
application from the Borrower and, if not, such Issuing Lender shall provide the
Administrative Agent with a copy of the application and all of the Issuer
Documents. Unless such Issuing Lender has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one (1) Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in this
Agreement shall not then be satisfied, then, such Issuing Lender may issue the
applicable Letter of Credit in accordance with its standard customs and
practices and such Letter of Credit shall constitute a “Letter of Credit”
hereunder.

Promptly after its delivery of any Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit.

 

-44-



--------------------------------------------------------------------------------

2.9.1.2 The Borrower may make a request for the issuance of Letters of Credit
from any Issuing Lender, at Borrower’s election, at any time and from time to
time during the Revolving Availability Period. Subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, such Issuing Lender or any of the Issuing Lender’s
Affiliates will issue, amend, extend or renew a Letter of Credit; provided that
after giving effect to such issuance, amendment, extension or renewal:

(i) each Letter of Credit shall expire at or prior to the close of business on
the earlier of (A) the date twenty-four (24) months from the date of issuance;
provided that any such Letter of Credit may automatically renew if such Letter
of Credit has an automatic renewal feature set forth in the terms thereof,
unless the applicable Issuing Lender or Issuing Lender’s Affiliate gives notice
of non-renewal of such Letter of Credit, or (B) a date that is ten (10) Business
Days prior to the Expiration Date; provided that any Letter of Credit scheduled
to expire after the Expiration Date is subject to the requirements in
Section 2.9.10 [Cash Collateral Prior to the Expiration Date]; and

(ii) the Letter of Credit Obligations shall not exceed the amount of the total
Revolving Credit Commitments minus the Loans.

Notwithstanding the foregoing, no Issuing Lender shall be required to issue any
Letter of Credit if a default of any Lender’s obligations to fund under
Section 2.9.3.2(i) [Participations, Disbursements, Reimbursement] exists or any
Lender is at such time a Defaulting Lender hereunder, unless such Issuing Lender
has entered into satisfactory arrangements with the Borrower or such Lender to
eliminate such Issuing Lender’s risk with respect to such Lender.

In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Issuer Documents, relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. No
Issuing Lender shall amend any Letter of Credit if such Issuing Lender would not
be permitted at such time to issue such Letter of Credit in the amended form
under the terms hereof.

2.9.2 Letter of Credit Fees.

2.9.2.1 Letter of Credit Fees.

With respect to each Letter of Credit, the Borrower shall pay to the
Administrative Agent for the ratable account (determined based upon Ratable
Share) of the Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable
Letter of Credit Fee Rate, per annum, then in effect (computed on the basis of a
year of 360 days and actual days elapsed) on the aggregate daily amount
available to be drawn under the Letters of Credit (if any Letters of Credit
shall increase in amount automatically in the future, such amount available to
be drawn shall currently give effect to any such future increase), payable in
arrears on each Payment Date.

2.9.2.2 Fronting Fees.

In addition, the Borrower shall pay to each Issuing Lender for its own account a
fronting fee equal to 0.125% per annum (computed on the basis of a year of 360
days and actual days elapsed), which fees shall be computed on the daily average
amount available to be drawn under

 

-45-



--------------------------------------------------------------------------------

such Issuing Lender’s Letters of Credit outstanding (if any such Letters of
Credit shall increase in amount automatically in the future, such amount
available to be drawn shall currently give effect to any such future increase)
and shall be payable in arrears on each Payment Date.

2.9.2.3 Customary Fees and Expenses.

The Borrower shall also pay to the Administrative Agent for each Issuing
Lender’s sole account such Issuing Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit issued by
such Issuing Lender, all as such Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, extension,
renewal, amendment, modification (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit. For each Commercial Letter
of Credit, the Borrower shall pay to each Issuing Lender for its own account, a
negotiation fee of 0.25% of each draw on each Letter of Credit issued by such
Issuing Lender, payable at the time of the drawing.

2.9.3 Participations, Disbursements, Reimbursement.

2.9.3.1 Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender thereof a participation in such Letter of
Credit (including the Existing Letters of Credit) and, without duplication, each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.2 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower, provided that any
failure of such Issuing Lender to promptly notify the Borrower shall not release
the Borrower from its Reimbursement Obligation. The Borrower shall reimburse
such Issuing Lender, in immediately available funds, in an amount equal to the
amount so paid by such Issuing Lender (such obligation to reimburse such Issuing
Lender shall sometimes be referred to as a “Reimbursement Obligation”). Each
Reimbursement Obligation shall be received by such Issuing Lender prior to 12:00
noon, on the date that an amount is paid by such Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”), unless the Borrower was not
provided with notice of a Letter of Credit drawing prior to such time (in which
case, the Reimbursement Obligation shall be paid promptly upon notice from such
Issuing Lender). In the event the Borrower (or any other account party) fails to
reimburse such Issuing Lender for the full amount of any drawing under any
Letter of Credit by 12:00 noon (or upon notice from the applicable Issuing
Lender if the Borrower was not provided written notice of a Letter of Credit
drawing prior to such time) on the Drawing Date:

(i) with respect to a failure to reimburse any amount drawn under a Letter of
Credit, such Issuing Lender will promptly notify, in writing, the Administrative
Agent (who in turn will notify each Lender) of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Ratable Share thereof. The Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date

 

-46-



--------------------------------------------------------------------------------

with respect to such Letter of Credit, subject to the conditions set forth in
Section 7.2 [Each Additional Loan or Letter of Credit] other than any notice
requirements. Any notice given by the Administrative Agent pursuant to this
Section 2.9.3.2 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice. Each Lender shall upon any notice pursuant to
this Section 2.9.3.2 make available to the Administrative Agent, for the account
of such Issuing Lender, an amount in immediately available funds equal to its
Ratable Share of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.9.3.2(ii)) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount and the
Reimbursement Obligation shall be deemed fulfilled. If any Lender so notified
fails to make available to the Administrative Agent for the account of the
Administrative Agent the amount of such Lender’s Ratable Share of such amount by
no later than 2:00 p.m., on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three days following the Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Loans under
the Base Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of the Administrative Agent to give any such notice on the
Drawing Date or in sufficient time to enable any Lender to effect such payment
on such date shall not relieve such Lender from its obligation under this
subparagraph (i).

(ii) with respect to any unreimbursed drawing under a Letter of Credit that is
not converted into Revolving Credit Loans under the Base Rate Option to the
Borrower in whole or in part as contemplated by Section 2.9.3.2(i), because of
the Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each
Additional Loan or Letter of Credit], other than any notice requirements, or for
any other reason, the Borrower shall be deemed to have incurred from the
Administrative Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing and the Reimbursement Obligation shall be deemed
fulfilled. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent pursuant to this Section 2.9.3.2
shall be paid to the applicable Issuing Lender and be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing and shall
constitute a “Participation Advance” from such Lender in satisfaction of its
participation obligation under subparagraph (i).

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon receipt by the Administrative Agent for its account of immediately
available funds from the Borrower (i) in reimbursement of any payment made by
the Administrative Agent under a Letter of Credit with respect to which any
Lender has made a Participation Advance to the Administrative Agent, or (ii) in
payment of interest on such a payment made by the Administrative Agent under
such a Letter of Credit, the Administrative Agent will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain the amount of the Ratable Share of such funds of any Lender that did not
make a Participation Advance in respect of such payment by the Administrative
Agent.

 

-47-



--------------------------------------------------------------------------------

2.9.4.2 If such Issuing Lender or the Administrative Agent is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of the
payments made by any Loan Party to the Administrative Agent pursuant to
Section 2.9.4.1 in reimbursement of a payment made under a Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent or such Issuing Lender, forthwith return to the Administrative Agent or
such Issuing Lender the amount of its Ratable Share of any amounts so returned
by the Administrative Agent or such Issuing Lender plus interest thereon from
the date such demand is made to the date such amounts are returned by such
Lender to the Administrative Agent or such Issuing Lender, as the case may be,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

2.9.5 Documentation.

Each Loan Party agrees to be bound by the terms of such Issuing Lender’s Issuer
Documents and written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between Issuer Documents and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, each Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.9.6 Determinations to Honor Drawing Requests.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations.

Each Lender’s obligation in accordance with this Agreement with respect to
Letters of Credit and the Obligations of the Borrower to reimburse each
respective Issuing Lender upon a draw under a Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.9 [Letter of Credit Subfacility]
under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever;

 

-48-



--------------------------------------------------------------------------------

(ii) with respect to Letters of Credit, the failure of any Loan Party or any
other Person to comply, in connection with a Letter of Credit Borrowing, with
the conditions set forth in Section 2.1 [Revolving Credit Commitments], 2.5.1
[Revolving Credit Loan Requests], 2.5.2 [Swing Loan Requests] or 7.2 [Each
Additional Loan or Letter of Credit] or as otherwise set forth in this Agreement
for the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Participations, Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
any Issuing Lender or its Affiliates or any Lender or any other Person or,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between any
Loan Party or Subsidiaries of a Loan Party and the beneficiary for which any
Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of such Issuing Lender’s Affiliates has been notified thereof;

(vi) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Lender or any of such Issuing Lender’s
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such Issuing Lender has received written notice from such Loan
Party of such failure within three (3) Business Days after such Issuing Lender
shall have furnished such Loan Party a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice and such Letter of Credit has been returned to such Issuing Lender for
reissuance;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

-49-



--------------------------------------------------------------------------------

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity.

In addition to amounts payable as provided in Section 11.3.2 [Indemnification by
the Borrower], the Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender, in its capacity as issuer of a Letter of Credit,
and any of such Issuing Lender’s Affiliates that has issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, Taxes as
provided for pursuant to Section 5.9 [Taxes], penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable out-of-pocket fees,
expenses and disbursements of counsel) which each Issuing Lender or any of such
Issuing Lender’s Affiliates may incur or be subject to as a consequence, direct
or indirect, of the issuance of any Letter of Credit issued by it, other than as
a result of (A) the gross negligence or willful misconduct of such Issuing
Lender as determined by a final judgment of a court of competent jurisdiction or
(B) the wrongful dishonor by such Issuing Lender or any of such Issuing Lender’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority.

2.9.9 Liability for Acts and Omissions.

As between any Loan Party and an Issuing Lender, or such Issuing Lender’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, no Issuing
Lender shall be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document (including all sight drafts, certificates and all other
instruments) submitted by any party in connection with any such Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if such Issuing Lender or
such Issuing Lender’s Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required

 

-50-



--------------------------------------------------------------------------------

in order to draw upon such Letter of Credit or any other claim of any Loan Party
against any beneficiary of such Letter of Credit, or any such transferee, or any
dispute between or among any Loan Party and any beneficiary of any Letter of
Credit or any such transferee; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender or such Issuing Lender’s Affiliates, as applicable, including any acts of
any Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s or such Issuing Lender’s Affiliates
rights or powers hereunder. Nothing in the preceding sentence shall relieve any
Issuing Lender from liability for (a) such Issuing Lender’s gross negligence or
willful misconduct in connection with actions or omissions described in clauses
(i) through (viii) of such sentence or (b) with respect to any damages suffered
by any Loan Party that such Loan Party proves were caused by such Issuing
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In no
event shall any Issuing Lender or any Issuing Lender’s Affiliates be liable to
any Loan Party for any indirect, consequential, incidental, punitive, exemplary
or special damages or expenses (including without limitation attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit. In furtherance and
extension and not in limitation of the specific provisions set forth above, any
action taken or omitted by each Issuing Lender or such Issuing Lender’s
Affiliates under or in connection with the Letters of Credit issued by it, the
Issuer Documents or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put such Issuing Lender or such
Issuing Lender’s Affiliates under any resulting liability to the Borrower or any
Lender, unless such action taken or omitted is found in a final and
nonappealable judgment by a court of competent jurisdiction to have constituted
gross negligence or willful misconduct.

 

-51-



--------------------------------------------------------------------------------

2.9.10 Cash Collateral Prior to the Expiration Date.

If any Letter of Credit is outstanding and such Letter of Credit (as it may have
previously been extended) will have an expiration date which is after the
Expiration Date, then the Borrower shall, on or before the issuance, extension
or renewal of such Letter of Credit, deposit and pledge Cash Collateral for each
such Letter of Credit in an amount equal to 105% of the face value of such
outstanding Letter of Credit plus the amount of fees that would be due under
such Letter of Credit through the expiry date of such Letter of Credit. Such
Cash Collateral shall be deposited pursuant to documentation reasonably
satisfactory to the Administrative Agent and such Issuing Lender and the
Borrower and shall be maintained in blocked deposit accounts at such Issuing
Lender. The Borrower hereby grants to the applicable Issuing Lender a security
interest in all Cash Collateral pledged to such Issuing Lender pursuant to this
Section or otherwise under this Agreement. The Cash Collateral related to a
particular Letter of Credit shall be released by the applicable Issuing Lender
upon termination or expiration of such Letter of Credit and the reimbursement by
the Loan Parties of all amounts drawn thereon and the payment in full of all
fees accrued thereon through the date of such expiration or termination. After
the Expiration Date, the Borrower shall pay any and all fees associated with any
such Letter of Credit with an expiration date that extends beyond the Expiration
Date directly to the applicable Issuing Lender.

2.10 Borrowings to Repay Swing Loans.

PNC may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Lender shall make a Revolving
Credit Loan in an amount equal to such Lender’s Ratable Share of the aggregate
principal amount of the outstanding Swing Loans, plus, if PNC so requests,
accrued interest thereon, provided that no Lender shall be obligated in any
event to make Revolving Credit Loans in excess of its Commitment minus its
Ratable Share of the Letter of Credit Obligations and Swing Loans. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. The Administrative Agent on behalf of
PNC shall provide notice to the Lenders (which may be telephonic or written
notice by letter, facsimile or telex) no later than 11:00 a.m. on any Business
Day that such Revolving Credit Loans are to be made under this Section 2.10 and
of the apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5 [Revolving Credit Loan Requests; Swing Loan Request] or
Section 7.2 [Each Additional Loan or Letter of Credit] are then satisfied) to
the Administrative Agent on behalf of PNC, no later than 3:00 p.m., on the
Settlement Date.

2.11 Increase in Revolving Credit Commitments. Increasing Lenders and New
Lenders. The Borrower may, up to two times prior to the Expiration Date, request
that (1) the current Lenders (each a “Current Lender”) increase their Revolving
Credit Commitments (any Current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) and/or (2) one
or more new lenders (each a “New Lender”) join this

 

-52-



--------------------------------------------------------------------------------

Agreement and provide a Revolving Credit Commitment hereunder, subject to the
following terms and conditions:

(A) No Obligation to Increase. No Current Lender shall be obligated to increase
its Revolving Credit Commitment, and any increase in the Revolving Credit
Commitment of any Current Lender shall be in the sole discretion of such Current
Lender;

(B) Defaults. There shall exist no Event of Default or Potential Default on the
effective date of such increase and after giving effect to such increase;

(C) Increase in and Aggregate Amount of Revolving Credit Commitments. The amount
of the increase in Revolving Credit Commitments is at least $100,000,000. The
increases in the Revolving Credit Commitments made from time to time pursuant to
this Section shall not exceed $250,000,000 in the aggregate;

(D) Resolutions; Opinion; Mortgage Amendments. The Loan Parties shall deliver to
the Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, (2) an opinion of counsel, which at Borrower’s
option, may be in-house counsel, addressed to the Administrative Agent and the
Lenders addressing the authorization, execution and enforceability of the Loan
Documents executed in connection with such increase in the Revolving Credit
Commitments, and (3) amendments to the Mortgages and Ship Mortgages executed and
delivered by the applicable Loan Parties to the Collateral Trustee for the
benefit of the Secured Parties to reflect the increase in Revolving Credit
Commitments, in form and substance reasonably satisfactory to the Administrative
Agent. The Loan Parties shall cause the amendments described in clause (3) to be
properly recorded and/or filed in the applicable filing or recording offices.
Notwithstanding the preceding, with respect to each Mortgage existing as of the
effective date of such increase, if there shall be delivered to the
Administrative Agent, for the benefit of the Secured Parties, a written opinion
of local counsel in the jurisdiction in which Real Property subject to such
Mortgage is located substantially to the effect that no documents, instruments,
filings recordings, re-recordings, re-filings or other actions, including the
payment of any mortgage recording taxes or similar taxes, are required under
applicable Law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Obligations,
for the benefit of the Secured Parties, mortgage amendments with respect to
Mortgages for Real Property located in such jurisdiction will not be required;

(E) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
that requests a Revolving Credit Note, a replacement Revolving Credit Note
reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment after giving effect to the increase (and the prior Note issued to
such Increasing Lender shall be deemed to be terminated and shall be returned to
the Borrower as soon as practicable), and (2) to each New Lender that requests a
Revolving Credit Note, a Revolving Credit Note reflecting the amount of such New
Lender’s Revolving Credit Commitment;

 

-53-



--------------------------------------------------------------------------------

(F) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent, PNC as Issuing Lender and each other Issuing Lender
with outstanding Letters of Credit, such approval not to be unreasonably
withheld or delayed;

(G) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent before the effective date of such
increase; and

(H) New Lender Joinder. Each New Lender shall execute a New Lender Joinder
pursuant to which such New Lender shall join and become a party to this
Agreement and the other Loan Documents with a Revolving Credit Commitment in the
amount set forth in such New Lender Joinder.

(ii) Syndication. In the event that the Borrower elects to request an increase
of the Revolving Credit Commitments, the Borrower and the Administrative Agent
agree to mutually develop a syndication strategy, including timelines for
commitments.

(iii) Treatment of Outstanding Loans and Letters of Credit.

(A) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall (a) repay the Revolving Credit Loans
then outstanding to each of the Current Lenders to the extent necessary so that
after giving effect to the increase in the Revolving Credit Commitments each
Current Lender will have its Ratable Share of the outstanding Revolving Credit
Loans, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity] and (b) borrow Revolving Credit Loans from Increasing Lenders and
New Lenders to the extent necessary so that after giving effect to the increase
in the Revolving Credit Commitments, each such Lender will have its Ratable
Share of the outstanding Revolving Credit Loans. To facilitate the foregoing,
the Borrower may, subject to its compliance with the other terms of this
Agreement, borrow new Loans on the effective date of such increase. The
Administrative Agent is hereby authorized to update Schedule 1.1(B) to reflect
the increase in Revolving Credit Commitments.

(B) Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, (a) each Current Lender shall
be deemed to have sold its existing participation in each then outstanding
Letter of Credit and purchased a participation in each then outstanding Letter
of Credit equal to its Ratable Share of such Letters of Credit, and (b) each New
Lender will be deemed to have purchased a participation in each then outstanding
Letter of Credit equal to its Ratable Share of such Letter of Credit. All fees
shall accrue and be paid on the Letters of Credit based upon each Lender’s
participation therein over the relevant period of time. To the extent necessary
to enable each of the Current Lenders and the New Lenders to own a Ratable Share
of the Participation Advances after any increase in the Revolving Credit
Commitments, (a) the Current Lenders will sell a portion of its Participation

 

-54-



--------------------------------------------------------------------------------

Advances, and (b) the New Lenders and the Increasing Lenders will acquire
Participation Advances (and will pay to the Administrative Agent, for the
account of each selling Lender, in immediately available funds, an amount) equal
to its Ratable Share of all outstanding Participation Advances. All fees and
interest on Participation Advances shall be allocated based upon each Lender’s
ownership therein from time to time.

3. RESERVED

4. INTEREST RATES

4.1 Interest Rate Options.

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under
Section 5.10 [Indemnity] in connection with such conversion. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender’s
highest lawful rate, the rate of interest on such Lender’s Loan shall be limited
to such Lender’s highest lawful rate.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

 

-55-



--------------------------------------------------------------------------------

4.1.2 Rate Quotations.

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods.

At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche.

Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in integral
multiples of $1,000,000 and not less than $5,000,000; and

4.2.2 Renewals.

In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

4.3 Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, and upon
written demand by the Required Lenders to the Administrative Agent:

4.3.1 Letter of Credit Fees, Interest Rate.

The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;

4.3.2 Other Obligations.

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate plus the Applicable Margin plus an additional 2.0% per annum from the
time such Obligation becomes due and payable and until it is paid in full; and

 

-56-



--------------------------------------------------------------------------------

4.3.3 Acknowledgment.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable.

If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available.

If at any time any Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights.

In the case of any event specified in Section 4.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of

 

-57-



--------------------------------------------------------------------------------

an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available] above, such Lender shall promptly so notify the Administrative Agent
and endorse a certificate to such notice as to the specific circumstances of
such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options.

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option, commencing upon
the last day of the existing Interest Period.

5. PAYMENTS

5.1 Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by

 

-58-



--------------------------------------------------------------------------------

1:00 p.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders.

Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the fees payable to the
Issuing Lender pursuant to Section 2.9.2.2 [Fronting Fees] or 2.9.2.3 [Customary
Fees and Expenses]) or amounts due from the Borrower hereunder to the Lenders
with respect to the Revolving Credit Commitments and Revolving Credit Loans,
shall (except as otherwise may be provided with respect to a Defaulting Lender
and except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due to such Lender as set forth in
this Agreement. Notwithstanding any of the foregoing, each borrowing or payment
or prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.10 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro-rata
amount that such Lender is entitled thereto in accordance with the amount of
principal, interest, Commitment Fees, Letter of Credit Fees, and other fees or
amounts then due to such Lender in accordance with this Agreement, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

 

-59-



--------------------------------------------------------------------------------

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Any Lender that fails at any time to comply with the provisions of this
Section 5.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled until, as a result of application of the assigned payments to all
outstanding Loans and other unpaid Obligations of any of the Loan Parties to the
non-defaulting Lenders, the Lenders’ respective Ratable Share of all outstanding
Loans and unpaid Obligations have returned to those in effect immediately prior
to such violation of this Section 5.3.

5.4 Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

-60-



--------------------------------------------------------------------------------

5.5 Interest Payment Dates.

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on each Payment Date. Interest on Loans to which the LIBOR Rate
Option applies shall be due and payable on the last day of each Interest Period
for those Loans and, if such Interest Period is longer than three (3) Months,
also on each date that falls every three (3) Months after the beginning of such
Interest Period. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 

5.6 Voluntary Prepayments. Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans to which the LIBOR Rate Option applies or no later
than 11:00 a.m. on the date of prepayment of Swing Loans and Revolving Credit
Loans to which the Base Rate Option applies, setting forth the following
information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and

(iv) the total principal amount of such prepayment, which shall not be less than
the lesser of (x) the aggregate principal amount of all outstanding Loans or
(y) $100,000 for any Swing Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Swing Loans
and then to Revolving Credit Loans; and (ii) after giving effect to the
allocations in clause (i) above, first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies. Any prepayment
hereunder shall be subject to the Borrower’s obligation to indemnify the Lenders
under Section 5.10 [Indemnity].

 

-61-



--------------------------------------------------------------------------------

5.6.2 Replacement of a Lender.

In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any additional amount to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
(iii) is a Defaulting Lender, or (iv) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its election upon notice to such Lender and the Administrative
Agent, either:

(i) prepay the Loans and Participation Advances of such Lender in whole,
together with all interest accrued thereon and any accrued fees and all other
amounts payable to such Lender hereunder and under the other Loan Documents
(including any amounts under Section 5.10 [Indemnity]), and terminate such
Lender’s Commitment; or

(ii) at its sole expense, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(A) the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 11.8 [Successors and Assigns];

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(D) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 5.6.2, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption Agreement to
evidence the assignment and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption Agreement; provided that the failure of any such
Lender to execute an Assignment and Assumption Agreement shall not render such
assignment invalid, and such assignment shall be recorded in the register if all
other requirements of such assignments have been satisfied.

 

-62-



--------------------------------------------------------------------------------

5.7 Mitigation Obligation.

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Section 4.4.2 [Illegality,
Etc.], Section 5.8 [Increased Costs] or Section 5.9 [Taxes] with respect to such
Lender, it will if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section shall affect or postpone any of the Obligations
of the Borrower or any other Loan Party or the rights of the Administrative
Agent or any Lender provided in this Agreement.

5.8 Increased Costs.

5.8.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or any Loan under
the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

 

-63-



--------------------------------------------------------------------------------

5.8.2 Capital Requirements.

If any Lender or the Issuing Lender determines that any Change in Law affecting
such Lender or the Issuing Lender or any lending office of such Lender or such
Lender’s or the Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.

A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8.1 [Increased Costs
Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

5.8.4 Delay in Requests.

Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

-64-



--------------------------------------------------------------------------------

5.9 Taxes.

5.9.1 Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Official Body
in accordance with applicable Law.

5.9.2 Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.9.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

5.9.3 Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

5.9.4 Evidence of Payments.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to an Official Body, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

5.9.5 Status of Lenders; Refunds.

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law

 

-65-



--------------------------------------------------------------------------------

as will permit such payments to be made without withholding or at a reduced rate
of withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.

 

-66-



--------------------------------------------------------------------------------

If the Administrative Agent, a Lender or any Issuing Lender receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Official Body with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Official Body) to the Administrative Agent, such Lender or such Issuing
Lender in the event the Administrative Agent, such Lender or such Issuing Lender
is required to repay such refund to such Official Body. This paragraph shall not
be construed to require the Administrative Agent, any Lender or any Issuing
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

5.10 Indemnity.

In addition to the compensation or payments required by Section 5.8 [Increased
Costs] or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses, claims, damages, or expenses (including loss of margin,
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan, from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments],

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder, or

(iv) the assignment of any Revolving Credit Loans under the LIBOR Rate Option
other than on the last day of the Interest Period as a result of a request by
the Borrower pursuant to Section 5.6.2 [Replacement of a Lender]; provided,
however, that with respect to this clause (iv), the Borrower shall not be
required to indemnify any Defaulting Lender whose Revolving Credit Loans are
being replaced as a result of a request by the Borrower pursuant to
Section 5.6.2 [Replacement of a Lender].

 

-67-



--------------------------------------------------------------------------------

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures.

In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates. The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a “Required Share”). On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans. The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties.

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

6.1.1 Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (if the concept of “good
standing” is recognized under the laws of the applicable jurisdiction with
respect to such Loan Party) under the laws of its jurisdiction of organization.
Each Loan Party has the lawful power to own or lease its properties and to
conduct its business in which it is currently engaged, except where the failure
to have such

 

-68-



--------------------------------------------------------------------------------

power would not reasonably be expected to result in any Material Adverse Change.
Each Loan Party is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except to the extent that
the failure to be so duly licensed or qualified or in good standing would not
reasonably be expected to result in any Material Adverse Change.

6.1.2 Subsidiaries.

Schedule 6.1.2 states the name of each of the Loan Parties that are Subsidiaries
of the Borrower, its jurisdiction of incorporation, the issued and outstanding
shares thereof (referred to herein as the “Subsidiary Shares”) and the owners
thereof if it is a corporation, its outstanding partnership interests (the
“Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company. There are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.1.2.

6.1.3 Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.1.4 Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

6.1.5 No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law,
instrument, order, writ, judgment, injunction or decree to which any Loan Party
is a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now

 

-69-



--------------------------------------------------------------------------------

or hereafter acquired) of any Loan Party (other than Liens granted under the
Loan Documents), except that certain consents may be required under the various
contracts and agreements in connection with any attempt to assign such various
contracts and agreements pursuant to the assertion of remedies under the Loan
Documents.

6.1.6 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
individually or in the aggregate would reasonably be expected to result in any
Material Adverse Change. To the knowledge of any Responsible Officer of the
Borrower, none of the Loan Parties is in violation of any order, writ,
injunction or any decree of any Official Body that would reasonably be expected
to result in any Material Adverse Change.

6.1.7 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of (i) its audited consolidated year-end financial statements of
the Borrower for and as of the end of the fiscal year ended December 31,
20102012 and (ii) the unaudited consolidated financial statements of the
Borrower as of September 30, 2013 and for the nine months ended September 30,
2013 and 2012 (the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete in all material respects and fairly represent the
consolidated financial condition of the Borrower and its Subsidiaries as of
their dates and the results of operations for the fiscal periods then ended and
have been prepared in accordance with GAAP consistently applied, except that the
unaudited financial statements are subject to normal year-end adjustments.

(ii) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections (including balance sheets and statements of
operation and cash flows) of the Loan Parties (after giving effect to the CCC
Transaction) for the period 20112013 through 20152018 derived from various
assumptions of the Borrower’s management (the “Financial Projections”). The
Financial Projections have been prepared in good faith based upon reasonable
assumptions, it being understood that the Financial Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the Financial
Projections will be realized.

(iii) Accuracy of Financial Statements. Neither the Borrower nor any other Loan
Party has any material liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Historical Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any other Loan Party
that would reasonably be expected to cause a Material Adverse Change. Since
December 31, 2010,2012, no Material Adverse Change has occurred.

 

-70-



--------------------------------------------------------------------------------

6.1.8 Use of Proceeds; Margin Stock.

6.1.8.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.8 [Use of Proceeds].

6.1.8.2 Margin Stock.

None of the Loan Parties engages or intends to engage principally, or as one of
its important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U). No part of the proceeds of any Loan has
been or will be used for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System, and the Borrower shall assist the Lenders, as
reasonably requested by the Administrative Agent, with the Lenders’ compliance
with Regulation U as such compliance relates to the Borrower and the Loans,
including by providing the Administrative Agent with all documents, forms and
certificates reasonably requested by the Administrative Agent in relation
thereto, including delivering to the Administrative Agent a Federal Reserve Form
U-1 with Parts I and II completed, in form and substance reasonably satisfactory
to the Administrative Agent, concurrently with the first request for a Loan and
thereafter providing any amendments thereto as may be required by Law.

6.1.9 Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition or results of operations of the Loan Parties taken as a whole that has
not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereofAmendment No. 1 Effective Date in
connection with the transactions contemplated hereby.

6.1.10 Taxes.

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all such taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made. There are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party for any period.

6.1.11 Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.14, no
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is necessary to authorize or
permit the execution, delivery or performance of this Agreement and the other
Loan Documents or for the validity or enforceability hereof or thereof.

 

-71-



--------------------------------------------------------------------------------

6.1.12 No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the ClosingAmendment No. 1 Effective Date under or pursuant to the Loan
Documents which constitutes an Event of Default or Potential Default. None of
the Loan Parties is in violation of (i) any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents or (ii) any material agreement or instrument to
which it is a party or by which it or any of its properties may be subject or
bound where such violation would reasonably be expected to result in a Material
Adverse Change.

6.1.13 Insurance.

Schedule 6.1.13 lists all material insurance policies to which any Loan Party is
a party as of the ClosingAmendment No. 1 Effective Date, all of which are valid
and in full force and effect as of the ClosingAmendment No. 1 Effective Date.
Such policies provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of each Loan Party
in accordance with prudent business practice in the industry of the Loan
Parties.

6.1.14 Compliance with Laws.

The Loan Parties are in compliance in all material respects with all applicable
Laws (other than Environmental Laws which are specifically addressed in
Section 6.1.19 [Environmental Matters]) in all jurisdictions in which any Loan
Party is presently or will be doing business except where the failure to do so
would not constitute a Material Adverse Change.

6.1.15 Material Contracts; Burdensome Restrictions.

All material coal supply contracts and other Material Contracts are in full
force and effect except to the extent that the failure to be in full force and
effect would not reasonably be expected to result in a Material Adverse Change.
None of the Loan Parties is bound by any contractual obligation, or subject to
any restriction in any organization document, or any requirement of Law which
would reasonably be expected to result in a Material Adverse Change.

6.1.16 Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.

 

-72-



--------------------------------------------------------------------------------

6.1.17 ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change:

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws (except that with
respect to any Multiemployer Plan which is a Plan, such representation is deemed
made only to the knowledge of the Borrower);

(ii) Each Borrower and any ERISA Affiliate has met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(iii) As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code and
Section 303(d)(2) of ERISA) is 80% or higher and neither any Borrower or any
ERISA Affiliate knows of any facts or circumstances which would cause the
funding target attainment percentage for any such plan to drop below 80% as of
the most recent valuation date;

(iv) With respect to any Multiemployer Plan, the Borrower has not been notified
of an “accumulated funding deficiency” (within the meaning of Section 412 of the
Code) or that application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made;

(v) There has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that is not a Multiemployer Plan;

(vi) No ERISA Event has occurred or is reasonably expected to occur; and

(vii) Neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

6.1.18 Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would constitute a
Material Adverse Change. There are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change. The Borrower, its Subsidiaries and its “related
persons” (as defined in the Coal Act) are in compliance in all material respects
with the Coal Act and none of the Borrower, its Subsidiaries or its related
persons has any liability under the Coal

 

-73-



--------------------------------------------------------------------------------

Act except with respect to premiums or other payments required thereunder which
have been paid when due and except to the extent that the liability thereunder
would not reasonably be expected to result in a Material Adverse Change. The
Loan Parties are in compliance in all material respects with the Black Lung Act,
and none of the Loan Parties has any liability under the Black Lung Act except
with respect to premiums, contributions or other payments required thereunder
which have been paid when due and except to the extent that the liability
thereunder would not reasonably be expected to result in a Material Adverse
Change.

6.1.19 Environmental Matters.

Except as disclosed in the Borrower’s most recent annual and quarterly reports
filed with the SEC, or as otherwise could not reasonably be expected to have a
Material Adverse Change:

(i) Each Loan Party, its operations, facilities and properties are in compliance
with all applicable Environmental Laws.

(ii) The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties ownership, lease or
operation of the Properties in amounts or concentrations which (i) constitute or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability for any Loan Parties under, any applicable Environmental Law.

(iii) None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws, including any with
regard to their activities at any of the Properties or the business operated by
the Loan Parties, or any prior business for which the Borrower has retained
liability under any Environmental Law.

(iv) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for any Loan Parties under, any
applicable Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of by or on behalf of any Loan Parties at, on or
under any of the Properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Law for any Loan Parties.

6.1.20 Anti-Terrorism Laws.

6.1.20.1 General.

None of the Loan Parties nor any Affiliate of any Loan Party, is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

-74-



--------------------------------------------------------------------------------

6.1.20.2 Executive Order No. 13224. None of the Loan Parties, nor any Affiliate
of any Loan Party, or their respective agents acting or benefiting in any
capacity in connection with the Loans, Letters of Credit or other transactions
hereunder, is any of the following (each, a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or

(vi) a Person who is affiliated or associated with a Person listed above.

No Loan Party and, to the knowledge of any Loan Party, none of its agents acting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

6.1.21 Patents, Trademarks, Copyrights, Licenses, Etc.

The Loan Parties own or possess all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights, without known or actual conflict with the rights of others, necessary
for the Loan Parties, taken as a whole, to own and operate their properties and
to carry on their businesses as presently conducted and planned to be conducted
by such Loan Parties, except where the failure to so own or possess with or
without such conflict would reasonably be expected to result in a Material
Adverse Change.

6.1.22 Security Interests.

Except to the extent that the Loan Parties are not required to perfect Liens in
certain Collateral pursuant to the Security Documents or any other Loan
Document, the Liens and security interests granted to the Collateral Trustee for
the benefit of the Secured Parties pursuant to the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreement and the Security Agreement in
Collateral (of the type that can be perfected by filing under the Uniform
Commercial Code) constitute and will continue to constitute Prior Security
Interests, subject to Permitted Liens, under the Uniform Commercial Code as in
effect in each applicable jurisdiction or other

 

-75-



--------------------------------------------------------------------------------

applicable Law entitled to all the rights, benefits and priorities provided by
the Uniform Commercial Code or such Law. In the case of Collateral not existing
as of the Closing Date, upon (i) the due filing of financing statements relating
to said security interests in each office and in each jurisdiction where
required in order to perfect the security interests described above, taking
possession of any stock certificates or other certificates evidencing the
Pledged Collateral and recordation of the Patent, Trademark and Copyright
Security Agreement in the United States Patent and Trademark Office and United
States Copyright Office and the recordation of the Ship Mortgages with the
United States Coast Guard Documentation Center, as applicable, and obtaining
“blocked account” agreements with applicable third parties to the extent
required by the Security Agreement with respect to deposit accounts, securities
accounts, commodities accounts and investment accounts, and (ii) the filings or
recordings required pursuant to Section 7.1.14, all such action as is necessary
or advisable to create a valid, enforceable Lien in favor of the Collateral
Trustee with respect to the Collateral described above will have been taken,
except to the extent that the Loan Parties are not required to perfect Liens in
certain Collateral pursuant to the Security Documents or any other Loan
Document. All filing fees and other expenses in connection with each such action
have been or will be paid by the Borrower.

6.1.23 Mortgage Liens.

Subject to the qualifications and limitations set forth expressly in the
Mortgages, the Liens granted to the Collateral Trustee pursuant to each Mortgage
constitute a valid first priority Lien on the Real Property under applicable
law, subject only to Permitted Liens.

6.1.24 Status of the Pledged Collateral.

All the shares of capital stock and other equity interests included in the
Pledged Collateral to be pledged pursuant to the Pledge Agreement are or will be
upon issuance validly issued and nonassessable and owned beneficially and of
record by the pledgor free and clear of any Lien or restriction on transfer,
except for Permitted Liens (other than Liens contemplated by clause (viii) of
the definition of Permitted Liens) and inchoate Liens that do not have priority
over the Liens granted under the Loan Documents and as otherwise provided by the
Pledge Agreement and except as the right of the Lenders to dispose of such
capital stock or other equity interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder or other agreements or understandings, other than partnership
agreements, limited liability company agreements or operating agreements, with
respect to the shares of capital stock or other equity interests included in the
Pledged Collateral, except as described on Schedule 6.1.24. As of the Closing
Date, the Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent.

6.1.25 Solvency.

The Borrower and the other Loan Parties, taken as a whole, are Solvent. On the
ClosingAmendment No. 1 Effective Date, at the time of each borrowing of the
Loans, the issuance of the Letters of Credit (including extensions, renewals and
amendments thereof) and at the time of selection of, renewal of or conversion to
an Interest Rate Option, the Borrower and the other Loan Parties, taken as a
whole, shall be Solvent after giving effect to the transactions contemplated by
the Loan Documents and any incurrence of Indebtedness and all other Obligations.

 

-76-



--------------------------------------------------------------------------------

6.1.26 Permit Blockage.

No Loan Party is currently barred, which bar has existed for a period in excess
of sixty (60) consecutive days, from receiving surface mining or underground
mining permits pursuant to the permit block provisions of the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq., and the regulations
promulgated thereto, or any corresponding state laws or regulations.

6.1.27 Bonding Capacity.

After giving effect to the transactions contemplated by the Loan Documents, the
Borrower and the other Loan Parties have sufficient mine bonding capacity, or
other capacity customarily used to provide security, reasonably necessary to
conduct their operations substantially as projected in accordance with the
financial projections of the Borrower and the other Loan Parties provided to the
Administrative Agent.

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrower shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same and in the event that the Loan Parties
should acquire after the Closing Date any parcel of real property (other than
Gas Properties) having a market value greater than or equal to the Threshold
Amount, the Loan Parties shall update Schedule 1.1(R) to include such real
property; provided, however, that no Schedule shall be deemed to have been
amended, modified or superseded by any such correction or update, nor shall any
breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Administrative Agent, in its reasonable discretion, pursuant to
Section 10.10, shall have accepted in writing such revisions or updates to such
Schedules (other than revisions or updates to Schedules 1.1(R), 6.1.1, 6.1.2 or
6.1.13, which result solely from actions of the Loan Parties permitted
hereunder, which revised schedules shall be deemed to be accepted by the
Administrative Agent upon delivery of such Schedules by the Borrower thereto).

7. CONDITIONS

The obligation of the Lenders to amend and restate the 2010 Credit Agreement and
to make Revolving Credit Loans, of an Issuing Lender to issue Letters of Credit
hereunder, and of PNC to make Swing Loans is subject to the following
conditions:

7.1 Conditions to Amendment and Restatement.

 

-77-



--------------------------------------------------------------------------------

On the Closing Date:

7.1.1 Officer’s Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), each of
the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of each of
the Loan Parties, dated the Closing Date and signed by a Responsible Officer or
Authorized Officer of each of the Loan Parties, to each such effect.

7.1.2 Secretary’s Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate:

(i) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of such Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent, an Issuing Lender, and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date recently certified by the appropriate state
official where such documents are filed in a state office together with recently
dated certificates from the appropriate state officials as to the continued
existence and good standing of such Loan Party in each state where organized.

7.1.3 Delivery of Loan Documents.

This Agreement, the Notes (for each Lender that requested a Note at least two
Business Days prior to the Closing Date), the Guaranty Agreement, the CNX Gas
Guaranty Agreement, the Indemnity and the CNX Gas Intercompany Subordination
Agreement shall have been duly executed by each of the Loan Parties party
thereto and delivered to the Administrative Agent.

 

-78-



--------------------------------------------------------------------------------

7.1.4 Opinion of Counsel.

7.1.4.1 There shall be delivered to the Administrative Agent for the benefit of
each Lender a written opinion of in-house counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), dated the Closing Date and in form and substance
satisfactory to the Administrative Agent and its counsel: (i) as to the matters
set forth in Exhibit 7.1.4(A) and (ii) as to such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

7.1.4.2 In addition, there shall also be delivered to the Administrative Agent,
for the benefit of each Lender, a written opinion of Reed Smith LLP, counsel to
the Loan Parties (who may rely on the opinions of such other counsel as may be
acceptable to the Administrative Agent), dated the Closing Date and in form and
substance satisfactory to the Administrative Agent and its counsel: (i) as to
matters set forth in Exhibit 7.1.4(B) and (ii) as to such other matters incident
to the transactions contemplated herein as the Administrative Agent may
reasonably request.

7.1.4.3 In addition, there shall also be delivered to the Administrative Agent,
for the benefit of each Lender, written opinions of local counsel in the states
of Pennsylvania, Virginia and West Virginia selected by the Loan Parties and
reasonably acceptable to the Administrative Agent regarding real estate and
other matters, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent and its counsel: (i) as to matters set
forth in Exhibit 7.1.4(C) and (ii) as to such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

7.1.5 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and its counsel, and the
Administrative Agent shall have received all such other counterpart originals or
certified or other copies of such documents and proceedings in connection with
such transactions, in form and substance satisfactory to the Administrative
Agent and its counsel, as the Administrative Agent or its counsel may reasonably
request.

7.1.6 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent
and the Syndication Agent for themselves and for the account of the Lenders to
the extent not previously paid, all commitment and other fees accrued through
the Closing Date and the costs and expenses for which the Administrative Agent,
the Syndication Agent and the Lenders are entitled to be reimbursed.

7.1.7 Officer’s Certificate Regarding MACs.

Since December 31, 2010: (i) no Material Adverse Change shall have occurred and
(ii) there shall have been no material change in the management of the Borrower;
and there shall have been delivered to the Administrative Agent for the benefit
of each Lender a certificate dated the Closing Date and signed by a Responsible
Officer or Authorized Officer of each Loan Party to each such effect.

 

-79-



--------------------------------------------------------------------------------

7.1.8 No Violation of Laws.

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders or such
Issuing Lender.

7.1.9 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, or, to the knowledge of any Responsible Officer threatened or
proposed before any court, governmental agency or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, this Agreement, the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby or which, in the sole discretion of the Administrative Agent, would
make it inadvisable to consummate the transactions contemplated by this
Agreement or any of the other Loan Documents.

7.1.10 Schedules.

The Loan Parties shall have delivered to the Administrative Agent and to each
Lender amended and restated schedules to this Agreement, with each schedule to
be in form and substance satisfactory to the Administrative Agent.

7.1.11 Financial Statements and Financial Projections.

The Borrower shall have delivered to the Administrative Agent and the Lenders
the Historical Statements, the Financial Projections and a certificate, signed
by a Responsible Officer of the Borrower and certifying that (i) neither the
Borrower nor any other Loan Party has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Historical Statements or in the notes thereto and (ii) except as disclosed in
the Historical Statements, there are no unrealized or anticipated losses from
any commitments of the Borrower or any other Loan Party that would reasonably be
expected to cause a Material Adverse Change. Such Historical Statements,
Financial Projections and certifications shall be in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

-80-



--------------------------------------------------------------------------------

7.1.12 ERISA; Other Due Diligence. The Administrative Agent and the Lenders
shall have completed or shall have caused to be completed, to their satisfaction
in form, scope, substance and in all other respects, a due diligence review with
respect to the assets, financial condition, operations, business and prospects
of the Borrower and each of the other Loan Parties, including a review, without
limitation of the books and records of the Borrower and each of the other Loan
Parties, the Historical Statements and related Form 10-K filed with the
Securities and Exchange Commission for the fiscal year ended December 31, 2010,
the Financial Projections, and, all tax, ERISA, employee retirement benefit, and
the contingent liabilities to which the Borrower and any other Loan Party may be
subject.

7.1.13 Repayments.

The Borrower shall have requested Revolving Credit Loans in an amount sufficient
to repay the revolving credit loans under the 2010 Credit Agreement by
delivering to the Administrative Agent an appropriately completed irrevocable
Loan Request not later than 12:00 noon, Pittsburgh time, on the Closing Date
pursuant to which Revolving Credit Loans (to which the Base Rate Option applies)
are requested; and contemporaneously with the execution and effectiveness of
this Agreement and utilizing a portion of the proceeds of the Revolving Credit
Loans, the Borrower shall pay in full all amounts outstanding under the 2010
Credit Agreement, including all unpaid principal, interest, breakage fees and
all other fees and charges thereunder in order to accomplish the amendment and
restatement thereof as of the Closing Date. Each Lender that was a lender under
the 2010 Credit Agreement, by execution of this Agreement, waives all notice of
prepayment of loans under the 2010 Credit Agreement.

7.1.14 Collateral Matters. Amendments and Assignments of Security Documents.

Each of the Security Documents listed on Schedule 7.1.14.1 shall have been
amended or assigned, as applicable, to properly describe this Agreement and the
Loans made hereunder and to reflect the assignment of the Collateral Trustee
role to PNC, pursuant to documentation acceptable to the Administrative Agent
and Borrower, and such amendment or assignment shall be properly recorded or
filed with the applicable recording or filing offices. Notwithstanding the
preceding sentence, with respect to each Mortgage existing prior to the Closing
Date, if there shall be delivered to the Administrative Agent, for the benefit
of the Secured Parties, a written opinion of local counsel in the jurisdiction
in which Real Property subject to such Mortgage is located substantially to the
effect that no documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including the payment of any mortgage recording
taxes or similar taxes, are required under applicable Law in order to maintain
the continued enforceability, validity or priority of the Lien created by such
Mortgage as security for the Obligations, for the benefit of the Secured
Parties, mortgage amendments with respect to Mortgages for Real Property located
in such jurisdiction will not be required.

7.1.14.2 Lien Searches.

The lien searches listed on Schedule 7.1.14.2 shall have been completed, and the
Administrative Agent shall be satisfied with the results thereof.

 

-81-



--------------------------------------------------------------------------------

7.1.14.3 Insurance.

Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured, and the
Collateral Trustee, as mortgagee and lender loss payee, and evidence that the
Loan Parties have taken all actions required under the Flood Laws to the extent
reasonably requested by the Administrative Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, to the extent required, obtaining flood insurance in form and
substance satisfactory to the Administrative Agent for such property, structures
and contents prior to such property, structures and contents becoming
Collateral.

7.1.14.4 Evidence of Filing.

UCC financing statements in appropriate form for filing under the UCC and such
other documents under applicable requirements of Law in each jurisdiction as may
be necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents.

7.1.14.5 Pledged Collateral.

All certificates, agreements or instruments representing or evidencing the
Pledged Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank have been delivered to the Collateral Trustee,
provided that possession by the prior Collateral Trustee as bailee for the
Collateral Trustee pursuant to the Successor Agent Agreement pending delivery to
PNC as successor Collateral Trustee shall satisfy this condition as to all such
possessed Pledged Collateral.

7.1.14.6 Other Security Interests.

All other certificates, agreements, including control agreements or instruments
necessary to perfect the Collateral Trustee’s security interest (to the extent
required by the Security Documents) in all Chattel Paper, Instruments, Deposit
Accounts and Investment Property (as each such term is defined in the Security
Agreement) of each Loan Party have been delivered or assigned to the Collateral
Trustee.

7.2 Each Additional Loan or Letter of Credit.

At the time of making any Loans or issuing any Letters of Credit (or amendments
or extensions thereto) other than Loans made or Letters of Credit issued on the
Closing Date and after giving effect to the proposed extensions of credit: the
representations and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents shall be true
on and as of the date of any Loan Request, any Swing Loan Request, and the
making of such additional Loan or the issuance such Letter of Credit (or
amendments or extensions thereto) with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of

 

-82-



--------------------------------------------------------------------------------

the specific dates or times referred to therein) and the Loan Parties shall have
performed and complied with all covenants and conditions hereof; no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist; the making of the Loans or issuance of such Letter of Credit (or
amendments or extensions thereto) shall not contravene any Law applicable to any
Loan Party or any of the Lenders; and the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or application
for a Letter of Credit as the case may be.

8. COVENANTS

8.1 Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit, and
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

8.1.1 Preservation of Existence, Etc.

Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its failure to so qualify,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

8.1.2 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall duly pay and discharge all liabilities to which it is
subject or which are asserted against it, promptly as and when the same shall
become due and payable (including extensions), including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to pay or discharge any such liabilities would not result in any
additional liability which would adversely affect to a material extent the
financial condition of the Loan Parties, taken as a whole, or which would
materially and adversely affect the Collateral, provided that the Loan Parties
will pay all such liabilities forthwith upon the commencement of proceedings to
enforce any Lien which may have attached as security therefor or take other
action as is required to suspend such enforcement action unless such Lien
otherwise qualifies as a Permitted Lien.

 

-83-



--------------------------------------------------------------------------------

8.1.3 Maintenance of Insurance.

Each Loan Party shall insure its properties and assets against loss or damage by
fire and such other insurable hazards (including flood, fire, property damage,
workers’ compensation and public liability insurance) and against other risks
(including errors and omissions), and in such amounts as similar properties and
assets, as are commonly insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. At the request of
the Administrative Agent, the Loan Parties shall deliver to the Administrative
Agent (x) annually an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all commercial insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
the necessary endorsements or policy language, which shall (i) specify the
Collateral Trustee on behalf of the Secured Parties as an additional insured on
the liability policies and mortgagee and lender loss payee as their interests
may appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable Loan Parties and not that of the additional insured, (ii) provide
that the interest of the Lenders, under the lender’s loss payable endorsement in
a form similar to the form provided on the Closing Date, shall be insured
regardless of any breach or violation by the applicable Loan Parties of any
warranties, declarations or conditions contained in such policies or any action
or inaction of the applicable Loan Parties, (iii) provide a waiver of any right
of the insurers to set off or counterclaim or any other deduction, whether by
attachment or otherwise (to the extent that the Loan Parties are able on a
commercially reasonable efforts basis to obtain such waiver from the insurers),
(iv) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
ten (10) days after notification to the Administrative Agent of such
cancellation or change, (v) be primary without right of contribution of any
other liability insurance carried by or on behalf of any additional insureds
with respect to their respective interests in the Collateral, and (vi) provide
that inasmuch as any liability policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured. Each
Loan Party shall take all actions required under the Flood Laws to the extent
reasonably requested by the Administrative Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, (i) maintaining such flood insurance in full
force and effect and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Laws and (ii) delivering to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent. If a Casualty Event occurs,
the Borrower shall promptly notify the Administrative Agent of such event and
the estimated (or actual, if available) amount of such loss.

8.1.4 Maintenance of Properties and Leases.

Each Loan Party shall maintain in good repair, working order and condition
(ordinary wear and tear excepted) in accordance with the general practice of
other businesses of similar character and size, all of those material properties
useful or necessary to its business, and from time to time, such Loan Party will
make or cause to be made, in a reasonably diligent fashion, all appropriate
repairs, renewals or replacements thereof.

 

-84-



--------------------------------------------------------------------------------

8.1.5 Visitation Rights; Field Examinations.

Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders (so long as no
Event of Default has occurred and is continuing, at such Administrative Agent’s
or Lender’s expense) to visit and inspect any of its properties during normal
business hours and to examine (including, without limitation, any field
examinations) and make excerpts from its books and records and discuss its
business affairs, finances and accounts with its officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request,
provided that each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection, all such visits
and inspections shall be made in accordance with such Loan Party’s standard
safety, visit and inspection procedures and no such visit or inspection shall
interfere with such Loan Party’s normal business operation. In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

8.1.6 Keeping of Records and Books of Account.

The Borrower and each other Loan Party shall maintain and keep proper books of
record and account which enable the Borrower to issue financial statements in
accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over the Borrower or any other Loan Party, and
in which full, true and correct entries shall be made in all material respects
of all its dealings and business and financial affairs. Without limiting the
generality of the foregoing, the Loan Parties shall maintain adequate allowances
on its books in accordance with GAAP for (i) future costs associated with any
lung disease claim alleging pneumoconiosis or silicosis or arising out of
exposure or alleged exposure to coal dust or the coal mining environment,
(ii) future costs associated with retiree and health care benefits, (iii) future
costs associated with reclamation of disturbed acreage, removal of facilities
and other closing costs in connection with its mining activities and (iv) future
costs associated with other potential Environmental Liabilities.

8.1.7 Compliance with Laws.

Each Loan Party shall comply with all applicable Laws, including all
Environmental Laws, in all material respects, provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would reasonably be
expected to result in a Material Adverse Change.

8.1.8 Use of Proceeds.

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only as follows: (i) to refinance all amounts outstanding under the 2010 Credit
Agreement, (ii) to provide for the continuance of Letters of Credit issued
thereunder, and (iii) to provide for general corporate purposes of the Loan
Parties, including, without limitation, Letters of Credit, Permitted
Acquisitions, transactions fees and expenses, working capital and capital
expenditures of the Loan Parties. The Loan Parties shall not use the Letters of
Credit or the proceeds of the Loans for any purposes which contravenes any
applicable Law or any provision hereof.

 

-85-



--------------------------------------------------------------------------------

8.1.9 Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on and Prior Security Interest in the Collateral in favor
of the Collateral Trustee for the benefit and of the Secured Parties as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its
reasonable discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce the Collateral Trustee’s rights and remedies thereunder
with respect to the Collateral.

8.1.10 Subordination of Intercompany Loans.

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party (other than the Borrower) to be
subordinated pursuant to the terms of the Intercompany Subordination Agreement.
Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any CNX Gas Loan Party to be subordinated pursuant to
the terms of the CNX Gas Intercompany Subordination Agreement.

8.1.11 [Reserved].Lease Assignments. Each Loan Party shall use its commercially
reasonable efforts to obtain the consent of the respective lessors to the
assignment of each of the Retained Leases (as defined in Schedule 8.1.16) from
the Current Lessee (as defined in Schedule 8.1.16) to the New Lessee (as defined
in Schedule 8.1.16) as promptly as practicable after the Amendment No. 1
Effective Date.

8.1.12 Anti-Terrorism Laws.

None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. Upon the request of any
Lender, the Loan Parties shall provide to the Lenders certification confirming
compliance by the Loan Parties with Anti-Terrorism Laws.

8.1.13 Maintenance of Coal Supply Agreements and Material Contracts.

Each Loan Party shall maintain and materially comply with the terms and
conditions of all coal supply agreements and Material Contracts, the
nonperformance of which would reasonably be expected to result in a Material
Adverse Change.

 

-86-



--------------------------------------------------------------------------------

8.1.14 Collateral.

Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to be
granted, to the Collateral Trustee, for the benefit of the Secured Parties, a
first priority security interest in and lien on, subject only to Permitted
Liens, (i) all capital stock and other equity interests owned by the Loan
Parties (including all stock owned in CNX Gas), but only up to 65% of the
capital stock or other equity interests of the Foreign Subsidiaries that are
wholly-owned directly by the Borrower or any other Loan Party and none of the
capital stock or equity interests of the other Excluded Subsidiaries (other than
CNX Gas (as set forth above)), and (ii) all of the other assets (except as
excluded or limited above or as excluded in any Security Document or any other
Loan Document) of the Loan Parties including all accounts, inventory,
as-extracted collateral, fixtures, equipment, investment property, instruments,
chattel paper, general intangibles, Coal reserves, methane gas reserves, coal
bed methane reserves, mineral rights, owned and leased Real Property, leasehold
interests, patents and trademarks of each of the Loan Parties whether owned on
the Closing Date or subsequently acquired; provided however, Liens will not be
required on (a) the assets described on Schedule 8.1.14, (b) any stock or assets
acquired after June 27, 2007 in a Permitted Acquisition under this Agreement,
the 2007 Credit Agreement or the 2010 Credit Agreement, (c) any parcel of real
property or any as-extracted collateral related thereto acquired after June 27,
2007 having a market value of less than the Threshold Amount, (d) any patents,
trademarks, trade names and copyrights other than the Intellectual Property
Collateral, (e) other than any capital stock of CNX Gas, any capital stock or
other equity interests in any Person that is not a direct or indirect Subsidiary
of the Borrower or any other Loan Party, or (f) the Baltimore Dock Facility; it
being understood that assets re-acquired after June 27, 2007 following a
disposition after June 27, 2007 shall not be excluded from the collateral
requirements hereunder by reason of clause (b) or (c) above.

8.1.15 Maintenance of Permits.

The Loan Parties shall maintain all Required Mining Permits in full force and
effect in accordance with their terms except where the failure to do so would
not reasonably be expected to result in a Material Adverse Change.

8.1.16 Post-Closing Matters.

The Loan Parties shall execute and deliver to the Administrative Agent the
documents and complete the tasks set forth on Schedule 8.1.16 hereto, within
time frames set forth therein, unless otherwise waived or extended by the
Administrative Agent in its sole discretion.

8.2 Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

8.2.1 Indebtedness.

 

-87-



--------------------------------------------------------------------------------

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness existing on the Original Closing Date as set forth on Schedule
8.2.1 (including any8.2.1, and Permitted Refinancings thereof)of such
Indebtedness;

(iii) Indebtedness secured by Liens permitted by clause (vii) of the definition
of “Permitted Liens”,” and Permitted Refinancings of such Indebtedness; provided
that the aggregate amount of such secured Indebtedness shall not exceed
$250,000,000 at any time outstanding (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and provided, further, that at the time of the incurrence of
any such Indebtedness no Potential Default or Event of Default shall exist;

(iv) Indebtedness of any Loan Party payable to any other Loan Party so long as
such Indebtedness is subordinated in accordance with the provisions of
Section 8.1.10 [Subordination of Intercompany Loans];

(v) Indebtedness incurred in connection with any Swap Transaction entered into
in the ordinary course of business and, other than Swap Transactions related to
commodities, are not speculative;

(vi) [Reserved];

(vii) Indebtedness secured by Liens permitted by clauses (viii), (xi), (xii),
(xiv), or (xxii) of the definition of “Permitted Liens”;

(viii) Indebtedness secured by a Lien permitted by clause (xv) of the definition
of “Permitted Liens”; provided that the aggregate amount of such secured
Indebtedness shall not exceed $50,000,000 at any time outstanding, and provided,
further, that at the time of the incurrence of any such Indebtedness no
Potential Default or Event of Default shall exist;

(ix) Indebtedness of the type reflected in clause (k) of the definition of
“Indebtedness” arising out of or with respect to surety and performance bonds
procured by the Loan Parties in the ordinary course of its business or
Indebtedness secured by Liens permitted by clauses (i), (ii), (iii), (iv) or
(xiii) of the definition of “Permitted Liens”;

(x) additional unsecured Indebtedness; provided that, at the time such unsecured
Indebtedness is incurred, on a Pro Forma Basis, (A) the Leverage Ratio shall not
be greater than 4.50 to 1.00 and (B) the Loan Parties can demonstrate pro forma
compliance with the covenants contained in Section 8.2.15 [Maximum Leverage
Ratio], Section 8.2.16 [Minimum Interest Coverage Ratio] and Section 8.2.17
[Maximum Senior Secured Leverage Ratio] (including in such computations all, and
Permitted Refinancings of Indebtedness incurred underpursuant to this clause
(x), including any Refinancings thereof;

 

-88-



--------------------------------------------------------------------------------

(xi) Indebtedness relating to the Senior Notes (2010) and the Senior Notes
(2011) and Permitted Refinancings thereof; and

(xii) in-kind obligations relating to oil and gas balancing positions arising in
the ordinary course of business.

8.2.2 Liens.

None of the Loan Parties shall at any time create, incur, assume or suffer to
exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

8.2.3 Guaranties.

None of the Loan Parties shall at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except:

(i) any Guaranty by any Loan Party of representations, warranties, performance
covenants, or indemnities arising in connection with any sale or other
disposition of assets of any Loan Party permitted by this Agreement (other than
a Permitted Gas Properties Disposition);

(ii) any Guaranty by any Loan Party of any Indebtedness, liabilities or other
obligations of any other Loan Party;

(iii) any Guaranty by any Loan Party pursuant to the Guaranty Agreement;

(iv) any existing Guaranty that is set forth on Schedule 8.2.3;

(v) any Guaranty by any Loan Party, other than those specifically excepted
pursuant to the other clauses (i) through (iv) above and (vi) below,of this
Section 8.2.3, for outstanding obligations (whether contingent or otherwise) so
long as the outstanding aggregate amount of such Guaranties, at such time, plus,
without duplication, the amount of Investments set forth in Section 8.2.4(vi)
below, does not exceed $600,000,000850,000,000; provided that (x) for the
purposes of calculating the outstanding aggregate amount of such Guaranties and
such Investments, this aggregate amount shall be reduced by the aggregate amount
of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of determination
and (y) any payment under any Guaranty permitted by clause (vi) below shall
reduce the amount of Guaranties permitted by this Section 8.2.3(v); and

 

-89-



--------------------------------------------------------------------------------

(vi) any Guaranty by any Loan Party of the indebtedness, liabilities or
obligations under the CNX Gas Credit Agreement. ;

(vii) any Guaranty by a Loan Party entered into prior to October 25, 2013
guarantying (A) the performance by a CCC Disposed Entity under a coal sale
agreement entered into prior to October 25, 2013, as any such Guaranty may be
amended, modified or replaced so long the term or amount of the Guaranty is not
extended or increased; or (B) the obligations of a CCC Disposed Entity in
respect of a surety bond issued prior to the effective date of the CCC
Transaction for the benefit of such CCC Disposed Entity; provided that the Loan
Parties shall use all commercially reasonable efforts to enforce the obligations
of the purchaser of the CCC Disposed Entities to cause such Guaranties of the
Loan Parties to be discharged as promptly as practicable following the closing
of the CCC Transaction; and

(viii) any Guaranty by a Loan Party of the performance by CCC Disposed Entities
of the Conner Run impoundment operation at McElroy Mine pending transfer of
licenses related to such operation; provided that the Loan Parties shall use all
commercially reasonable efforts to cause such licenses to be transferred as
promptly as practicable following closing of the CCC Transaction.

8.2.4 Loans and Investments.

None of the Loan Parties shall at any time make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) (a) payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business and (b) loans or
advances to employees made in the ordinary course of business, provided that
such loans and advances to all such employees do not exceed an aggregate amount
of $5,000,000 outstanding at any time;

(iii) Permitted Investments;

(iv) Investments consisting of or in connection with any transaction permitted
under Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]
(including without limitation any Permitted Acquisition);

(v) in connection with the management of employee benefit trust funds of any
Loan Party or any Subsidiary of any Loan Party, investment of such employee
benefit trust funds in investments of a type generally and customarily used in
the management of employee benefit trust funds;

(vi) Investments, other than those specifically described in clauses (i) through
(v) above and (vii) through (xv) below, made by the Loan Parties after the
Closing Date in all Persons (other than the Loan Parties) in the form of cash,
unpaid loans or advances from the Loan Parties, so long as the outstanding
aggregate amount of such Investments, at such time, plus, without duplication,
the amount of Guaranties set forth in Section 8.2.3(v) above, does not exceed
$600,000,000850,000,000; provided that (i) for

 

-90-



--------------------------------------------------------------------------------

purposes of calculating the outstanding aggregate amount of such Investments,
including such Guaranties, such aggregate amount shall be reduced by the
aggregate amount of any quantifiable rebate, dividend, return, or other
financial benefit received by such Loan Party with respect to such Investments
and Guaranties for the period from the Closing Date through and including the
date of determination and (ii) any payment under any Guaranty permitted by
Section 8.2.3(vi) shall reduce the amount of Investments permitted by this
Section 8.2.4(vi), and provided further that no Potential Default or Event of
Default shall exist immediately prior to and after giving effect to such
Investment;

(vii) Investments of Non-Strategic Assets so long as no Potential Default or
Event of Default shall exist immediately prior to and after giving effect to
such Investment;

(viii) Investments, other than those specifically described in clauses
(i) through (vii) above and (ix) and (xv) below, in the form of non-cash assets
so long as the fair market value of such assets plus (without duplication) all
sales, transfers, and dispositions of assets under Section 8.2.7(viii)
[Disposition of Assets or Subsidiaries], for the period from the Closing Date
through and including the date of determination, does not exceed $250,000,000 in
the aggregate; provided that (i) no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to such Investment, (ii) if
the aggregate amount of Investments under this clause (viii) and Dispositions
pursuant to Section 8.2.7(viii) since the Amendment No. 1 Effective Date exceed
$100,000,000, the Revolving Credit Commitments shall be reduced by the amount of
such excess in accordance with Section 2.4.2 [Mandatory Commitment Reductions],
and (iii) notification of any such Investment shall be included within the
Borrower’s Compliance Certificate delivered pursuant to Section 8.3.4
[Certificate of the Borrower] for each fiscal quarter in which any such
Investment has occurred;

(ix) Investments existing as of the Original Closing Date;

(x) Investments in any Loan Party;

(xi) Investments consisting of all or a portion of the Baltimore Dock Facility
so long as no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Investment;

(xii) [Reserved];

(xiii) Investments consisting of (a) Gas Properties or (b) Permitted Coal
Properties Dispositions, in each case, as permitted to be sold, conveyed,
assigned, leased, sold and leased-back, abandoned or otherwise transferred or
disposed of under Section 8.2.7 [Disposition of Assets or Subsidiaries] hereof;

(xiv) stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to any Loan Party or in
satisfaction of judgments; and

(xv) any Guaranties permitted by clauses (i) or, (vi), (vii) or (viii) of
Section 8.2.3 [Guaranties].

 

-91-



--------------------------------------------------------------------------------

8.2.5 Dividends and Related Distributions.

None of the Loan Parties shall make or pay, or agree to become or remain liable
to make or pay, any dividend or other distribution of any nature (whether in
cash, property, securities or otherwise) on account of or in respect of its
shares of capital stock, partnership interests or limited liability company
interests on account of the purchase, redemption, retirement or acquisition of
its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests, except:

(i) dividends or other distributions payable to another Loan Party;

(ii) dividends payable by the Borrower on common stock issued by the Borrower
(a) not to exceed an annual rate of $0.40 per share (such amount to be
appropriately adjusted to reflect any stock split, reverse stock split, stock
dividend or similar transaction occurring after the ClosingAmendment No. 1
Effective Date so that the aggregate amount of dividends permitted after such
transaction is the same as the amount permitted immediately prior to such
transaction) or (b) in any amount greater than $0.40 per sharethe amount
permitted by the preceding subclause (a) if at the time of any such dividend
payment (1) no Event of Default or Potential Default shall exist or shall result
from such dividend payment after giving effect thereto; (2) the Leverage Ratio
at such time, calculated on a Pro Forma Basis, shall not be 0.25 to 1.0 less
than the maximum applicable Leverage Ratio permitted under Section 8.2.15
[Maximum Leverage Ratio] immediately prior to and after giving effect to such
dividendgreater than 4.50 to 1.00; and (3) the Borrower has Availability in
excess of $100,000,000 after such dividend;

(iii) stock purchases or redemptions in connection with the exercise by
employees or members of the board of directors of any Loan Party of any equity
securities issued pursuant to an employee or board of directors equity
subscription agreement, equity option agreement or equity ownership arrangement
or other compensation plan permitted to be issued hereunder;

(iv) common stock purchases or redemptions, made by the Borrower, of common
stock issued by the Borrower, provided that at the time of any such purchases
and redemptions, (1) no Event of Default or Potential Default shall exist or
shall result from such purchases or redemptions after giving effect thereto;
(2) the Leverage Ratio at such time is less than 3.5, calculated on a Pro Forma
Basis, shall not be greater than 3.50 to 1.01.00; and (3) the Borrower has
Availability in excess of $100,000,000 after such purchases and redemptions; and

(v) dividends or other distributions payable by the Borrower on common stock
issued by the Borrower that are payable solely in common stock issued by the
Borrower.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.

None of the Loan Parties shall dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of a business or division of any other
Person, provided that

 

-92-



--------------------------------------------------------------------------------

(i) any Loan Party (other than the Borrower) may consolidate or merge into any
other Loan Party and any Loan Party may consolidate or merge into the Borrower,
provided that the Borrower is the surviving entity, and any Loan Party may
consolidate or merge with another Person that is required to become a Loan Party
so long as such Loan Party is the survivor of such consolidation or merger;

(ii) any Loan Party may acquire whether by purchase or by merger, (a) all of the
ownership interests of another Person or (b) substantially all of assets of
another Person, constituting a business or division of another Person (each a
“Permitted Acquisition”), provided that each of the following requirements is
met:

(A) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, or shall support or be complementary to, one or more line or lines
of business conducted by the Loan Parties and shall comply with Section 8.2.10
[Continuation of or Change in Business];

(B) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(C) the Borrower shall have, after giving effect to such Permitted Acquisition,
at least $100,000,000 of Availability;

(D) (1) the pro forma Leverage Ratio (including in such computation Indebtedness
incurred in connection withafter giving effect to such Permitted Acquisition and
including income earned or expenses incurred by the Person, business or assets
to be acquired prior to the date of such Permitted Acquisition) is less than 3.5
to 1.0 after taking into account such Permitted Acquisition or (2) if the pro
forma Leverage Ratio (including in such computation Indebtedness incurred in
connection with such Permitted Acquisition and including income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition) is 3.5 to 1.0 or higher after taking into
account such Permitted Acquisition,, (1) on a Pro Forma Basis, the Leverage
Ratio shall be less than 3.50 to 1.00 or (2) the aggregate Consideration to be
paid by the Loan Parties for such Permitted Acquisition plus the Consideration
paid for all other Permitted Acquisitions in the then current fiscal year shall
not exceed $100,000,000; and

(E) if the Consideration to be paid by the Loan Parties for such Permitted
Acquisition exceeds the Threshold Amount, the Loan Parties shall deliver to the
Administrative Agent at least five (5) Business Days before such Permitted
Acquisition: (1) a certificate of the Borrower in substantially the form of
Exhibit 8.2.6 evidencing (x) pro forma compliance, on a Pro Forma Basis, with
the covenantcovenants contained in Section 8.2.16 [Minimum Interest Coverage
Ratio], (y) if the Permitted Acquisition is of the type set forth in Subsection
8.2.6(ii)(D)(2) above, pro forma compliance with the covenant contained in and
Section 8.2.17 [Maximum Senior Secured Leverage Ratio] or, if the Permitted
Acquisition is of the type set forth in Subsection 8.2.6(ii)(D)(1) above, that
the

 

-93-



--------------------------------------------------------------------------------

pro forma Leverage Ratio is less than 3.5 to 1.0 (and in each case including in
such computations Indebtedness incurred in connection with such Permitted
Acquisition and including income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition), (y) compliance with the applicable requirements of clause (ii)(D)
of Section 8.2.6 and (z) that the Borrower shall have, after giving effect to
such Permitted Acquisition, at least $100,000,000 of Availability, and
(2) copies of any agreements entered into or proposed to be entered into by such
Loan Parties in connection with such Permitted Acquisition and shall deliver to
the Administrative Agent such other information about such Person or its assets
as the Administrative Agent may reasonably require, and the Administrative Agent
shall, to the extent it receives any such copies of agreements or information,
provide such copies of agreements or information to the Lenders; and

(iii) any Loan Party that holds only de minimis assets and is not conducting any
material business may dissolve.

8.2.7 Dispositions of Assets or Subsidiaries.

None of the Loan Parties shall sell, convey, assign, lease, sell and leaseback,
abandon or otherwise transfer or dispose of, voluntarily or involuntarily, any
of its properties or assets, tangible or intangible (including sale, assignment,
discount or other disposition of Accounts, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party) or grant options or rights of first refusal in its assets,
except:make any Disposition, except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer, lease, sublease or licenseDispositions of assets in the
ordinary course of business which are no longer necessary or required in the
conduct of such Loan Party’s business or the grant in the ordinary course of
business of any non-exclusive easements, permits, licenses, rights of way,
surface leases or other surface rights or interests;

(iii) any sale, transfer, lease, sublease or licenseDispositions of assets by
any Loan Party to another Loan Party;

(iv) any sale, transfer, lease, sublease or licenseDispositions of assets, so
long as (A) within two hundred and seventy (270) days following any such sale,
transfer, lease, sublease or licenseDisposition of assets that were the subject
thereof are replaced by or subject to contractual obligation for the replacement
by, substitute, replacement or other assets of the type used in any Loan Party’s
business, and (B) all such substitute assets are subject to the Collateral
Trustee’s Prior Security Interest for the benefit of the Secured Parties to the
extent such substitute assets are required to be part of the Collateral pursuant
to this Agreement or the other Loan Documents; provided that the fair market
value of all assets sold, transferred or leased under this clause in any given
fiscal year shall not exceed $250,000,000 (for purposes of this Section, so long
as an option or right of first refusal is in effect with respect to certain
assets, it shall be treated as a disposition on the date that the option or
right of first refusal is granted);

 

-94-



--------------------------------------------------------------------------------

(v) any sale of Accounts or contracts giving rise to Accounts pursuant to the
Permitted Receivables Financing to or by the Securitization Subsidiary, provided
that at the time of any such sale no Event of Default shall exist or shall
result from such sale after giving effect thereto;

(vi) any sale of Accounts arising from the export outside of the U.S. of goods
or services by any Loan Party, provided that at the time of any such sale, no
Event of Default or Potential Default shall exist or shall result from such sale
after giving effect thereto;

(vii) any lease, sublease or license of assets (with a Loan Party as the lessor,
sublessor or licensor) in the ordinary course of business, provided that the
interests of the Loan Parties in any such lease, sublease or license are subject
to the Lenders’ Prior Security Interest;

(viii) any sale, transfer or leaseDispositions of assets, other than those
specifically excepted pursuant to clauses (i) through (vii) above or
(ix) through (xiii) below, so long as (A) the sum of (1) the Net Cash Proceeds
of such saleDisposition, plus (2) all other Net Cash Proceeds from sales,
transfers or leases of assetsDispositions calculated for the period from the
Closing Date through and including the date of determination, does not exceed an
aggregate amount of $250,000,000 less (without duplication) the fair market
value of assets contributed in the form of Investments pursuant to
Section 8.2.4(viii) [Loans and Investments] subsequent to the Original Closing
Date (for purposes of this Section, so long as an option or right of first
refusal is in effect with respect to certain assets, it shall be treated as a
disposition on the date that the option or right of first refusal is granted);
provided that if the aggregate amount of Dispositions under this clause
(viii) and Investments pursuant to Section 8.2.4(viii) since the Amendment No. 1
Effective Date exceed $100,000,000, the Revolving Credit Commitments shall be
reduced by the amount of such excess in accordance with Section 2.4.2 [Mandatory
Commitment Reductions], and (B) notification of any such sale, transfer or lease
of assetsDisposition shall be included within the Borrower’s Compliance
Certificate delivered pursuant to Section 8.3.4 [Certificate of the Borrower]
for each fiscal quarter in which any such sale, transfer or lease of
assetsDisposition has occurred;

(ix) Permitted Coal Properties Dispositions so long as the Collateral Coverage
remains greater than or equal to 2.5 to 1.0 after giving effect to each such
disposition, based on the Appraisal;

(x) any sale, lease, transfer or other dispositionDispositions of Gas Properties
to any CNX Gas Loan Party so long as no Potential Default or Event of Default is
then in existence or will result therefrom (a “Permitted Gas Properties
Disposition”);

(xi) [Reserved];(A) Investments in compliance with Section 8.2.4 [Loans and
Investments], (B) dividends or other distributions in compliance with
Section 8.2.5 [Dividends and Related Distributions] and (C) liquidations,
mergers and consolidations in compliance with Section 8.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions];

 

-95-



--------------------------------------------------------------------------------

(xii) the sale, transfer or leaseDispositions of Non-Strategic Assets so long as
no Potential Default or Event of Default is then in existence or will result
therefrom and, in the event that the Net Cash Proceeds of any such sale,
transfer, or leaseDisposition or series of related Dispositions exceeds the
Threshold Amount, the Loan Parties shall deliver to the Administrative Agent at
least five (5) Business Days before such sale, transfer or leaseDisposition or
series of related Dispositions a certificate of the Borrower evidencing pro
forma, on a Pro Forma Basis, (A) compliance with the covenants contained in
Section 8.2.15 [Maximum Leverage Ratio], Section 8.2.16 [Minimum Interest
Coverage Ratio] and Section 8.2.17 [Maximum Senior Secured Leverage Ratio]; and
and (B) a Leverage Ratio of not greater than 4.50 to 1.00;

(xiii) the sale, transfer or leaseDispositions of all or any portion of the
Baltimore Dock Facility so long as no Potential Default or Event of Default
shall exist immediately prior to and after giving effect to such sale, transfer
or leaseDisposition; and

(xiv) (A) the CCC Transaction and (B) the Longwall Sublease Transaction.

8.2.8 Affiliate Transactions.

Except for Guaranties permitted hereby, none of the Loan Parties shall enter
into or carry out any transaction with an Affiliate thereof other than another
Loan Party (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party or other Person) unless (i) such
transaction is not otherwise prohibited by this Agreement, and (ii) such
transaction either (a) would be entered into by a prudent Person in the position
of such Loan Party or (b) is entered into upon fair and reasonable arm’s-length
terms and conditions and is in accordance with all applicable Law; provided that
the foregoing shall not prohibit (i) loans or advances to CNX Gas Loan Parties
made in accordance with Section 8.2.4(vi) and (ii) dividends or other
distributions in compliance with Section 8.2.5 [Dividends and Related
Distributions].

8.2.9 Subsidiaries, Partnerships and Joint Ventures.

None of the Loan Parties shall own or create directly or indirectly any
Subsidiaries other than (i) Excluded Subsidiaries; (ii) any Subsidiary that has
joined this Agreement as a Guarantor on the ClosingAmendment No. 1 Effective
Date; and (iii) any Subsidiary (other than an Excluded Subsidiary) acquired or
formed after the ClosingAmendment No. 1 Effective Date which joins this
Agreement within 20 Business Days after the date of acquisition or formation
thereof as a Guarantor by delivering to the Administrative Agent and Collateral
Trustee, as applicable, (A) a signed Guarantor Joinder, (B) documents in the
forms described in Section 7.1 [Conditions to Amendment and Restatement;
Conditions of Lending and Issuance of Letters of Credit], modified as
appropriate, and (C) documents necessary to grant and perfect Prior Security
Interests to the Collateral Trustee for the benefit of the Secured Parties in
the equity interests required to be pledged hereunder of, and Collateral held
by, such Subsidiary; provided, however, that Subsidiaries formed or acquired in
connection with Permitted Acquisitions shall join this Agreement as Guarantors
but shall not be required to grant a security interest to the Collateral Trustee
for the benefit of the Secured Parties in the equity interests of, and property
and other assets held by, such Subsidiaries or deliver documentation under
clause (C) above. The foregoing requirements shall not apply to Subsidiaries of
CNX Gas; provided that if a Subsidiary of CNX Gas becomes a

 

-96-



--------------------------------------------------------------------------------

guarantor under the CNX Gas Credit Agreement, concurrently therewith, such
Subsidary shall deliver a signed joinder to the CNX Gas Guaranty Agreement (in
the form attached thereto) to the Administrative Agent. Except in connection
with an Investment permitted by Section 8.2.4 [Loans and Investments] or as a
result of a Permitted Acquisition, none of the Loan Parties shall become or
agree to (1) become a general partner in any general or limited partnership,
except that the Loan Parties may be general partners in other Loan Parties, or
(2) hold an equity interest in any Joint Venture.

8.2.10 Continuation of or Change in Business.

None of the Loan Parties shall engage in any business other than the business of
the Loan Parties and their Subsidiaries, substantially as conducted and operated
by the Loan Parties and their Subsidiaries, taken as a whole, as of the Closing
Date or business that supports or is complimentary to such business, and the
Loan Parties shall not permit any material change in the nature of such
business.

8.2.11 Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from the twelve-month period beginning January 1 and ending
December 31.

8.2.12 Issuance of Stock.

The Borrower shall not permit any other Loan Party to issue any additional
shares of such Loan Party’s capital stock or any options, warrants or other
rights in respect thereof to any Person other than to the Borrower or to any
other Loan Party.

8.2.13 Changes in Organizational Documents; Amendments to Receivables Purchase
Agreement.

(i) None of the Loan Parties shall amend in any material respect its certificate
of incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least ten (10) calendar days’
prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse in any material respect to the Lenders as
reasonably determined by the Administrative Agent, obtaining the prior written
consent of the Required Lenders. For purposes of the foregoing, it shall be
deemed material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof.

(ii) None of the Loan Parties shall, or shall permit any of its Subsidiaries to,
supplement, modify, amend, or restate the Receivables Purchase Agreement in any
material way from time to time without providing at least fifteen (15) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event any supplement, modification, amendment or restatement would make any
covenant, default, event of default or other material term under the Receivables
Purchase Agreement more restrictive, in any material respect, than the
covenants, defaults, events of default or other material terms of the
Receivables Purchase Agreement as in effect on the Closing Date, as reasonably
determined by the Administrative Agent, without obtaining the prior written
consent of the Required Lenders.

 

-97-



--------------------------------------------------------------------------------

8.2.14 Certain Matters Regarding Certain Other Indebtedness.

(i) None of the Loan Parties shall defease or make any prepayments, purchases,
repurchases, or redemptions of or in respect of the Senior Notes (2010) or the
Senior Notes (2011), unless at the time of any such prepayment, purchase,
repurchase or redemption, no Event of Default or Potential Default shall exist
or shall result from such prepayment, purchase, repurchase or redemption after
giving effect thereto.

(ii) None of the Loan Parties shall supplement, modify, amend, or restate in any
material way any of the Senior Notes (2010) Indentures, the Senior Notes
(2011) Indenture or the Indebtedness described on Schedule 8.2.1, from time to
time without providing at least fifteen (15) calendar days’ prior written notice
to the Administrative Agent and the Lenders and, in the event any supplement,
modification, amendment or restatement would make any covenant, default, event
of default or other material term under the Senior Notes (2010) Indentures, the
Senior Notes (2011) Indenture or any of the Indebtedness described on Schedule
8.2.1, more restrictive, in any material respect, than the covenants, defaults,
events of default or other material terms of such Indebtedness, as in effect on
the Closing Date, as reasonably determined by the Administrative Agent in its
sole discretion, without obtaining the prior written consent of the Required
Lenders.

(iii)

8.2.15 Maximum Leverage Ratio.[Reserved].

The Loan Parties shall not permit the Leverage Ratio, calculated as of the end
of each fiscal quarter, to be greater than the following amounts for the
following periods:

 

Period

   Ratio  

Closing Date through March 31, 2013

     4.75 to 1.0   

June 30, 2013 and thereafter

     4.50 to 1.0   

Notwithstanding the above, the maximum permitted Leverage Ratio shall be reduced
(i) by 0.25 to 1.0 if the aggregate gross proceeds received after the Closing
Date by the Loan Parties from the Permitted Coal Properties Dispositions are in
excess of $500,000,000, (ii) by an additional 0.25 to 1.0 if the aggregate gross
proceeds received after the Closing Date by the Loan Parties from the Permitted
Coal Properties Dispositions are in excess of $1,000,000,000, and (iii) by an
additional 0.25 to 1.0 if the aggregate gross proceeds received after the
Closing Date by the Loan Parties from the Permitted Coal Properties Dispositions
are in excess of $1,500,000,000.

 

-98-



--------------------------------------------------------------------------------

8.2.16 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio, calculated as of
the end of each fiscal quarterfor any period of four fiscal quarters ending the
period set forth below, to be less than 2.5 to 1. the amounts set forth below
opposite such period:

 

Period

   Ratio  

Amendment No. 1 Effective Date to March 30, 2015

     1.50 to 1.0   

March 31, 2015 and thereafter

     2.00 to 1.0   

8.2.17 Maximum Senior Secured Leverage Ratio.

The Loan Parties shall not permit the Senior Secured Leverage Ratio, calculated
as of the end of eachany fiscal quarter, to be greater than 2.0 to 1.0.

8.2.18 Inconsistent Agreements.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any material agreement containing any provision that would be violated or
breached by any borrowing by the Borrower under this Agreement or by the
performance by any Loan Party of their respective Obligations under this
Agreement or under any other Loan Document.

8.2.19 Restrictions on Upstream Dividends and Payments.

The Borrower shall not, and shall not permit any other Loan Party to, enter into
any agreement containing any provisions that would prohibit, limit or otherwise
restrict dividends or distributions payable by any Loan Party to any other Loan
Party.

8.2.20 Certain Matters Regarding the Collateral Trust Agreement.

There shall be (i) no amendment, modification, supplement or restatement of nor
any waiver or consent under the Collateral Trust Agreement (except as required
as a condition to this Agreement), nor (ii) any change after the Closing Date in
the Person that is the Collateral Trustee as of the Closing Date, unless in the
case of any of the matters under the immediately preceding clause (i) and clause
(ii) the Borrower shall have provided at least thirty (30) calendar days’ prior
written notice thereof to the Administrative Agent and the Lenders and obtaining
the written consent of the Administrative Agent and the Required Lenders.

8.3 Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Lenders:

 

-99-



--------------------------------------------------------------------------------

8.3.1 Quarterly Financial Statements.

As soon as available and in any event within forty (40) calendar days after the
end of each of the first three fiscal quarters in each fiscal year (or such
earlier or later date, from time to time established by the SEC in accordance
with the Exchange Act applicable to the Borrower), financial statements of the
Borrower, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income, stockholders’
equity, and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Financial Officer or Treasurer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

8.3.2 Annual Financial Statements.

As soon as available and in any event within sixty (60) days after the end of
each fiscal year of the Borrower (or such earlier or later date, from time to
time established by the SEC in accordance with the Exchange Act applicable to
the Borrower), financial statements of the Borrower consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of income, stockholders’ equity, and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Administrative Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.

8.3.3 SEC Web Site.

Reports required to be delivered pursuant to Sections 8.3.1 [Quarterly Financial
Statements], 8.3.2 [Annual Financial Statements] and 8.3.8(i) and (ii) [Other
Reports and Information] shall be deemed to have been delivered on the date on
which such report is posted on the SEC’s website at www.sec.gov, and such
posting shall be deemed to satisfy the reporting requirements of Sections 8.3.1,
8.3.2 and 8.3.8(i) and (ii).

8.3.4 Certificate of the Borrower.

On or prior to the date that the financial statements of the Borrower furnished
to the Administrative Agent and to the Lenders pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] are
required to be furnished, a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Financial Officer or Treasurer of the Borrower, in
the form of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.6 [Notices], (i) the representations and warranties contained in
Section 6 and in the other Loan Documents are true on and as of the date of such
certificate with the same effect as though

 

-100-



--------------------------------------------------------------------------------

such representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time), (ii) no Event of Default or Potential Default exists and is continuing
on the date of such certificate and (iii) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in Section 8.2 [Negative Covenants].

8.3.5 [Reserved.]

8.3.6 Notices.

Notify the Administrative Agent:

(i) promptly after any Responsible Officer of the Borrower has learned of the
occurrence of any Potential Default or Event of Default; and

(ii) promptly after any Responsible Officer of the Borrower has learned of any
event which could reasonably be expected to have a Material Adverse Change.

8.3.7 Certain Events.

Written notice to the Administrative Agent and the Lenders:

(i) as required by Section 8.2.6(ii)(E) [Liquidations, Mergers, Consolidations,
Acquisitions], with respect to any proposed acquisition of assets pursuant to
such Section;

(ii) within the time limits set forth in Section 8.2.13 [Changes in
Organizational Documents, Etc.], any material amendment to the organizational
documents of any Loan Party (for purposes of the foregoing, it shall be deemed
material for, among other things, any amendment to affect the name of the
entity, its state of formation, or its outstanding equity interests or the
transferability thereof) and also within such time limits the other notices
required by such Section; and

(iii) within the time limits set forth in Section 8.2.14(ii) [Certain Matters
Regarding Senior Notes (2010), the Senior Notes (2011) and Certain Other
Indebtedness], any material supplement, modification, amendment or restatement
of certain Indebtedness described therein.

8.3.8 Other Reports and Information.

(i) Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(ii) Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any other
Loan Party with the Securities and Exchange Commission, provided that the
foregoing reports shall be deemed to have been delivered on the date on which
such report is posted on the SEC’s web site at www.sec.gov, and such posting
shall be deemed to satisfy this reporting requirement,

 

-101-



--------------------------------------------------------------------------------

(iii) Promptly upon their becoming available to the Borrower, a copy of any
material order in any material proceeding to which the Borrower or any other
Loan Party is a party issued by any Official Body, and

(iv) Promptly upon request, such other reports and information as any of the
Lenders may from time to time reasonably request, including without limitation,
annual budgets and five year projections of the Borrower. The Borrower shall
also notify the Lenders promptly of the enactment or adoption of any Law that
would reasonably be expected to result in a Material Adverse Change.

9. DEFAULT

9.1 Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1 Payments Under Loan Documents.

(i) The Borrower shall fail to make any scheduled payment of principal on any
Loan when due or payment on any Letter of Credit Borrowing within one
(1) Business Day after such amount becomes due; or

(ii) The Borrower shall fail to pay any interest on any Loan or any Letter of
Credit Borrowing within three (3) days after such interest becomes due in
accordance with the terms hereof; or

(iii) The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding principal, Letter of Credit Borrowings and interest,
which are addressed in subparagraphs (i) and (ii) above) or under the other Loan
Documents within the time period specified herein or therein and, if no time
period is specified, then within three (3) days after a demand or notice has
been provided to the Borrower requesting payment of such amount;

9.1.2 Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants or Visitation Rights.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Inc.] (with
respect to the legal existence of the Borrower only), Section 8.1.5 [Visitation
Rights; Field Examinations], Section 8.2 [Negative Covenants] or Section 8.3.6
(i) [Notices].

 

-102-



--------------------------------------------------------------------------------

9.1.4 Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days after
any Responsible Officer of the Borrower becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

9.1.5 Defaults in Other Agreements or Indebtedness.

A default or event of default shall occur at any time under the terms of (i) the
Senior Notes (2010), (ii) the Senior Notes (2011), (iii) the Permitted
Receivables Financing or (iv) any other agreement involving borrowed money or
the extension of credit or any other Indebtedness under which any Loan Party may
be obligated as a borrower or guarantor in excess of the Threshold Amount in the
aggregate, and such breach, default or event of default consists of the failure
to pay (beyond any period of grace permitted with respect thereto) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of Indebtedness
or the termination of any commitment to lend in excess of the Threshold Amount;

9.1.6 Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of sixty (60) days from the date of entry;

9.1.7 Loan Document Unenforceable; Collateral Trust Agreement Unenforceable.

(i) Except to the extent that such event occurs pursuant to the provisions of
this Agreement, any of the Loan Documents to which any Loan Party or CNX Gas
Loan Party is a party shall cease to be legal, valid and binding agreements
enforceable against such Person executing the same or such Person’s successors
and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall cease to be in full force and effect (in
either case except by operation of its terms) or shall be contested or
challenged by any Loan Party or CNX Gas Loan Party or any agent thereof or cease
to give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby (except
by operation of its terms); or

(ii) The Collateral Trust Agreement, at any time and for any reason (x) shall
cease to be in full force and effect, (y) is declared to be null and void or
(z) is the subject of a challenge to, or a dispute over, any aspect of such
Collateral Trust Agreement and such challenge or dispute is determined by the
Administrative Agent to be reasonably likely to adversely affect any Lien
granted as security for the Obligations under any Loan Document;

 

-103-



--------------------------------------------------------------------------------

9.1.8 Inability to Pay Debts; Attachment.

(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy;

9.1.9 ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in an actual
obligation to pay money of the Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan;

9.1.10 Change of Control.

Any person or group of persons (within the meaning of Sections 13(d) or 14(a) of
the Exchange Act) shall have acquired beneficial ownership of (within the
meaning of Rule 13d-3 under the Exchange Act) 25% or more of the voting capital
stock of the Borrower; or (ii) within a period of twelve (12) consecutive
calendar months, individuals who were directors of the Borrower on the first day
of such period (or who were nominated by such directors) shall cease to
constitute a majority of the board of directors of the Borrower;

9.1.11 Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or

9.1.12 Voluntary Proceedings.

Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

9.2 Consequences of Event of Default.

 

-104-



--------------------------------------------------------------------------------

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

If an Event of Default specified under Sections 9.1.1 [Payments under Loan
Documents] through 9.1.10 [Change of Control] shall occur and be continuing, no
further obligation shall exist on the part of the Lenders to make Loans, PNC to
make Swing Loans or any Issuing Lender to issue Letters of Credit, as the case
may be, and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Loans then outstanding and all interest accrued thereon,
any unpaid fees and all other Obligations of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, and (ii) require
the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest-bearing account with the Administrative Agent, as cash collateral
for its Obligations under the Loan Documents (other than with respect to any
obligations pursuant to Section 2.9.10 [Cash Collateral Prior to Expiration
Date], which obligations shall be cash collateralized pursuant to the
requirements of such Section), an amount equal to the maximum amount currently
or at any time thereafter available to be drawn on all outstanding Letters of
Credit, and the Borrower hereby pledges to the Administrative Agent and the
Lenders, and grants to the Administrative Agent and the Lenders a security
interest in, all such cash as security for such Obligations. Moneys in such
account shall be applied by the Administrative Agent (x) first, to reimburse
each of the Issuing Lenders for LC Disbursements for which it has not been
reimbursed and (y) second, if the maturity of the Loans has been accelerated
(with the consent of the Required Lenders), to satisfy other outstanding
Obligations. Upon the curing of all existing Events of Default to the
satisfaction of the Required Lenders, the Administrative Agent shall return such
cash collateral to the Borrower; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.11 [Involuntary Proceedings]
or 9.1.12 [Voluntary Proceedings] shall occur, no further obligation shall exist
on the Lenders or PNC to make Loans or any Issuing Lender to issue any Letters
of Credit hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Obligations of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable and the Borrower’s obligation to deposit cash
collateral described in Section 9.2.1 [Events of Default Other Than Bankruptcy,
Insolvency or Reorganization Proceedings] shall become effective immediately, in
each case, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

9.2.3 Set-off.

If an Event of Default shall occur and be continuing, any Lender to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Lender which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments by Lenders] and any branch,
Subsidiary or Affiliate of such Lender or participant anywhere in the world
shall have the right, in addition to all other rights and remedies available to
it, without notice to such Loan Party, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations of the Borrower and
the other Loan Parties hereunder or under any other Loan Document any debt owing
to, and any other funds held in any manner for the account of, the Borrower or
such other Loan Party by such Lender or participant or by such

 

-105-



--------------------------------------------------------------------------------

branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower or such
other Loan Party for its own account (but not including funds held in custodian
or trust accounts or funds not otherwise beneficially owned by the Borrower or
such other Loan Party) with such Lender or participant or such branch,
Subsidiary or Affiliate. Such right shall exist whether or not any Lender or the
Administrative Agent shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of the Borrower or such other Loan Party is or are matured or unmatured
and regardless of the existence or adequacy of any Collateral, Guaranty or any
other security, right or remedy available to any Lender or the Administrative
Agent; and

9.2.4 Suits, Actions, Proceedings.

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 9.2, the Administrative Agent or
any Lender, if owed any amount with respect to the Loans, may proceed to protect
and enforce its rights by suit in equity, action at law and/or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement or the other Loan Documents, including as permitted
by applicable Law the obtaining of the ex parte appointment of a receiver, and,
if such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the
Administrative Agent or such Lender; and

9.2.5 Application of Proceeds; Collateral Trust Agreement.

9.2.5.1 Application of Proceeds.

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by the Collateral Trustee or the Administrative
Agent, shall be applied, subject to the provisions of the Collateral Trust
Agreement, as follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, out-of-pocket expenses and other amounts (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent, the
Syndication Agent and the Collateral Trustee) payable to the Administrative
Agent, the Syndication Agent or the Collateral Trustee in their respective
capacities as such;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender) arising under the Loan Documents, ratably among them in proportion to
the respective amounts described in this clause Second payable to them;

 

-106-



--------------------------------------------------------------------------------

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;

(iv) Fourth, to the Administrative Agent for the account of the Issuing Lender,
to Cash Collateralize that portion of Letter of Credit Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to this Agreement;

(v) Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Letter of Credit Borrowings and Obligations then owing
under Specified Swap Agreements and Other Lender Provided Financial Service
Product, ratably among the Lenders, the Issuing Lender and the providers of
Specified Swap Agreements and Other Lender Provided Financial Service Product in
proportion to the respective amounts described in this clause Fifth held by
them; and

(vi) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified Eligible Contract Participant Guarantor shall
not be applied to the Obligations that are Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause (a), the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause Fifth above from amounts
received from Qualified Eligible Contract Participant Guarantors to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause Fifth above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Obligations pursuant to clause Fifth above) and (b) Obligations arising
under Specified Swap Agreements and Other Lender Provided Financial Services
Products shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
counterparty to such Specified Swap Agreement or Other Lender Provided Financial
Services Product, as the case may be. Each counterparty to a Specified Swap
Agreements and Other Lender Provided Financial Services Products not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

9.2.5.2 Collateral Trust Agreement.

Subject to sharing provisions set forth in the Collateral Trust Agreement, all
Liens granted as security for the Obligations under the Security Documents and
any other Loan Document shall secure ratably and on a pari passu basis (i) the
Obligations in favor of the Administrative Agent and the Lenders hereunder and
(ii) the Obligations incurred by any of the Loan Parties in favor of any Lender
which provides a Specified Swap Agreement (the “Specified Swap Agreement
Provider”). The Administrative Agent shall be deemed to serve as the collateral
agent (the “Lender Group Collateral Agent”) for each Specified Swap Agreement
Provider, for itself as Administrative Agent and for the Lenders hereunder,
provided that the Lender Group Collateral Agent shall comply with the
instructions and directions of the Administrative Agent

 

-107-



--------------------------------------------------------------------------------

(or the Lenders under this Agreement to the extent that this Agreement or any
other Loan Documents empowers the Lenders to direct the Administrative Agent),
as to all matters relating to the Collateral, including the maintenance and
disposition thereof. No Specified Swap Agreement Provider (except in its
capacity as a Lender hereunder (to the extent that this Agreement or any other
Loan Document empowers the Lenders to direct the Administrative Agent)) shall be
entitled or have the power to direct or instruct the Lender Group Collateral
Agent on any such matters or to control or direct in any manner the maintenance
or disposition of the Collateral.

9.2.6 Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), subject to the
Collateral Trust Agreement, the Administrative Agent and the Collateral Trustee
shall have all of the rights and remedies of a secured party under the Uniform
Commercial Code or other applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent, subject to the Collateral Trust
Agreement, permitted by Law. The Administrative Agent and the Collateral Trustee
may, and upon the request of the Required Lenders shall, exercise all
post-default rights granted to the Administrative Agent and the Lenders under
the Loan Documents or applicable Law.

9.3 Notice of Sale.

Any notice required to be given by the Collateral Trustee of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Trustee, if given to the Borrower at least ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each Lender and Issuing Lender hereby irrevocably designates, appoints and
authorizes: (i) PNC to act as Administrative Agent for such Lender under this
Agreement and to execute and deliver or accept on behalf of each of the Lenders
the other Loan Documents, (ii) Bank of America to act as Syndication Agent for
each Lender under this Agreement, and (iii) PNC to act as Collateral Trustee
pursuant to the Collateral Trust Agreement. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of a Note shall be
deemed irrevocably to authorize, the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and any other instruments and agreements referred to herein, and to exercise
such powers and to perform such duties hereunder as are specifically delegated
to or required of the Administrative Agent, the Syndication Agent or any of them
by the terms hereof, together with such powers as are reasonably incidental
thereto. PNC agrees to act as the Administrative Agent on behalf of the Lenders
to the extent provided in this Agreement, and Bank of America, N.A. agrees to
act as Syndication Agent on behalf of the Lenders to the extent provided in this
Agreement. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Syndication Agent, the Lenders and the Issuing Lender,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions, except as set forth in
Section 10.10 [Authorization to Release Collateral and Guarantors; Certain
Amendments].

 

-108-



--------------------------------------------------------------------------------

10.2 Rights as a Lender.

The Person serving as the Administrative Agent and Syndication Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or Syndication Agent, as applicable, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent or Syndication Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or Syndication Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent and Syndication Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Syndication Agent :

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Syndication Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Syndication Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Syndication Agent to liability or that is contrary to
any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or Syndication Agent any of their Affiliates in any capacity.

The Administrative Agent and Syndication Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or Syndication Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.1 [Modifications, Amendments or Waivers] and 9.2 [Consequences of Event of
Default]) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent and Syndication Agent shall be deemed not
to have knowledge of any Potential Default or Event of Default unless and until
notice describing such Potential Default or Event of Default is given to the
Administrative Agent and/or Syndication Agent, as applicable, by the Borrower, a
Lender or the Issuing Lender.

 

-109-



--------------------------------------------------------------------------------

The Administrative Agent and Syndication Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Potential Default or Event of Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Section 7 [Conditions to Amendment and Restatement; Conditions of
Lending and Issuance of Letters of Credit] or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Agents.

The Administrative Agent and Syndication Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and
Syndication Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent and Syndication Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
the Administrative Agent and/or Syndication Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent and
Syndication Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties.

The Administrative Agent and Syndication Agent may perform any and all of their
duties and exercise their rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent, Syndication Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and Syndication Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and Syndication Agent.

 

-110-



--------------------------------------------------------------------------------

10.6 Resignation of Agents.

The Administrative Agent and/or Syndication Agent may at any time give notice of
its resignation to the Lenders, the Issuing Lender and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent and/or
Syndication Agent gives notice of its resignation, then the retiring
Administrative Agent and/or Syndication Agent may on behalf of the Lenders and
the Issuing Lender, appoint a successor Administrative Agent and/or Syndication
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent and/or Syndication Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent and/or Syndication Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6. Upon the acceptance of a successor’s appointment as Administrative
Agent and/or Syndication Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent and/or Syndication Agent, and the
retiring Administrative Agent and/or Syndication Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s and/or
Syndication Agent resignation hereunder and under the other Loan Documents, the
provisions of this Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent and/or Syndication Agent, their sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent and/or Syndication Agent was acting as
Administrative Agent and/or Syndication Agent, as applicable.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender; provided that if there are any Letters of Credit
outstanding with PNC as the Issuing Lender at the time of PNC’s resignation as
the Administrative Agent, notwithstanding any provision to the contrary in the
foregoing paragraph, PNC’s resignation as the Issuing Lender shall not be
effective until a successor Administrative Agent has been appointed and the
provisions of clause (ii) in the following sentence have been satisfied. Upon
the appointment of a successor Administrative Agent hereunder, such successor
shall (i) succeed to all of the rights, powers, privileges and duties of PNC as
the retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender

 

-111-



--------------------------------------------------------------------------------

and Administrative Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by PNC, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to PNC to effectively assume the obligations of PNC with respect to
such Letters of Credit.

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or Syndication Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Lenders listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Syndication Agent, Collateral Trustee,
a Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee.

The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

10.10 Authorization to Release Collateral and Guarantors; Certain Amendments.

It is expressly agreed by each Lender and each Issuing Lender, that (i) upon the
written request of the Borrower (accompanied by such certificates and other
documentation as the Administrative Agent may reasonably request) the
Administrative Agent on behalf of the Lenders and without any consent or action
by any Lender, shall, so long as no Event of Default exists after giving effect
thereto, release, subordinate, enter into non-disturbance agreements or consent
to the release by the Collateral Trustee of or with respect to (x) any
Collateral or any Guarantor

 

-112-



--------------------------------------------------------------------------------

from a Guaranty Agreement or any other Loan Document, in either case, in
connection with any sale, transfer, lease, disposition, merger or other
transaction permitted or not prohibited by this Agreement (including without
limitation, a release of Accounts or contracts giving rise to Accounts from time
to time in connection with the Permitted Receivables Financing and releases in
connection with any Permitted Gas Properties Disposition or Permitted Coal
Properties Disposition), such release to include releases from the Guaranty
Agreement or any other Loan Document of any Loan Party that becomes an Excluded
Subsidiary or ceases to be a Subsidiary pursuant to any sale, transfer, lease,
disposition, merger or other transaction permitted by this Agreement and a
release of all the assets of such Loan Party that becomes an Excluded Subsidiary
or ceases to be a Subsidiary (other than, with respect to CNX Gas, a pledge of
its capital stock or equity interests directly owned by any Loan Party) or
(y) any assets no longer required to be Collateral pursuant to the terms hereof
or of any other Loan Document or (z) any easements, permits, licenses, rights of
way, surface leases or other surface rights or interests permitted to be granted
hereunder, and (ii) notwithstanding Section 11.1 [Modifications, Amendments or
Waivers] or any other provision in any Loan Document to the contrary, the
Administrative Agent may, on behalf of the Lenders and without any consent or
action by any Lender, amend, modify, supplement, restate, terminate or release
in whole or in part any of the Loan Documents from time to time or consent to
such action by the Collateral Trustee to (a) cure any defect or error,
(b) comply with any provision hereunder or under any other Loan Document,
(c) add Guarantors of the Obligations; (d) add property or other assets as
Collateral, (e) add covenants of the Borrower or the other Loan Parties for the
benefit of the Lenders or to surrender any right or power herein conferred upon
the Borrower or any of the other Loan Parties, (f) approve of any correction or
update to any Schedule hereto or to any other Loan Document to the extent such
Schedule is being corrected in any manner that is not material or is being
updated to reflect the consummation of any transaction or exercise of any rights
of the Loan Parties permitted hereunder for which no consent is required or for
which the required consent has been received, (g) make any change that does not
adversely affect the rights of any Lender, (h) release from perfection any Lien
created by any Loan Document that is no longer required by the terms hereof or
such Loan Document to be perfected, or (i) share Collateral on a pro rata basis
with any counterparty to a Specified Hedge Agreement described in clause
(iii) of the definition of Specified Hedge Agreement.

10.11 No Reliance on Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

-113-



--------------------------------------------------------------------------------

10.12 Certain Matters Regarding the Collateral Trust Agreement. Each Lender
agrees that the Loan Parties shall be permitted to obtain releases of Liens on
the Collateral directly from the Collateral Trustee to the extent that the Loan
Parties are selling, transferring, leasing, disposing of, merging, or investing
assets (including entities) or otherwise entering into a transaction permitted
or not prohibited by this Agreement; provided that during the existence of a
Potential Default or Event of Default, all releases shall be with the
authorization of the Administrative Agent. Each Lender, by its execution and
delivery of this Agreement, hereby authorizes the Administrative Agent to take
all actions under or in connection with the Collateral Trust Agreement required
to be taken by the Administrative Agent on behalf of such Lender under the
Collateral Trust Agreement.

(b) Each Loan Party, by its execution and delivery of this Agreement, hereby
authorizes the Administrative Agent to contact any of the Secured Parties to
obtain the “Payment Information” as defined in the Collateral Trust Agreement,
pursuant to a request of the Collateral Trustee.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided, that no consent
of any Lender is required for releases, corrections, amendments, updates or
other transactions or actions authorized by Section 10.10 [Authorization to
Release Collateral and Guarantors; Certain Amendments]. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

11.1.1 Increase of Commitment.

Increase the amount of the Revolving Credit Commitment or Swing Loan Commitments
of any Lender hereunder without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

Whether or not any Loans are outstanding, extend the Expiration Date or the time
for payment of principal or interest of any Loan, the Commitment Fee or any
other fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby;

11.1.3 Release of Guarantor.

Except as otherwise provided in this Agreement, without the written consent of:
(i) the Super-Majority Lenders (other than Defaulting Lenders), release any
Guarantor from its Obligations under the Guaranty Agreement or the CNX Gas
Guaranty Agreement, or (ii) all the Lenders

 

-114-



--------------------------------------------------------------------------------

(other than Defaulting Lenders), release any Guarantor that is a Significant
Subsidiary (as defined in Regulation S-X under the Exchange Act) of the Borrower
from its Obligations under the Guaranty Agreement or all or substantially all of
the Guarantors (as measured by fair market value of their assets) from their
Obligations under the Guaranty Agreement or the CNX Gas Guaranty Agreement;
provided that the foregoing consents shall not be required in connection with
any sale, transfer, lease, disposition, merger or other transaction otherwise
permitted by this Agreement and any Permitted Gas Properties Disposition or
Permitted Coal Properties Disposition, which such consents are given if required
solely by the Administrative Agent pursuant to Section 10.10 [Authorization to
Release Collateral and Guarantors; Certain Amendments];

11.1.4 Release of Collateral.

Except as otherwise provided in this Agreement, without the written consent of:
(i) the Super-Majority Lenders (other than Defaulting Lenders), release any
Collateral, or (ii) all the Lenders (other than Defaulting Lenders), release all
or substantially all of the Collateral; provided that the foregoing consents
shall not be required in connection with any sale, transfer, lease, disposition,
merger or other transaction otherwise permitted by this Agreement and any
Permitted Gas Properties Disposition or Permitted Coal Properties Disposition,
which such consents are given if required solely by the Administrative Agent
pursuant to Section 10.10 [Authorization to Release Collateral and Guarantors;
Certain Amendments]; and provided further that in the event that the Borrower
provides any applicable Issuing Lender with Cash Collateral to secure any
Letters of Credit with an expiry date beyond the Expiration Date pursuant to
Section 2.9.10 [Cash Collateral Prior to the Expiration Date] the Issuing Lender
is permitted to release such Cash Collateral without the consent of any Lender
once such Letter of Credit has terminated, expired or has otherwise been
returned to the Issuing Lender undrawn; or

11.1.5 Miscellaneous.

Amend Section 5.2 [Pro Rata Treatment of Lenders] or 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders
or Super-Majority Lenders, in each case without the consent of all of the
Lenders; provided that no agreement, waiver or consent which would modify the
interests, rights or obligations of the Administrative Agent, the Syndication
Agent, PNC in its capacity as the Lender of Swing Loans, or the Issuing Lender
may be made without the written consent of such Administrative Agent, the
Syndication Agent, PNC in its capacity as the Lender of Swing Loans, or Issuing
Lender, as applicable, and provided, further that, if in connection with any
proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.5 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender].

 

-115-



--------------------------------------------------------------------------------

11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver. Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Lead Arrangers, the Administrative Agent, the Syndication Agent, the Collateral
Trustee and their Affiliates (including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent and Syndication
Agent), and shall pay all reasonable fees in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent,
Syndication Agent, Collateral Trustee, any Lender or the Issuing Lender
(including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, Syndication Agent, Collateral Trustee, any Lender or the
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) all reasonable out-of-pocket
expenses of the Administrative Agent’s and Syndication Agent’s regular employees
and agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties.

11.3.2 Indemnification by the Borrower.

The Borrower shall indemnify the Lead Arrangers, the Administrative Agent and
Syndication Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable out-of-pocket
related expenses (including the fees, charges and disbursements of any outside
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the Loan
Parties of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing,

 

-116-



--------------------------------------------------------------------------------

including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that the Borrower shall not be liable for any portion of any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements with respect to an Indemnitee (A) if the same
is determined by a court of competent jurisdiction in a final non-appealable
judgment to have resulted from such Indemnitee’s gross negligence or willful
misconduct, or (B) if the Borrower was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that the Borrower shall remain liable to the extent such failure to give notice
does not result in a loss to the Borrower), or (C) if the same results from a
compromise or settlement agreement entered into without notice to or the consent
of the Borrower, which consent shall not be unreasonably withheld. The
Indemnitees will attempt to minimize the fees and expenses of legal counsel for
the Indemnitees which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Indemnitees if
appropriate under the circumstances.

11.3.3 Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
and Syndication Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent and Syndication Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or Syndication Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent or Syndication Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are found to be a final, non-appealable judgment of a
court to arise from the gross negligence or willful misconduct of such
Indemnitee.

 

-117-



--------------------------------------------------------------------------------

11.3.5 Payments.

All amounts due under this Section shall be payable not later than ten (10) days
after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

11.5 Notices; Effectiveness; Electronic Communication. Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications] shall be effective as
provided in such Section.

11.5.2 Electronic Communications.

Notices and other communications to the Syndication Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to the Syndication Agent, any Lender or the Issuing
Lender if such Syndication Agent, Lender or the Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication and the Administrative Agent
shall have notified the Borrower of the same. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice

 

-118-



--------------------------------------------------------------------------------

or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

11.5.3 Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

11.6 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.7 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Borrower contained herein relating to the
payment of principal, interest, premiums, additional compensation or expenses
and indemnification, including those set forth in the Notes, Section 2.9.10
[Cash Collateral Prior to the Expiration Date], Section 5 [Payments] and
Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive payment in full
of all principal and interest under the Notes, the termination of the
Commitments and the expiration or termination or cash collateralization of all
Letters of Credit. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.

11.8 Successors and Assigns. Successors and Assigns Generally.

The provisions of this Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.8.2
[Assignments by Lenders], (ii) by way of participation in accordance with the
provisions of Section 11.8.4 [Participations], or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 11.8.6
[Certain Pledges; Successors and Assigns Generally] (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

-119-



--------------------------------------------------------------------------------

11.8.2 Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed and shall not be required in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) and:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

-120-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lender. No such assignment shall be made to a
Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

11.8.3 Register.

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrower, the Administrative Agent, the Syndication Agent
and the Lenders may treat each Person whose name is in such register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

-121-



--------------------------------------------------------------------------------

11.8.4 Participations.

Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], 11.1.3
[Release of Guarantors] or 11.1.4 [Release of Collateral] (to the extent such
release is of all or substantially all of the Collateral). Subject to
Section 11.8.5 [Limitations upon Participant Rights Successors and Assigns
Generally], the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available] and 5.8 [Increased Costs] to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Setoff] as
though it were a Lender; provided such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender.

11.8.5 Limitations upon Participant Rights.

A Participant shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [Expenses; Indemnity; Damage
Waiver] than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.9.5 [Status of
Lenders; Refunds] as though it were a Lender.

11.8.6 Certain Pledges; Successors and Assigns Generally.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-122-



--------------------------------------------------------------------------------

11.9 Confidentiality. General.

Each of the Administrative Agent, the Syndication Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, the Syndication Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, the other Loan Parties or any other Person that has
obtained such confidential information pursuant to this Section. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in

 

-123-



--------------------------------------------------------------------------------

Section 7 [Conditions To Amendment and Restatement; Conditions Of Lending And
Issuance Of Letters Of Credit], this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Governing Law, Etc. Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles. Each standby Letter
of Credit issued under this Agreement shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (“UCP”) or the rules of the International Standby Practices (ICC
Publication Number 590) (“ISP98”), as determined by the Issuing Lender, and each
trade Letter of Credit shall be subject to UCP, and in each case to the extent
not inconsistent therewith, the Laws of the State of New York without regard to
its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

11.11.3 WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO

 

-124-



--------------------------------------------------------------------------------

THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS
SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT
ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 Certain Other Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to those Lenders or their Affiliates which are counterparties or
parties to any Specified Swap Agreement or any Other Lender Provided Financial
Service Product with any Loan Party on a pro rata basis in respect of any
obligations of any Loan Party which arise under any such Specified Swap
Agreement (after giving effect to all netting arrangements relating to such
Specified Swap Agreements) or any Other Lender Provided Financial Service
Product, including any Specified Swap Agreement or any Other Lender Provided
Financial Service Product between such Persons in existence prior to the date
hereof. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Specified Swap Agreement or any Other Lender Provided Financial
Service Product.

 

-125-



--------------------------------------------------------------------------------

11.13 USA Patriot Act Notice.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

11.14 Amendment and Restatement.

(i) On the Closing Date, the 2010 Credit Agreement shall be amended and restated
in its entirety by this Agreement and the 2010 Credit Agreement shall thereafter
be of no further force and effect except to evidence (i) the incurrence by the
Borrower of the “Obligations” under and as defined in the 2010 Credit Agreement
(whether or not such “Obligations” are contingent as of the Closing Date),
(ii) the representations and warranties made by the Loan Parties prior to the
Closing Date and (iii) any action or omission performed or required to be
performed pursuant to the 2010 Credit Agreement prior to the Closing Date
(including any failure, prior to the Closing Date, to comply with the covenants
contained in such 2010 Credit Agreement).

(ii) The terms and conditions of this Agreement and the rights and remedies of
the Administrative Agent and the Lenders under this Agreement and the other Loan
Documents shall apply to all of the Obligations incurred under the 2010 Credit
Agreement.

(iii) The Loan Parties hereby reaffirm the Liens granted pursuant to the Loan
Documents and existing immediately prior to the Closing Date to the
Administrative Agent for the benefit of the Secured Parties, which Liens shall
continue in full force and effect during the term of this Agreement and any
renewals thereof and shall continue to secure the Obligations. The Guarantors
hereby reaffirm their obligations under the Guaranty Agreement, which shall
remain in full force and effect.

(iv) On and after the Closing Date, (i) all references to the Credit Agreement
in the Loan Documents (other than this Agreement) shall be deemed to refer to
this Agreement and (ii) all references to any section (or subsection) of the
2010 Credit Agreement in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement.

(v) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

(vi) For the avoidance of doubt, unless otherwise specified in this Agreement,
all “baskets” set forth in this Agreement shall be calculated from the Closing
Date.

 

-126-



--------------------------------------------------------------------------------

11.15 No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each Lender is acting solely
as a principal and is not a financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other party; (ii) no Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in any Loan Party’s or their
respective Affiliates’ favor with respect to any of the transactions
contemplated hereby (irrespective of whether any Lender has advised or is
currently advising any Loan Party or its Affiliates on other matters) and no
Lender has any obligation to the Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein; (iii) the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from the Loan Parties or their respective Affiliates and the Lenders have
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (iv) the Lenders have not provided any
legal, accounting, regulatory or tax advice in any jurisdiction with respect to
any of the transactions contemplated hereby and the Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. Each Loan Party acknowledges and agrees that it will consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither any Lender or its Affiliates shall have any
responsibility or liability to any Loan Party with respect thereto. Each Loan
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that such Loan Party may have against the Lenders or their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty.

[SIGNATURE PAGES FOLLOWINTENTIONALLY OMITTED]

 

-127-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CONSOL ENERGY INC. By:       Name: John M. Reilly   Title: Vice
President and Treasurer GUARANTORS: CONSOL ENERGY HOLDINGS LLC VI By:       John
M. Reilly, Vice President and Treasurer of each Guarantor listed above on behalf
of each such Guarantor TERRY EAGLE LIMITED PARTNERSHIP By: TECPART Corporation,
a general partner

 

  By:         Name: John M. Reilly     Title: Treasurer By: TEAGLE Company,
L.L.C., a general partner   By:         Name: John M. Reilly     Title:
Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CONSOL ENERGY SALES COMPANY

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PETERS CREEK MINERAL SERVICES, INC.

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:       John M. Reilly, Treasurer of each Guarantor listed above on behalf of
each such Guarantor



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

 

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

By:       Daniel S. Cangilla, Treasurer of each Guarantor listed above on behalf
of each such Guarantor CONRHEIN COAL COMPANY

By: CONSOLIDATION COAL COMPANY, a

        general partner

 

      By:         Name: Daniel S. Cangilla     Title: Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTOR: CONSOL FINANCIAL INC. By:       Name: Christopher C. Jones   Title:
Vice President and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
By:       Name: Richard C. Munsick   Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

LENDER: BANK OF AMERICA, N.A. individually and as Syndication Agent By:      
Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Leverage Ratio

  

Revolving Credit

LIBOR Rate Spread

   

Revolving Credit

Base Rate Spread

   

Letter of Credit
Fee

   

Commitment Fee

 

I

   less than 2.0 to 1.0      1.75 %      0.75 %      1.75 %      0.375 % 

II

   greater than or equal to 2.0 to 1.0, but less than 2.5 to 1.0      2.00 %   
  1.00 %      2.00 %      0.375 % 

III

   greater than or equal to 2.5 to 1.0, but less than 3.0 to 1.0      2.25 %   
  1.25 %      2.25 %      0.50 % 

IV

   greater than or equal to 3.0 to 1.0, but less than 3.5 to 1.0      2.50 %   
  1.50 %      2.50 %      0.50 % 

V

   greater than or equal to 3.5 to 1.0 but less than 4.5 to 1.00      2.75 %   
  1.75 %      2.75 %      0.50 % 

VI

   greater than or equal to 4.5 to 1.0      3.00 %      2.00 %      3.00 %     
0.50 % 

For purposes of determining the Applicable Margin, the Applicable Letter of
Credit Fee Rate, and the Applicable Commitment Fee Rate:

(a) From the Amendment No. 1 Effective Date through the Financials Delivery Date
first occurring after the Amendment No. 1 Effective Date (the “Initial Period”),
the Applicable Margin, Applicable Letter of Credit Fee Rate, and the Applicable
Commitment Fee Rate shall be the respective amounts set forth under Level V of
this Schedule 1.1(A) set forth above.

(b) It is expressly agreed that after the Initial Period, the Applicable Margin,
the Applicable Letter of Credit Fee Rate, and the Applicable Commitment Fee Rate
shall be determined based upon Schedule 1.1(A) above based on the Leverage Ratio
as of the end of the applicable fiscal quarter; provided, however, that the
Applicable Margin, the Applicable Letter of Credit Fee Rate and the Applicable
Commitment Fee Rate shall be set as of the Financials Delivery Date regardless
of the actual date that a Compliance Certificate is provided to the Lenders.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1—Commitments of Lenders and Addresses for Notices to Lenders

 

   

Lender

  

Amount of Commitment
for Revolving Credit
Loans

    

Revolving Credit

Ratable Share

 

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

Email:

 

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Richard C. Munsick, Senior Vice President

(412) 762-4299

(412) 762-6484

richard.munsick@pncbank.com

   $ 78,880,000         7.888000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Bank of America, N.A.

540 W Madison Street, IL4-540-23-09

Chicago, IL 60661

Adam Fey, Director

(312) 828-1462

(312) 453-5191

adam.h.fey@baml.com

   $ 78,880,000         7.888000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Santander Bank, N.A.

75 State Street

Boston, Massachusetts 02109

Robert Lanigan, Senior Global Banker

(617) 346-7384

(617) 757-3567

rlanigan@santander.us

   $ 74,935,000         7.493500000 % 

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

Email:

 

The Bank of Nova Scotia

1 Liberty Plaza, 26th Floor

165 Broadway

New York, New York 10006

Chief Marbumrung

(212) 225-5384

(212) 225-5480

chief_marbumrung@scotiacapital.com

   $ 69,020,000         6.902000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

The Royal Bank of Scotland plc

600 Washington Blvd

Stamford, CT 06901

Daniel Roe

(801) 312-6283

(203) 873-5019

GBMUSOCLendingOperations@rbs.com

   $ 69,020,000         6.902000000 % 



--------------------------------------------------------------------------------

   

Lender

  

Amount of Commitment
for Revolving Credit
Loans

    

Revolving Credit

Ratable Share

 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Bank of Montreal

100 King Street West

Toronto, Ontario Canada

Robert Wright, Vice President

(416) 359-6890

(416) 359-7796

robert.wright@bmo.com

   $ 59,160,000         5.916000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

CIBC INC.

595 Bay Street, 5th Floor

Toronto, Ontario Canada

Sue Zhang, Corporate Credit Analyst

(416) 542-4357

(905) 948-1934

sue.zhang@cibc.ca

   $ 59,160,000         5.916000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Credit Agricole Corporate and Investment Bank

227 West Monroe Street, #3800

Chicago, Illinois 60606

Joseph Philbin, Director

(312) 220-7314

(312) 641-0527

philbin@ca-cib.com

   $ 55,000,000         5.500000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Union Bank, N.A.

445 S. Figueroa Street, 15th Floor

Los Angeles, California 90071

Bryan Read, Vice President

(213) 236-4128

(213) 236-4096

bryan.read@unionbank.com

   $ 55,000,000         5.500000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Wells Fargo Bank, National Association

201 South Jefferson Street, 2nd Floor

Roanoke, Virginia 24011

Brenda Vaughan, Senior Vice President

(540) 563-7803

(540) 563-6320

brenda.vaughan@wachovia.com

   $ 53,333,000         5.333300000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

U.S. Bank National Association

209 South LaSalle Street, MK-IL-RY4D

Chicago, Illinois 60604

John Eyerman, Assistant Vice President

(312) 325-2032

(312) 325-2001

john.eyerman@usbank.com

   $ 50,000,000         5.000000000 % 



--------------------------------------------------------------------------------

   

Lender

  

Amount of Commitment
for Revolving Credit
Loans

    

Revolving Credit

Ratable Share

 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

First Commonwealth Bank

437 Grant Street, Suite 1600

Pittsburgh, Pennsylvania 15219

Brian J. Sohocki, Vice President

(412) 690-2205

(412) 690-2206

bsohocki@fcbanking.com

   $ 39,440,000         3.944000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

ING Capital LLC

1325 Avenue of the Americas, 11th Floor

New York, New York 10019

Remko Van de Water, Director

(646) 424-6084

(646) 424-7484

remko.van.de.water@americas.ing.com

   $ 39,440,000         3.944000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Sumitomo Mitsui Banking Corporation, New York

277 Park Avenue

New York, New York 10172

Bob Gruss/CBDADII Loan Services

(212) 224-4390

(212) 224-5197

Robert_C_Gruss_Jr@SMBCGroup.com

   $ 39,440,000         3.944000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

The Huntington National Bank

336 Fourth Avenue

Pittsburgh, Pennsylvania 15222

Chris Kohler

(412-227-6496)

__________________________

chris.kohler@huntington.com

   $ 37,500,000         3.750000000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Standard Chartered Bank

1095 Avenue of the Americas

New York, New York 10036

Lynn Zennario, Director

(212) 667-0509

(212) 667-0780

lynn.zennario@sc.com

   $ 35,495,000         3.549500000 % 

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

Email:

 

Natixis

Global Energy & Commodities

333 Clay Street, Suite 4340

Houston, Texas 77002

Carlos Quinteros, Managing Director

(713) 759- 9495

(713) 571-6167

carlos.quinteros@us.natixis.com

   $ 33,524,000         3.352400000 % 



--------------------------------------------------------------------------------

   

Lender

  

Amount of Commitment
for Revolving Credit
Loans

    

Revolving Credit

Ratable Share

 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Crédit Industriel et Commercial

520 Madison Avenue, Floor 37

New York, New York 10022

Brian O’Leary

(212) 715-4422

(212) 715-4535

boleary@cicnv.com

   $ 26,666,000         2.666600000 % 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

Branch Banking and Trust Company

200 West 2nd Street, 16th Floor

Winston-Salem, North Carolina 27104

Troy Weaver, Senior Vice President

(336) 733-2735

(336) 733-2740

trweaver@bbandt.com

   $ 19,720,000         1.972000000 % 

Name:

Address:

 

 

Attention:

Telephone:

Telecopy:

Email:

 

First National Bank of Pennsylvania

12 Federal Street

Pittsburgh, Pennsylvania 15212

Mail Code: NSHO

Robert Heuler, Vice President/Commercial Banker III

(412) 359-2612

(412) 231-3584

HeulerR@fnb-corp.com

   $ 19,720,000         1.972000000 % 

Name:

 

Address:

 

Attention:

Telephone:

Telecopy:

Email:

 

The Bank of East Asia, Limited,

Los Angeles Branch

388 East Valley Boulevard., Suite 218

Alhambra, California 91801

Jonathan Kuo, Vice President & Manager

(626) 656-8838

(626) 656-8833

kuoj@hkbea-us.com

   $ 6,667,000         0.666700000 % 

TOTAL:

   $ 1,000,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2—Addresses for Notices to Loan Parties:

PAYING AGENT

 

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Richard C. Munsick

(412) 762-4299

(412) 762-2571

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, Pennsylvania 15219

Lisa Pierce

(412) 762-6442

(412) 762-8672

LOAN PARTIES:

A. All Loan Parties other than those listed in B. below:

Address:

 

Attention:

Telephone:

Telecopy:

  

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Treasury Department

(724) 485-4128

(724) 485-6030

B.

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

AMVEST West Virginia Coal, L.L.C.

PO Box 133

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352



--------------------------------------------------------------------------------

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

CONSOL Financial Inc.

Little Falls Centre II

2751 Centerville Rd., Suite 315

Wilmington, DE 19808

Treasury Department

(302) 225-5194

(302) 225-1594

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Fola Coal Company, L.L.C.

PO Box 180 Route 16 North

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Little Eagle Coal Company, L.L.C.

PO Box 134

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Terra Firma Company

1000 Hampton Center

Morgantown, WV 26505

James A. Russell

(304) 598-8105

(304) 598-8116

Name:

Address:

 

Attention:

Telephone:

Telecopy:

  

Terry Eagle Coal Company, L.L.C.

PO Box 157

Bickmore, WV 25019

Treasury Department

(304) 587-6300

(304) 587-6352



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

REORGANIZATION PRIOR TO CLOSING OF CCC TRANSACTION

Consolidation Coal Company. Original Loan Party. Parent immediately prior to the
closing of the CCC Transaction of the Subsidiaries listed below.

Eighty-Four Mining Company. Original Loan Party. Shares transferred from CONSOL
Financial Inc. to CCC on December 2, 2013.

McElroy Coal Company. Original Loan Party and preexisting Subsidiary of CCC.

Southern Ohio Coal Company. Original Loan Party and preexisting Subsidiary of
CCC.

Central Ohio Coal Company. Original Loan Party and preexisting Subsidiary of
CCC.

Keystone Coal Mining Corporation. Original Loan Party. On November 25, 2013
R&PCC LLC (successor by merger to Rochester & Pittsburgh Coal Company)
transferred by dividend Keystone Coal Mining Corporation. to its owner, CCC.

Mon River Towing Inc. Original Loan Party. Shares transferred from CONSOL Energy
Sales Company to CCC on December 2, 2013.

Twin Rivers Towing Company. Original Loan Party. Shares transferred from CONSOL
Energy Sales Company to CCC on December 2, 2013.

CCC RCPC LLC. Joined Credit Agreement November 20, 2013. CCC replaced CNX RCPC
LLC as the member of CCC RCPC LLC on December 2, 2013.

CCC Land Resources LLC. Joined Credit Agreement on November 20,, 2012. CCC
replaced CNX Land Resources LLC as the member of CCC Land Resources LLC on
December 2, 2013.



--------------------------------------------------------------------------------

Schedule 1.1R

Coal Mines and Coal Reserves

 

LOCATION

  

ENTITY

Clark County Reserve in Clark County, IL    CNX RCPC LLC, a Delaware limited
liability company

Danville Reserve in Edgar County, IL and

Vermillion County, IL

  

CNX RCPC LLC, a Delaware limited liability company

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company

 

CNX Marine Terminals Inc., a Delaware corporation

Hamilton Reserve in Franklin County, IL,

Hamilton County, IL, and Saline County, IL

   CNX RCPC LLC, a Delaware limited liability company Otter Creek Reserve in
Powder River County, MT   

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Mahoning Valley Mine in Belmont County,

OH and Harrison County, OH

   CONSOL Mining Company LLC, a Delaware limited liability company

Shaner Reserve in Allegheny County, PA and

Westmoreland County, PA

   CNX RCPC LLC, a Delaware limited liability company

Bailey Mine/Enlow Fork Complex in Greene

County, PA, Washington County, PA, and

Marshall County, WV

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

 

Conrhein Coal Company, a Pennsylvania general partnership

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company

Blacksville #2 Mine in Greene County, PA and

Monongalia County, WV

   CONSOL Mining Company LLC, a Delaware limited liability company

Blacksville #3 [Reserves?] [Mine?] in Greene

County, PA and Monongalia County, WV

(now known as Mason-Dixon Reserve)

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Greene Hill Reserve in Greene County, PA    Consol Pennsylvania Coal Company
LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Berkshire Reserve in Washington County, PA   

CONSOL Mining Company LLC, a Delaware limited liability company

 

Conrhein Coal Company, a Pennsylvania general partnership

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company

Eighty-Four Mine in Washington County, PA   

CONSOL Mining Company LLC, a Delaware limited liability company

 

Island Creek Coal Company, a Delaware corporation

 

Laurel Run Mining Company, a Virginia corporation

 

CNX RCPC LLC, a Delaware limited liability company

Fallowfield Reserve in Washington County, PA   

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

 

CNX Marine Terminals Inc., a Delaware corporation

Shoemaker Mine in Washington County, PA,

Marshall County, WV and Ohio County, WV

   CONSOL Mining Company LLC, a Delaware limited liability company Emery Mine in
Emery County, UT    CONSOL Mining Company LLC, a Delaware limited liability
company Buchanan Mine in Buchanan County, VA   

CONSOL Buchanan Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Hurricane Branch Reserve in Buchanan County,

VA, Russell County, VA and Tazewell County, VA

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

VP3 Mine in Buchanan County, VA    Island Creek Coal Company, a Delaware
corporation VP8 Mine in Buchanan County, VA    Island Creek Coal Company, a
Delaware corporation



--------------------------------------------------------------------------------

Amonate Mine in Tazewell County,

VA and McDowell County, WV

  

CONSOL Amonate Mining Company LLC, a Delaware limited liability company

 

CONSOL Amonate Facility LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company

Birch Reserve in Braxton County, WV,

Clay County, WV and Nicholas County, WV

   Wolfpen Knob Development Company, a Virginia corporation

Tetrick Reserve in Doddridge County, WV,

Harrison County, WV and Marion County, WV

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Robinson Run Mine in Harrison County, WV,

Marion County, WV, and Wetzel County, WV

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Holden Reserve in Logan County, WV and

Mingo County, WV

  

Island Creek Coal Company, a Delaware corporation

 

Laurel Run Mining Company, a Virginia corporation

Loveridge Mine in Marion County, WV,

Monongalia County, WV and Wetzel County, WV

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Mid-Allegheny Reserve in Marion County,

WV, Marshall County, WV and Wetzel County,

WV (now known as Mason-Dixon Reserve)

   CONSOL Mining Company LLC, a Delaware limited liability company Nailler
Reserve in Marion County, WV    CONSOL Mining Company LLC, a Delaware limited
liability company

St. Leo Reserve in Marion County, WV,

Monongalia County, WV and Wetzel County,

WV (now known as Mason-Dixon Reserve)

   CONSOL Mining Company LLC, a Delaware limited liability company Alexander
Reserve in Marshall County, WV   

CNX RCPC LLC, a Delaware limited liability company

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Marshall Reserve in Marshall County, WV   

CONSOL Mining Company LLC, a Delaware limited liability company

 

Consol Pennsylvania Coal Company LLC, a Delaware limited liability company

 

CNX Land LLC, a Delaware limited liability company

McElroy Mine in Marshall County, WV    CONSOL Mining Company LLC, a Delaware
limited liability company Miller Creek Mine in Mingo County, WV    Consol of
Kentucky, Inc., a Delaware corporation

St. Cloud Reserve in Monongalia County, WV and

Wetzel County, WV (now known as Mason-Dixon Reserve)

  

CONSOL Mining Company LLC, a Delaware limited liability company

 

CNX RCPC LLC, a Delaware limited liability company

Wetzel Reserve in Wetzel County, WV   

CNX RCPC LLC, a Delaware limited liability company

 

CNX Land LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

SCHEDULE 6.1.2 – SUBSIDIARIES

Updated as of Amendment No. 1 Effective Date

 

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION

  

OWNER

  

CLASS OF
EQUITY
INTEREST

   AUTHORIZED
CAPITAL
STOCK      ISSUED
SHARES      % OF
OUTSTANDING
SHARES  

AMVEST Coal & Rail, L.L.C.

   Virginia    AMVEST Minerals Company, L.L.C.         —           —          
—     

AMVEST Coal Sales, Inc.

   Virginia    Glamorgan Coal Company, L.L.C.    Common      1,000         100
        100 % 

AMVEST Corporation

   Virginia    CONSOL Energy Inc.    Common      1,000         1,000         100
% 

AMVEST Gas Resources, Inc.

   Virginia    AMVEST Oil & Gas, Inc.    Common      1,000         100        
100 % 

AMVEST Mineral Services, Inc.

   Virginia    Glamorgan Coal Company, L.L.C.    Common      1,000         100
        100 % 

AMVEST Minerals Company, L.L.C.

   Virginia    AMVEST Corporation         —           —           —     

AMVEST Oil & Gas, Inc.

   Virginia    Glamorgan Coal Company, L.L.C.    Common      1,000         100
        100 % 

AMVEST West Virginia Coal, L.L.C.

   West Virginia   

Nicholas-Clay Land & Mineral, Inc. (70%)

Terry Eagle Limited Partnership (30%)

        —           —           —     

Braxton-Clay Land & Mineral, Inc.

   West Virginia    AMVEST Coal & Rail, L.L.C.    Common      1,000         100
        100 % 

CNX Land LLC

   Delaware    CONSOL Energy Inc.         —           —           —     

CNX Marine Terminals Inc.

   Delaware    CONSOL Energy Sales Company    Common      1,000         1,000   
     100 % 

CNX RCPC LLC

   Delaware    CONSOL Energy Inc.         —           —           —     



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION

  

OWNER

  

CLASS OF
EQUITY
INTEREST

   AUTHORIZED
CAPITAL
STOCK      ISSUED
SHARES      % OF
OUTSTANDING
SHARES  

Conrhein Coal Company

   Pennsylvania General Partnership   

CONSOL Mining Holding Company LLC (76%)

MTB Inc. (24%)

        —           —           —     

CONSOL Amonate Facility LLC

   Delaware    CONSOL Mining Holding Company LLC         —           —          
—     

CONSOL Amonate Mining Company LLC

   Delaware    CONSOL Mining Holding Company LLC         —           —          
—     

CONSOL Buchanan Mining Company LLC

   Delaware    CONSOL Mining Holding Company LLC         —           —          
—     

CONSOL Energy Holdings LLC VI

   Delaware    CONSOL Energy Inc.         —           —           —     

CONSOL Energy Sales Company

   Delaware    CONSOL Energy Inc.    Common      2,000         1,000         100
% 

CONSOL Financial Inc.

   Delaware    CONSOL Energy Inc.    Common      1,000         1,000         100
% 

CONSOL of Canada Inc.

   Delaware    CONSOL Energy Inc.    Common      10,000         7,000        
100 % 

CONSOL of Central Pennsylvania LLC

   Pennsylvania    CONSOL Energy Inc.         —           —           —     

CONSOL of Kentucky Inc.

   Delaware    CONSOL Energy Inc.    Common      250,000         500         100
% 

CONSOL Mining Holding Company LLC

   Delaware    CONSOL Energy Inc.         —           —           —     

CONSOL Mining Company LLC

   Delaware    CONSOL Mining Holding Company LLC         —           —          
—     

CONSOL of Ohio LLC

   Ohio    CONSOL Energy Inc.         —           —           —     

 

- 14 -



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION

  

OWNER

  

CLASS OF
EQUITY
INTEREST

   AUTHORIZED
CAPITAL
STOCK      ISSUED
SHARES      % OF
OUTSTANDING
SHARES  

CNX Water Assets LLC

   West Virginia    CONSOL Energy Inc.         —           —           —     

Consol Pennsylvania Coal Company LLC

   Delaware    CONSOL Energy Inc.         —           —           —     

Fola Coal Company, L.L.C.

(d/b/a Powellton Coal Company, L.L.C.) (West Virginia)

   West Virginia    AMVEST West Virginia Coal, L.L.C.         —           —     
     —     

Glamorgan Coal Company, L.L.C.

   Virginia    AMVEST Minerals Company, L.L.C.         —           —          
—     

Helvetia Coal Company

   Pennsylvania    R&PCC LLC    Common      500         500         100 % 

Island Creek Coal Company LLC

   Delaware    CONSOL Mining Holding Company LLC            

Laurel Run Mining Company

   Virginia    Island Creek Coal Company LLC    Common      1,000         1,000
        100 % 

Leatherwood, Inc.

   Pennsylvania    R&PCC LLC    Common      100         100         100 % 

Little Eagle Coal Company, L.L.C.

   West Virginia    AMVEST West Virginia Coal, L.L.C.         —           —     
     —     

MTB Inc.

   Delaware    CONSOL Energy Inc.    Common      1,000         1,000         100
% 

Nicholas-Clay Land & Mineral, Inc.

   Virginia    AMVEST Coal & Rail, L.L.C.    Common      1,000         100      
  100 % 

Paros Corp.

   Delaware    CONSOL Energy Inc.    Common      1,000         100         100
% 

Peters Creek Mineral Services, Inc.

   Virginia    Glamorgan Coal Company, L.L.C.    Common      1,000         100
        100 % 

 

- 15 -



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION OF
INCORPORATION

  

OWNER

  

CLASS OF
EQUITY
INTEREST

   AUTHORIZED
CAPITAL
STOCK      ISSUED
SHARES      % OF
OUTSTANDING
SHARES  

R&PCC LLC

   Pennsylvania    CONSOL Mining Holding Company LLC         —           —     
     —     

TEAGLE Company, L.L.C.

   Virginia    AMVEST Coal & Rail, L.L.C.         —           —           —     

TECPART Corporation

   Delaware    AMVEST Coal & Rail, L.L.C.    Common      1,000         1,000   
     100 % 

Terra Firma Company

   West Virginia    CNX Land LLC    Common      1,000         1         100 % 

Terry Eagle Coal Company, L.L.C.

   West Virginia    AMVEST West Virginia Coal, L.L.C.         —           —     
     —     

Terry Eagle Limited Partnership

   West Virginia   

TECPART Corporation (47.5% GP & 2.5% LP)

TEAGLE Company, L.L.C.

(47.5% GP & 2.5% LP)

        —           —           —     

Vaughan Railroad Company

   West Virginia    AMVEST Coal & Rail, L.L.C.    Common      1,000         100
        100 % 

Windsor Coal Company

   West Virginia    CONSOL Mining Holding Company LLC    Common      5,000      
  4,064         100 % 

Wolfpen Knob Development Company

   Virginia    CONSOL Energy Inc.    Common      1,000         1,000         100
% 

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.13 – INSURANCE POLICIES

Updated as of Amendment No. 1 Effective Date

 

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.et al.    General Liability   

Steadfast Insurance Company

BOG9377215-10

CONSOL Energy Inc.et al.    Commercial Automobile Liability   

Zurich American Insurance Company

BAP 9377207-10

CONSOL Energy Inc.et al.    Workers’ Compensation and Employer’s Liability   

Zurich American Insurance Company

WC 9377211-10

CONSOL Energy Inc.    Excess Workers’ Compensation & Employer’s Liability
(Pennsylvania Only)   

ACE American Insurance Company

WCL C47193369

CONSOL Energy Inc.

(Amvest Operations)

   Excess Workers’ Compensation & Employer’s Liability (West Virginia Only)   

ACE American Insurance Company

WCU C47192936

CONSOL Energy Inc.    Excess U.S. Longshore and Harbor Workers – Workers’
Compensation   

ACE American Insurance Company

WCL C47192973

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $25 Million Excess Primary
  

Zurich American Guaranty & Liability Insurance Co.

AUC9829583-03

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $25 Million Excess $25
Million   

Ironshore (UK)

DL616613

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $25 Million Excess $50
Million   

Star Indemnity & Liability Co.

SISIXNR01094413

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $25 Million Excess $75
Million   

XL Insurance Co. PLC (Ireland)

IE00015284CI13A

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $15 Million Excess $100
Million   

General Security Indemnity Company of Arizona (Scor Re)

149868-1

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $25 Million Excess $115
Million   

XL Insurance Ltd. (Bermuda)

BM00027453LI13A

CONSOL Energy Inc.et al.    Umbrella Liability –Layer $10 Million Excess $140
Million   

Torus Insurance (UK) LTD.

DL402813

CONSOL Energy Inc. et al.    Umbrella Liability –Layer $25 Million Excess $150
Million   

Liberty Mutual Insurance Europe LTD.

DL476813

CONSOL Energy Inc. et al.    Umbrella Liability –Layer $25 Million Excess $175
Million   

Ironshore Insurance LTD.

IS0001603

CONSOL Energy Inc. et al.    Umbrella Liability –Layer $25 Million Excess $200
Million   

Great Lakes Reinsurance (UK) PLC (Munich Re)

059008-01-13

CONSOL Energy Inc. et al.    Umbrella Liability –Layer $25 Million Excess $225
Million   

Chartis CAT Excess

26157580



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property

including

Equipment Breakdown, Certified and Non-Certified Terrorism

 

$1,000,000,000 Limit for Real and Personal Property at aboveground locations

 

$100,000,000 Limit for Real and Personal Property at underground locations,
including underground time element

 

$1,000,000,000 Flood per Occurrence and Annual Aggregate, except:

Zone A - $75,000,000

Zone V - $10,000,000

  

Primary ($75,000,000)

Lloyd’s of London DP987913

Chartis

61628216

Zurich American Insurance Company

MNG 5323464-06

Westchester Surplus Lines

Insurance Company

D35895541 008

Ironshore Insurance Ltd.

441923413A

Maiden RE

S5LPY0299306S

Hannover

DP921413

Munich RE America

58106-01-13

Allied World Assurance Company P000599/012

RSUI Indemnity Company

NHT382969

Alterra Insurance Limited

98833-5916-PRMAN-2013

Axis Surplus Insurance Company

EAF753610-13

Aspen Specialty Insurance Company

PRA77XA13

 

Excess ($25,000,000 x/s $75,000,000)

Chartis

61628216

Zurich American Insurance Company

MNG 5323464-06

Westchester Surplus Lines

Insurance Company

D35895541 008

Validus

AJF091755E13

Scor

2013-10F140860-1

Lloyd’s of London

DP988013

Hannover

DP921513

Munich RE America

58106-01-13

Allied World Assurance Company P000599/012

 

Arch Reinsurance Ltd.

HHP0016679-04

Aspen Specialty Insurance Company

PXA4DJV10

General Security Indemnity Company of Arizona

2010 10F140860-1

 

- 18 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.   

“All Risk” Property

including

Equipment Breakdown, Certified and Non-Certified Terrorism

(continued)

  

ARCH Bermuda

HHP0016679-07

Aspen Specialty Insurance Company

PXA4DJV13

CPIC

AHAZ05102413C000010Q

One Beacon

795000503

OCIL

P-100123-0713

RSUI Indemnity Company

NHT382969

ACE Bermuda Insurance Ltd.

CONSOL00604P10

 

Excess ($200,000,000 x/s $100,000,000)

Chartis

61628216

Scor

2013 10F140860-1

Chubb

6566064

Zurich American Insurance Company

MNG 5323464-06

Swiss Re International S.E.

MH74574

Munich Re

8190400013

ACE Bermuda Insurance Ltd.

CONSOL00604P10

Montpelier Reinsurance Ltd.

B13FA71790

RSUI Indemnity Company

NHT382970

CPIC

AHAZ05102413C000010Q

OCIL

P-100123-0713

Sompo Japan

PEP47157F0

 

Excess ($200,000,000 x/s $300,000,000)

Chartis

61628216

Scor

2013 10F140860-1

Chubb

6566064

 

- 19 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

     

Zurich American Insurance Company

MNG 5323464-06

Axis

ENG768260-13

Lloyd’s of London

DP988113

Swiss Re International S.E.

MH74574

Munich Re

8190400013

ACE Bermuda Insurance Ltd.

CONSOL00604P10

CPIC

AHAZ05102413C000010Q

OCIL

P-100123-0713

 

Excess ($500,000,000 x/s $500,000,000)

Chartis

61628216

Axis

ENG768260-13

ARCH Bermuda

HHP0016679-07

RSUI Indemnity Company

NHT382971

Aspen Specialty Insurance Company

PSAAARE13

Hannover

DP921613

Swiss Re International S.E.

MH74574

Munich Re

8190400013

Alterra Insurance Limited

98833-5916-PRMAN-2013

Ironshore Insurance Ltd.

441923413B

Allied World Assurance Company P000599/012

ACE Bermuda Insurance Ltd.

CONSOL00604P10

Houston Casualty

H13-TP10242-00

CPIC

AHAZ05102413C000010Q

CONSOL Energy Inc. and subsidiaries    Jurisdictional Boiler Inspection   

ARISE Boiler Inspection & Insurance Company, RRG

151068

 

- 20 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.    All Risk Property Certified and Non-Certified Terrorism
Gap Coverage   

Global Excess Partners & Talbot Underwriting Services

GEP-T0031

AFY168528A13

AFC168529A13

AFN168530A13

AFK168531A13

GEP-T0032

CNX Gas Company LLC    Control of Well—$40,000,000 Combined Single Limit plus
$2,000,000 Care, Custody, and Control Limit   

Lloyd’s of London

31343T12AA

CONSOL Energy Inc.    Marine Package, including Hull and Machinery, Protection
and Indemnity, Landing Owners, Ship Owners, Terminal Operator, and Special Jones
Act   

Navigators Insurance Co. – 50%

NY13CFT7000201QT

Allianz AGCS Global – 30%

OHL92007616

Starr Indemnity & Liability – 20%

MASIHCH00017613

CONSOL Energy Inc.    Pollution Marine Liability   

Water Quality Insurance

44-50943

CONSOL Energy Inc.    Excess Marine Liability –Layer $9 Million Excess Primary
  

Navigators Insurance Co. – 75%

NY13LIA00063301

Starr Indemnity & Liability – 25%

MASILCH00019313

CONSOL Energy Inc.    Excess Marine Liability –Layer $10 Million   

Navigators Insurance Co. – 50%

NY13LIA00063302

Starr Indemnity & Liability – 50%

MASILCH00019413

CONSOL Energy Inc.    Excess Marine Liability –Layer $30 Million   

Navigators Insurance Co. – 50%

NY13LIA00063303

Starr Indemnity & Liability – 50%

MASILCH00019513

CONSOL Energy Inc.    Excess Marine Liability –Layer $50 Million   

Allianz AGCS Global Marine – 50%

OXL 92007617

Prosight Specialty Insurance – 50%

ML201300000930

CONSOL Energy Inc.    Excess Marine Liability –Layer $50 Million   

Navigators Insurance Co. – 45.5%

NY13LIA00063304

Starr Indemnity & Liability –30%

MASILCH00019613

Allianz AGCS Global Marine – 24.5%

OXL 92007618

CONSOL Energy Inc.    Directors & Officers Liability – Primary    Arch Insurance
Company DOP0046310-01 CONSOL Energy Inc.    Directors & Officers Liability –
First Excess   

Zurich American Insurance Company

DOC5246274-08

 

- 21 -



--------------------------------------------------------------------------------

NAMED INSURED

  

COVERAGE

  

CARRIER

POLICY NUMBER

CONSOL Energy Inc.    Directors & Officers Liability – Second Excess   

Travelers Casualty & Surety Co. of America

105685072

CONSOL Energy Inc.    Directors & Officers Liability – Third Excess   

National Union Fire Ins. Co of Pgh PA

012777217

CONSOL Energy Inc.    Directors & Officers Liability – Fourth Excess   

Axis Insurance Company

MNN755218012012

CONSOL Energy Inc.    Directors & Officers Liability – Fifth Excess   

Everest National Insurance Company

SC5ED00109121

CONSOL Energy Inc.    Directors & Officers Liability – Sixth Excess   

Continental Casualty Company

425222215

CONSOL Energy Inc.    Directors & Officers Liability – Seventh Excess   

Freedom Specialty Insurance Co.

XMF1200134

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Eighth Excess
  

Federal Insurance Company

8210-7681

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Ninth Excess
  

XL Specialty Insurance Company

ELU12732812

CONSOL Energy Inc.    Side A DIC Directors & Officers Liability – Tenth Excess
  

ACE American Insurance Company

DOXG24573722004

CONSOL Energy Inc.    Fiduciary Liability   

Axis Insurance Company

MNN769727012012

CONSOL Energy Inc.    Excess Fiduciary Liability   

Travelers Casualty & Surety Co. of America

105843491

CONSOL Energy Inc.    Special Risk Coverage   

Federal Insurance Company

8211 3019

CONSOL Energy Inc.    Blanket Crime   

National Union Fire Ins. Co of Pgh PA

012105463

CONSOL Energy Inc.et al.    Employment Practices Liability with Omnibus Leaders
Preferred Endorsement   

Arch Insurance Company

EPL004071402

CONSOL Energy Inc.    Excess Employment Practices Liability   

Travelers Casualty & Surety Co. of America

105685079

Vaughan Railroad Company    Railroad Liability   

Steadfast Insurance Company

SCC288906714

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 8.1.14 — ASSETS EXCLUDED FROM LIENS

Updated as of the Amendment No. 1 Effective Date

The following assets shall not serve as Collateral and will not be encumbered by
a Lien in favor of the Collateral Trustees or any Secured Party:

I. EQUITY INTERESTS:

 

  A. All shares, partnership, membership and other interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) the equity of the following (collectively, “Capital
Stock”):

 

  1. All Excluded Subsidiaries (other than CNX Gas and Foreign Subsidiaries);

 

  2. All Subsidiaries whose Capital Stock is owned by a Foreign Subsidiary;

 

  3. Capital Stock representing (i) thirty-five percent (35%) of all Foreign
Subsidiaries whose Capital Stock is held by the Borrower or other Subsidiaries
of the Borrower who are not Foreign Subsidiaries; and (ii) one hundred percent
(100%) of CONSOL Energy Canada Ltd.; and

 

  4. Any Capital Stock in any entity that is not a direct or indirect Subsidiary
of the Borrower or any other Loan Party.

II. REAL ESTATE AND MINING ASSETS:

 

  A. Any rights, title, and interests in and to any coal mines not located
within the United States of America; and

 

  B. Any rights, title, and interests in and to the following coal reserves:

 

  1. Those certain coal reserves located in Clinton County, IN and Union County,
KY, more commonly known as the Clinton Reserve, the Hamilton I Reserve, Hamilton
2 Reserve, and Towhead Island Reserve;

 

  2. Any real property interests and coal reserves not located within the United
States of America; and

 

  3. Any coal reserves that individually, as of the Closing Date, have less than
45 million tons of recoverable coal, unless such coal reserves are subject to a
prior Lien securing obligations outstanding under the 2007 Credit Agreement.

 

  C. Any rights, title, and interests in and to any real property interests and
improvements (whether owned or leased) acquired by a Loan Party after the
closing date of the 2007 Credit Agreement having a market value individually, in
the reasonable judgment of Borrower, of less than the Threshold Amount,
excluding any assets re-acquired after June 27, 2007 following a disposition
after June 27, 2007.



--------------------------------------------------------------------------------

  D. Any rights, title, and interests in and to the Baltimore Dock Facility.

 

  E. Any rights, title, and interests in and to “fixtures” on, and
“As-Extracted” property from, any of the assets listed in Section (II)(A)
through (D) above.

 

  F. Except for those properties subject, as of the Closing Date, to a prior
Lien securing obligations outstanding under the 2007 Credit Agreement, all
surface rights of the Loan Parties owned as of the Closing Date in real property
interests and improvements, whether owned or leased, having a fair market value
individually, in the reasonable judgment of the Borrower, of less than the
Threshold Amount.

 

  G. Any rights, title and interests (including any leasehold interest) in and
to the Borrower’s headquarters building and associated real estate located at
CNX Center, 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania, 15317 and
associated real estate located in Southpointe Two, Lots Two through Six,
Canonsburg, Pennsylvania.

 

  H. Any rights, title and interest in and to the Borrower’s research and
development facility and associated real estate located in Library,
Pennsylvania.

 

  I. Any sublease, or any guaranty thereof, in each case, which is subject to a
Permitted Lien described in clause (xxiv) of the definition of Permitted Liens.

III. OTHER ASSETS: Any rights, title and interests in and to:

 

  A. All titled assets including, without limitation, automobiles, trucks and
other road vehicles now or hereafter owned or leased by the Loan Parties.

 

  B. All locomotives, rail cars and rolling stock now or hereafter owned or
leased by the Loan Parties.

 

  C. The Loan Parties’ timber to be cut other than to the extent encumbered by
any Mortgage.

 

  D. Any patents, trademarks, trade names or copyrights other than the
Intellectual Property Collateral.

 

  E. Any stock or assets, other than capital stock of CNX Gas, acquired after
the closing date of the 2007 Credit Agreement in a Permitted Acquisition under
the Credit Agreement or the 2007 Credit Agreement, excluding any assets
re-acquired after June 27, 2007 following a disposition after June 27, 2007.

 

  F. Any asset released pursuant to Section 6 of the Collateral Trust Agreement
(or the equivalent provision of any predecessor agreement thereto).

 

- 24 -



--------------------------------------------------------------------------------

IV. RECEIVABLES: Any rights, title and interests in and to:

 

  A. Each Receivable of any Loan Party that has been transferred to (or subject
to a security interest in favor of) CNX Funding, pursuant to the Permitted
Receivables Financing;

 

  B. All rights to, but not the obligations under, all Related Security;

 

  C. All monies due or to become due with respect to any of the foregoing set
forth in clauses A and B above;

 

  D. All books and records related to any of the foregoing set forth in clauses
A and B above;

 

  E. All collections and other Proceeds (as defined in the Uniform Commercial
Code) of any of the foregoing set forth in clauses A and B above that are or
were received by any Loan Party on or after March 31, 2003, including without
limitation, all funds which either are received by such Loan Party, CNX Funding
or the Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of Receivables, or are applied to such amounts owed by
the Obligors (including, without limitation, insurance payments that such Loan
Party or Servicer applies in the ordinary course of its business to amounts owed
in respect of any Receivable and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligors or any other
parties directly or indirectly liable for payment of such Receivables.

For purposes of this Section IV, the following terms shall have the following
meanings:

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Receivable” means any indebtedness and other obligations owed to CNX Funding
(as assignee of the applicable Loan Party), or to the applicable Loan Party, or
any right of CNX Funding or the applicable Loan Party to payment from or on
behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by the applicable Loan Party, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto.

 

- 25 -



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Receivable:

 

  a. all of CNX Funding’s and the Loan Parties’ interests in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

 

  b. all instruments and chattel paper that may evidence such Receivable,

 

  c. all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

 

  d. all of CNX Funding’s and the Loan Parties’ rights, interests and claims
under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

“Servicer” means the Borrower, as servicer under the Receivables Purchase
Agreement, together with its successors and permitted assigns in such capacity.

V. MANUFACTURED (MOBILE) HOMES: Any right, title and interests in and to any
Manufactured (Mobile) Home (as defined in the applicable flood laws).

 

 

- 26 -



--------------------------------------------------------------------------------

Schedule 8.1.16

Consol Post-Closing Matters

 

A. Real Estate Closing Deliverables. As promptly as reasonably practicable after
the Closing Date, the Borrower or applicable Loan Party shall deliver or cause
to be delivered the following documents:

(x) with respect to each Mortgage that encumbers a lease that is set forth on
Annex I hereto (each, a “Retained Lease”), each in form and substance reasonably
satisfactory to the Administrative Agent:

 

  1. A copy of the applicable landlord consent, together with a copy of a fully
executed lease assignment from the lessee under the Retained Lease as of the
Closing Date (the “Current Lessee”) to the new Loan Party (the “New Lessee”),
evidencing that the Current Lessee assigns its interest under the Retained Lease
to the New Lessee;

 

  2. A fully executed assumption agreement to the applicable Mortgage, or other
document satisfactory to the Administrative Agent, evidencing that the New
Lessee assumes the obligations of the Current Lessee under the Mortgage;

 

  3. With respect to Mortgages in Pennsylvania, Virginia, and West Virginia, an
opinion of counsel regarding due authorization, execution, delivery and
enforceability of the Mortgage, as affected by the assumption agreement;

 

  4. Such other documentation as the Administrative Agent may reasonably request
in connection with the foregoing; and

(y) As-extracted UCC filings to the extent required by the Administrative Agent.



--------------------------------------------------------------------------------

Annex I to Schedule 8.1.16

 

Lease reference

   Agreement #   

Jurisdiction

  

Common Name of Mine
(s)

Northfolk Southern

   Many    Buchanan County, VA    Buchanan Mine, Hurricane Branch Reserve      
McDowell County, WV    Amonate Mine       Monongalia County, WV    Blacksville
Mine #2, Blacksville Mine #3, Loveridge Mine, St. Cloud Reserve , St. Leo
Reserve

Berwind Lease

   614001    Tazewell County, VA McDowell County, WV   

Amonate Mine

Amonate Mine

Georgia Monk

   018208/614002    Tazewell County, VA McDowell County, WV   

Amonate Mine

Amonate Mine

Albert Peery, et al.

   018211/614013    Tazewell County, VA McDowell County, WV   

Amonate Mine

Amonate Mine

WPP Lease

   705068   

Marion County, WV

Harrison County, WV

Wetzel County, WV

  

Robinson Run

Robinson Run

Robinson Run

Mid- Allegheny

   359001   

Marion County, WV

Marshall County, WV

Wetzel County, WV

  

Mid- Allegheny

Mid- Allegheny

Mid- Allegheny

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT 8.3.4

QUARTERLY COMPLIANCE CERTIFICATE

                    ,         

PNC Bank, National Association, as Administrative Agent

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of April 12, 2011,
as amended by Amendment No. 1, dated as of December [ ], 2013 (as hereafter
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”) among CONSOL Energy Inc. (the “Borrower”), the Guarantors set forth
therein, the Lenders set forth therein, PNC Bank, National Association, as the
administrative agent for the Lenders (the “Administrative Agent”) and Bank of
America, N.A., as the syndication agent. Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
References herein to Sections of the Credit Agreement are qualified, in their
entirety, by the applicable provisions of the Section of the Credit Agreement so
referred to and together with all related provisions and definitions referred to
in such Section or incorporated therein.

I,                     , [Chief Financial Officer / Treasurer] of the Borrower,
do hereby certify on behalf of the Borrower as of the quarter / year ended
                    ,         (the “Report Date”), as follows:

9. I. Leverage Ratio. The ratio of (a) Financial Covenant Debt (after giving
effect to all incurrences and repayments of Financial Covenant Debt on the
Report Date) to (b) Consolidated EBITDA for the latest period of four fiscal
quarter is              to 1.0 (insert ratio from Item 1(c), below) as of the
Report Date.

A. Financial Covenant Debt for the Loan Parties is determined as the difference
between amount (A) and amount (B) reduced by amount (C) determined below, as
follows:

 

(i)

   indebtedness for borrowed money    $                      

 

 

 

(ii)

   obligations evidenced by notes, bonds, debentures or similar instruments or
that bear interest    $                      

 

 

 

(iii)

   reimbursement and other obligations with respect to letters of credit and
bankers’ acceptances, whether or not matured    $                      

 

 

 

 

Exhibit 8.3.4-3



--------------------------------------------------------------------------------

(iv)

   indebtedness for the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business and payable in
accordance with customary practices that are not overdue for more than 90 days
unless contested in good faith and by appropriate proceedings if adequate
reserves in accordance with GAAP have been established and accrued expenses
incurred in the ordinary course of business)    $                      

 

 

 

(v)

   indebtedness created or arising under conditional sale and other title
retention agreements with respect to property acquired (even though the rights
and remedies of the seller or limited to repossession lender under such
agreement in the event of default are or sale of such property)    $
                     

 

 

 

(vi)

   obligations under capital leases (other than advance royalties under a
mineral lease)    $                      

 

 

 

(vii)

   obligations to purchase, redeem, retire, defease or otherwise acquire for
value any capital stock, other equity interest valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends    $
                     

 

 

 

(viii)

   reimbursement obligations, to the extent not included in clause (iii) above,
under standby letters of credit (whether or not issued under the Credit
Agreement)    $                      

 

 

 

(ix)

   non-contingent reimbursement obligations, to the extent not included in
clause (iii) above, or other matured obligations with respect to Indebtedness of
the type specified in clause (iii) above    $                      

 

 

 

(x)

   the sum (without duplication) of items (i) through (ix) equals amount (A)   
$                      

 

 

 

(xi)

   obligations under undrawn standby letters of credit (whether or not issued
under the Credit Agreement) issued with respect to performance obligations under
sales contracts, performance obligations with respect to mine reclamation,
performance obligations relating to black lung benefit liabilities and
performance obligations relating to workers compensation and other employee
benefit liabilities (but only to the extent that the foregoing is included in
the amount determined under amount (A) above)    $                      

 

 

 

(xii)

   obligations under each other letter of credit in respect of which any Loan
Party has provided Letter of Credit Support, but only in an amount equal to such
Letter of Credit Support (but only to the extent that the foregoing is included
in the amount determined under amount (A) above)    $                      

 

 

 

 

Exhibit 8.3.4-4



--------------------------------------------------------------------------------

(xiii)

   obligations in respect of advance royalty commitments (but only to the extent
that the foregoing is included in the amount determined under amount (A) above)
   $                      

 

 

 

(xiv)

   the sum (without duplication) of items (xi) through (xiii) equals amount (B)
   $                      

 

 

 

(xv)

   Cash On Hand equals amount (C)    $                      

 

 

 

(xvi)

   the difference between amount (A)              (from item (x) above) and
amount (B)              (from item (xiv) above) reduced by amount
(C)              (from item (xv) above) equals Financial Covenant Debt    $
                     

 

 

 

Consolidated EBITDA of the Loan Parties and CNX Funding as of the Report Date,
consolidated and combined in accordance with GAAP:1

 

(i)

   Consolidated Net Income (or loss)    $                      

 

 

 

(ii)

   non-cash compensation expenses related to common stock and other equity
securities issued to employees    $                      

 

 

 

(iii)

   extraordinary gains and losses gains or losses on discontinued operations   
$                      

 

 

 

(iv)

   gains or losses on discontinued operations    $                      

 

 

 

(v)

   item (i) minus the sum of items (ii) through (iv) equals adjusted
Consolidated Net Income    $                      

 

 

 

(vi)

   interest expense (net of interest income) (to the extent deducted in
determining item (i) above)    $                      

 

 

 

(vii)

   income tax expense (to the extent deducted in determining item (i) above)   
$                      

 

 

 

(viii)

   depreciation (to the extent deducted in determining item (i) above)    $
                     

 

 

 

(ix)

   depletion (to the extent deducted in determining item (i) above)    $
                     

 

 

 

(x)

   amortization of property, plant, equipment and intangibles (to the extent
deducted in determining item (i) above)    $                      

 

 

 

 

1  Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

Exhibit 8.3.4-5



--------------------------------------------------------------------------------

(xi)

   non-cash debt extinguishment costs (to the extent deducted in determining
item (i) above)    $                      

 

 

 

(xii)

   non-cash charges due to cumulative effects of changes to accounting
principles (to the extent deducted in determining item (i) above)    $
                     

 

 

 

(xiii)

   non-recurring transaction costs expensed ( in accordance with GAAP) by the
Loan Parties in connection with the CCC Transaction of up to $85,000,000    $
                     

 

 

 

(xiv)

  

cash dividends or distributions received from Excluded Subsidiaries

and Affiliates that are not Loan Parties excluding (i) any cash dividends

or distributions received from CNX Gas or any of its Subsidiaries

(whether in the form of dividends, distributions, loans, advances or

otherwise) and (y) any cash dividends or distributions received in

connection with a Permitted Gas Properties Disposition that are used

for a distribution or dividend by the Borrower

   $                      

 

 

 

(xv)

   the sum of items (v) through (xiv), inclusive, equals Consolidated EBITDA   
$                      

 

 

 

Item I(A)(xvi) divided by Item I(B)(xv) equals the Leverage Ratio             
to 1.0

10. II. Minimum Interest Coverage Ratio. (Section 8.2.16 of the Credit
Agreement) The ratio of (A) Consolidated EBITDA to (B) Consolidated Cash
Interest Expense2 of the Loan Parties and CNX Funding is              to 1.0
(insert from Item II(c) below) as of the Report Date, in each case, for the
latest period of four fiscal quarters ended prior to the Report Date, which is
not less than the permitted ratio of              to 1.0 (insert ratio from
table below based on the applicable Period).

 

Period

   Ratio  

Amendment No. 1 Effective Date to March 30, 2015

     1.50 to 1.0   

March 30, 2015 and thereafter

     2.00 to 1.0   

 

A. Calculation of amount (A)—Consolidated EBITDA (insert from item I(B)(xv)
above):

   $                

 

 

2  Consolidated Cash Interest Expense shall be calculated on a Pro Forma Basis.

 

Exhibit 8.3.4-6



--------------------------------------------------------------------------------

B. Calculation of amount (B)—Consolidated Cash Interest Expense of the Loan
Parties and CNX Funding as of the Report Date for the four fiscal quarters then
ended consolidated in accordance with GAAP

 

(i)

   interest expense (in each case required in accordance with the terms of the
note, instrument or other agreement applicable thereto to be payable in cash,
other than to the extent the borrower thereunder has elected to pay such
interest in kind)         

 

 

 

C.

   Item 2(A) divided by Item 2(B)(i) equals the Interest Coverage Ratio     
        to 1.0   

III. Maximum Senior Secured Leverage Ratio. (Section 8.2.17 of the Credit
Agreement) The ratio of (A) Secured Debt (after giving effect to all incurrences
and repayment of Financial Covenant Debt occurring on the Report Date) to
(B) Consolidated EBITDA of the Loan Parties for the latest period of four fiscal
quarters ended prior to the Report Date is             to 1.0 (insert from Item
III(C) below) as of the Report Date, which is not greater than the permitted
ratio of 2.0 to 1.0.

A. Secured Debt (determined as of the end of the fiscal quarter of the Borrower
ending as of the Report Date) for the Loan Parties is determined as amount
(A) reduced by amount (B), as follows:

 

(i)

   Financial Covenant Debt (A) (insert from Item I(A)(xvi) above)    $
                     

 

 

 

(ii)

   Indebtedness that is not secured by a Lien equals amount (B)    $
                     

 

 

 

(iii)

   amount (A) reduced by amount (B) above equals Secured Debt    $             
        

 

 

 

B.

   Calculation of amount (B)—Consolidated EBITDA (insert from Item 1(b)(xv)
above):    $                      

 

 

 

C.

   Item 3(a) divided by Item 3(b) equals the Senior Secured Leverage Ratio     
             to 1.0   

IV. Limitations on Other Investments (Section 8.2.4(vi)—(viii) of the Credit
Agreement). As of the Report Date, the aggregate amount of Investments made by
the Loan Parties in all Persons (other than the Loan Parties) other than those
described in clauses (i) through (v) and (ix) through (xv) of Section 8.2.4 of
the Credit Agreement consists of (A) Investments (pursuant to Section 8.2.4(vi)
of the Credit Agreement) in the form of cash, unpaid loans or advances from the
Loan Parties that equal $            3 in the aggregate at

 

 

3 

For purposes of calculating the outstanding aggregate amount of such
Investments, including Guaranties described in clause (v) of Section 8.2.3 of
the Credit Agreement, such aggregate amount shall be reduced by the aggregate
amount of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of determination
and any payment under any Guaranty permitted by Section 8.2.3(vi) of the Credit
Agreement shall reduce the amount of Investments permitted by Section 8.2.4(vi)
of the Credit agreement.

 

Exhibit 8.3.4-7



--------------------------------------------------------------------------------

such time, which amount, plus $            (without duplication, the amount of
Guaranties permitted pursuant to Section 8.2.3(v) of the Credit Agreement at
such time) does not exceed $850,000,000, (B) Non-Strategic Assets, and
(C) Investments in the form of non-cash assets, where the fair market value of
such assets plus (without duplication) all sales, transfers, and dispositions of
assets under Section 8.2.7(viii) of the Credit Agreement, for the period from
the Closing Date through and including the Report Date equals $            ,
which amount does not exceed the $250,000,000 in the aggregate permitted under
Section 8.2.4(viii) of the Credit Agreement.

V. Limitations on Guaranties (Section 8.2.3(v) of the Credit Agreement). As of
the Report Date, the aggregate amount of Guaranties by any Loan Party (permitted
pursuant to Section 8.2.3(v) of the Credit Agreement), other than those
specifically excepted pursuant to other clauses of Section 8.2.3 of the Credit
Agreement, for outstanding obligations (whether contingent or otherwise) equals
$            4, at such time, which amount, plus $            (without
duplication, the amount of Investments permitted pursuant to Section 8.2.4(vi)
of the Credit Agreement at such time, as set forth in item 4(A) above), does not
exceed $850,000,000.

[Complete the following section 6 only for Compliance Certificates submitted for
each fiscal quarter in which any sale, transfer or lease of assets has
occurred.]

VI. Notification of Sale, Transfer or Lease of Assets (Section 8.2.7(viii) of
the Credit Agreement). As of the Report Date, a sale, transfer or lease of
assets pursuant to Section 8.2.7(viii) has occurred as is set forth in more
detail on an attachment hereto.

VII. Loans and Advances to Employees (Section 8.2.4(ii)(b) of the Credit
Agreement). As of the Report Date, the aggregate amount of loans and advances to
employees made pursuant to Section 8.2.4(ii) of the Credit Agreement is
$            , which amount does not exceed $5,000,000.

 

 

4  For purposes of calculating the outstanding aggregate amount of such
Guaranties, including Investments described in clause (vi) of Section 8.2.4 of
the Credit Agreement, such aggregate amount shall be reduced by the aggregate
amount of any quantifiable rebate, dividend, return, or other financial benefit
received by such Loan Party with respect to such Investments and Guaranties for
the period from the Closing Date through and including the date of determination
and any payment under any Guaranty permitted by Section 8.2.4(vi) of the Credit
Agreement shall reduce the amount of Guaranties permitted by Section 8.2.3(v) of
the Credit Agreement.

 

Exhibit 8.3.4-8



--------------------------------------------------------------------------------

[Complete the following sections 8 and 9 only for Compliance Certificates
submitted at the end of the fiscal year.]

VIII. Limitations on Indebtedness (Section 8.2.1(iii),(vii) and (viii) of the
Credit Agreement).

A. As of the Report Date, the aggregate amount of Indebtedness secured by a Lien
permitted by clause (vii) of the definition of Permitted Liens and Permitted
Refinancings of such Indebtedness in the Credit Agreement is $            5,
which amount does not exceed $250,000,000 at any time outstanding as permitted
pursuant to Section 8.2.1(iii) of the Credit Agreement.

B. As of the Report Date, the aggregate amount of Indebtedness secured by a Lien
permitted by clause (xii) of the definition of Permitted Liens is $            ,
which amount does not exceed $250,000,000 at any time as permitted pursuant to
Section 8.2.1(vii) of the Credit Agreement.

C. As of the Report Date, the aggregate amount of Indebtedness secured by a Lien
permitted by clause (xxii) of the definition of Permitted Liens is
$            , which amount does not exceed $150,000,000 at any time as
permitted pursuant to Section 8.2.1(vii) of the Credit Agreement.

D. As of the Report Date, the aggregate amount of Indebtedness secured by a Lien
permitted by clause (xv) of the definition of Permitted Liens is $            ,
which amount does not exceed $50,000,000 at any time as permitted pursuant to
Section 8.2.1(viii) of the Credit Agreement.

IX. Limitations on Dispositions of Assets (Section 8.2.7(iv), (viii) of the
Credit Agreement). As of the Report Date:

A. the fair market value of all Dispositions pursuant to Section 8.2.7(iv) of
the Credit Agreement equals $            for the fiscal year ended as of the
Report Date, which amount shall not exceed $250,000,000 in any given fiscal year
(including any options or rights of first refusal granted during such fiscal
year if such option or right of first refusal is not cancelled, expired or
otherwise terminated in the same fiscal year in which it is granted); and

B. the Net Cash Proceeds from all Dispositions of assets (other than those
specifically excepted pursuant to clauses (i) through (vii) or (ix) through
(xiii) of Section 8.2.7 of the Credit Agreement) calculated for the period from
the Closing Date through and including the Report Date (including any options or
rights of first refusal granted

 

 

5 

Excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P) of the Credit Agreement.

 

Exhibit 8.3.4-9



--------------------------------------------------------------------------------

during such period if such option or right of first refusal is not cancelled,
expired or otherwise terminated in the same fiscal year in which it is granted),
equals an aggregate amount of $            , as permitted pursuant to
Section 8.2.7(viii) of the Credit Agreement, plus (without duplication) the fair
market value of assets contributed in the form of Investments pursuant to
Section 8.2.4(viii) of the Credit Agreement subsequent to the Original Closing
Date equals $            , which amount does not exceed an aggregate amount of
$250,000,000.

X. [Insert if Applicable: Except as certified to the Administrative Agent and
the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] The
representations and warranties contained in Section 6 of the Credit Agreement
and in the other Loan Documents are true and correct on and as of this date with
the same effect as though such representations and warranties have been made on
and as of the date hereof (except representations and warranties that expressly
relate solely to an earlier date or time).

XI. [Insert if Applicable: Except as certified to the Administrative Agent and
the Lenders pursuant to Section 8.3.5 of the Credit Agreement,] No Event of
Default or Potential Default exists and is continuing as of the date hereof.

Set forth on Exhibit A attached hereto is a description of each Swap Agreement
to which any Loan Party is a party, all of which are Specified Swap Agreements.

 

Exhibit 8.3.4-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
            day of             ,             .

 

By:       Name:   Title:

 

Exhibit 8.3.4-11



--------------------------------------------------------------------------------

EXHIBIT C

AMENDED AND RESTATED CONTINUINGA

GREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated Continuing Agreement of Guaranty and Suretyship (this
“Guaranty”), dated as of this 7th day of May, 2010, as amended as of December 5,
2013, is jointly and severally given by each of the UNDERSIGNED and each of the
other Persons which become Guarantors hereunder from time to time (each a
“Guarantor” and collectively the “Guarantors”) in favor of PNC BANK, NATIONAL
ASSOCIATION, in its capacity as the administrative agent for the Lenders, as
defined below (the “Administrative Agent”), in connection with that certain
Amended and Restated Credit Agreement, dated as of the date hereof, by and
among, CONSOL Energy Inc., a Delaware corporation (the “Borrower”), the
Guarantors now or hereafter party thereto, the Administrative Agent, Bank of
America, N.A. as Syndication Agent, and the Lenders now or hereafter party
thereto (as amended, restated, modified, or supplemented from time to time
hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (ai) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement or, any
other Loan Document or any Specified Swap Agreement or Other Lender Provided
Financial Service Product, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents or any
Specified Swap Agreement or Other Lender Provided Financial Service Product,
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents or,
any Specified Swap Agreement or Other Lender Provided Financial Service Product,
or are made in circumstances in which any condition to extension of credit is
not satisfied), (bii) any obligation or liability of any of the Loan Parties
arising out of overdrafts on deposits or other accounts or out of electronic
funds (whether by wire transfer or through automated clearing houses or
otherwise) or out of the return unpaid of, or other failure of the
Administrative



--------------------------------------------------------------------------------

Agent or any Lender to receive final payment for, any check, item, instrument,
payment order or other deposit or credit to a deposit or other account, or out
of the Administrative Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (ciii) any amendments, extensions, renewals and
increases of or to any of the foregoing (all of the foregoing obligations,
liabilities and indebtedness, subject to the proviso in this sentence, are
referred to herein collectively as the “Guarantied Obligations” and each as a
“Guarantied Obligation”); provided that, with respect to each Guarantor, the
Guarantied Obligations shall exclude any Excluded Swap Obligations. Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assigns or otherwise transfers all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person as provided by the Loan
Documents or; by the Specified Swap Agreements or by the Other Lender Provided
Financial Service Products. In furtherance of the foregoing, each Guarantor
jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that nayany resort be had by the Administrative Agent or any other
Lender to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents and, the Specified Swap Agreements and the
Other Lender Provided Financial Service Products. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents or,
Specified Swap Agreements or Other Lender Provided Financial Service Products,
or any rights of the Administrative Agent or the Lenders or any other Person
with respect thereto;

 

-2-



--------------------------------------------------------------------------------

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents or,
Specified Swap Agreements or Other Lender Provided Financial Service Products as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents or,
Specified Swap Agreements or Other Lender Provided Financial Service Products;
or any amendment, modification or supplement to, or refinancing or refunding of,
any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents or, Specified Swap
Agreements or Other Lender Provided Financial Service Products, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

 

-3-



--------------------------------------------------------------------------------

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 of the Credit Agreement and each
Guarantor affirms that its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents or, Specified Swap Agreements or Other Lender Provided Financial
Service Products, all notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following: any notice of any event or
circumstance described in Section 3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of

 

-4-



--------------------------------------------------------------------------------

any statute of limitations; and any requirement of acceptance of this Guaranty
or any other Loan Document or, Specified Swap AgreementAgreements or Other
Lender Provided Financial Service Products, and any requirement that any
Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(bii) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing. The obligations of
the Guarantors under this Section 5 shall survive termination of this Guaranty.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

-5-



--------------------------------------------------------------------------------

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.9 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

 

-6-



--------------------------------------------------------------------------------

9. Intentionally Deleted.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5.1
[Notices Generally] of the Credit Agreement. The Administrative Agent and the
Lenders may rely on any notice (whether or not made in a manner contemplated by
this Guaranty) purportedly made by or on behalf of a Guarantor, and the
Administrative Agent and the Lenders shall have no duty to verify the identity
or authority of the Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document or,
Specified Swap AgreementAgreements or Other Lender Provided Financial Service
Products shall be deemed a waiver of or restriction on the right of setoff or
banker’s lien of the Administrative Agent and the Lenders, or any of them. Each
of the Guarantors hereby agrees that, to the fullest extent permitted by law,
any affiliate or subsidiary of the Administrative Agent or any of the Lenders
and any holder of a participation (to the extent that such participant has
agreed in writing to be bound by the provisions of Section 5.3 of the Credit
Agreement) in any obligation of any Guarantor under this Guaranty, shall have
the same rights of setoff as the Administrative Agent and the Lenders as
provided in this Section (regardless whether such affiliate or participant
otherwise would be deemed a creditor of any Guarantor).

 

-7-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents or, Specified Swap
Agreements or Other Lender Provided Financial Service Products) shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty, and to
the extent of its interest in such Guarantied Obligations such other Person
shall be vested with all the benefits in respect thereof granted to the
Administrative Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND

 

-8-



--------------------------------------------------------------------------------

ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-9-



--------------------------------------------------------------------------------

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding subsectionSubsection (a), to the extent
that applicable law (including applicable laws pertaining to fraudulent
conveyance or fraudulent or preferential transfer) otherwise would render the
full amount of the Guarantor’s obligations hereunder invalid, voidable, or
unenforceable on account of the amount of a Guarantor’s aggregate liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the aggregate amount of such liability shall, without any
further action by the Administrative Agent or any of the Lenders or such
Guarantor or any other Person, be automatically limited and reduced to the
highest amount which is valid and enforceable as determined in such action or
proceeding, which (without limiting the generality of the foregoing) may be an
amount which is equal to the greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and, the Specified Swap Agreements and the
Other Lender Provided Financial Service Products and the value of the benefits
described in Section 19(b) hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Loan
Documents or, the Specified Swap Agreements or Other Lender Provided Financial
Service Products, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

 

-10-



--------------------------------------------------------------------------------

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty. The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors. The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor. Each of the Lenders and the Administrative Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and, any Specified Swap Agreement and any
Other Lender Provided Financial Service Product, and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct. Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents to the extent applicable to such
Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

20. Release of Guarantor. In the event that all of the capital stock or other
ownership interests of any Guarantor is sold or otherwise disposed of or
liquidated and, if required, the consent of the Administrative Agent (as
contemplated by Section 10.10 of the Credit Agreement) or the Lenders (as
contemplated by Section 11.1.3 of the Credit Agreement), has been obtained, or
if such Guarantor is to be dissolved as permitted under the Credit Agreement,
such Guarantor shall, upon consummation of such sale or other disposition, or
immediately prior to such dissolution, be released from this Guaranty
automatically and without further action, and this Guaranty shall, as to such
Guarantor, terminate and have no further force or effect. In connection with the
merger of the Guarantor into another Loan Party, this Guaranty will be assumed
(as a matter of law) by such other Loan Party and will, together with any
Guaranty of the Guarantied Obligations by such other Loan Party, constitute a
single Guaranty.

 

-11-



--------------------------------------------------------------------------------

21. Amendment and Restatement; No Novation. This Guaranty amends and restates
that certain Continuing Agreement of Guaranty and dated as of June 30, 2004
given by the guarantors thereto (“Prior Guaranty”). This Guaranty is not
intended to constitute, and does not constitute, an interruption, suspension of
continuity, discharge of prior duties, termination, novation or satisfaction of
the obligations or liabilities represented by the Prior Guaranty. This Guaranty
is entitled to all of the rights and benefits originally pertaining to the Prior
Guaranty and such rights as such rights and benefits may have been amended as
provided in the Credit Agreement.

22. Keepwell. Each Qualified Eligible Contract Participant Guarantor (as defined
below) at the time the guarantee under this Guaranty by any Specified Guarantor
(as defined below), or the grant by such Guarantor of a security interest to
secure such guarantee, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Guarantor
with respect to such Swap Obligation as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under this Guaranty
and the other Loan Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified Eligible Contract Participant
Guarantor’s obligations and undertakings under this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified
Eligible Contract Participant Guarantor under this Section shall remain in full
force and effect until Payment in Full. Each Qualified Eligible Contract
Participant Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act. For purposes hereof (i) “Qualified
Eligible Contract Participant Guarantor” shall mean, at any time, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act and
(ii) “Specified Guarantor” shall mean any Guarantor that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 22).

23. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof,”
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.

 

-12-



--------------------------------------------------------------------------------

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits, actions, claims, and disbursements imposed on,
asserted against, or incurred by any Lender or the Administrative Agent
(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (iii) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any
Lender or the Administrative Agent hereunder, and including those arising
directly or indirectly from the violation or asserted violation by any Guarantor
or the Borrower or the Administrative Agent or any Lender of any law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

-13-



--------------------------------------------------------------------------------

EXHIBIT C

[SIGNATURE PAGE—AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS:

CONSOL ENERGY HOLDINGS LLC VI

CONSOL GAS COMPANY

By:  

 

  John M. Reilly, Vice President and Treasurer of each Guarantor listed above on
behalf of each such Guarantor TERRY EAGLE LIMITED PARTNERSHIP   By:   TECPART
Corporation, a general partner

 

        By:  

 

 

Name: John M. Reilly

Title: Treasurer

 

By:   TEAGLE Company, L.L.C., a general partner

 

        By:  

 

 

Name: John M. Reilly

Title: Treasurer



--------------------------------------------------------------------------------

EXHIBIT C

[SIGNATURE PAGE—AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS:

 

AMVEST COAL & RAIL, L.L.C.

AMVEST COAL SALES, INC.

AMVEST CORPORATION

AMVEST GAS RESOURCES, INC.

AMVEST MINERAL SERVICES, INC.

AMVEST MINERALS COMPANY, L.L.C.

AMVEST OIL & GAS, INC.

AMVEST WEST VIRGINIA COAL, L.L.C.

BRAXTON-CLAY LAND & MINERAL, INC.

CNX LAND LLC

CNX LAND RESOURCES INC.

CNX MARINE TERMINALS INC.

CNX RCPC LLC

CONSOL AMONATE FACILITY LLC

CONSOL AMONATE MINING COMPANY LLC

CONSOL BUCHANAN MINING COMPANY LLC

CONSOL ENERGY SALES COMPANY

CONSOL MINING COMPANY LLC

CONSOL MINING HOLDING COMPANY LLC

CONSOL OF CANADA INC.

CONSOL OF CENTRAL PENNSYLVANIA LLC

CONSOL OF KENTUCKY INC.

CONSOL OF OHIO LLC

CONSOL OF WV LLC

CONSOL OF WYOMING LLC

CONSOL PENNSYLVANIA COAL COMPANY LLC

FOLA COAL COMPANY, L.L.C.

GLAMORGAN COAL COMPANY, L.L.C.

LEATHERWOOD, INC.

LITTLE EAGLE COAL COMPANY, L.L.C.

MON RIVER TOWING, INC.

MTB INC.

NICHOLAS-CLAY LAND & MINERAL, INC.

PANDA BAMBOO HOLDINGS, INC.

PAROS CORP.

PETERS CREEK MINERAL SERVICES, INC.

R&PCC LLC

RESERVE COAL PROPERTIES COMPANY

ROCHESTER & PITTSBURGH COAL COMPANY

TEAGLE COMPANY, L.L.C.

TECPART CORPORATION

TERRA FIRMA COMPANY

TERRY EAGLE COAL COMPANY, L.L.C.



--------------------------------------------------------------------------------

VAUGHAN RAILROAD COMPANY

WOLFPEN KNOB DEVELOPMENT COMPANY

By:  

 

 

John M. Reilly, Treasurer of each Guarantor

listed above on behalf of each such Guarantor

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTORS:

 

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY

HELVETIA COAL COMPANY

ISLAND CREEK COAL COMPANY

KEYSTONE COAL MINING CORPORATION

LAUREL RUN MINING COMPANY

McELROY COAL COMPANY

SOUTHERN OHIO COAL COMPANY

TWIN RIVERS TOWING COMPANY

WINDSOR COAL COMPANY

By:  

 

 

Daniel S. Cangilla, Treasurer of each Guarantor

listed above on behalf of each such Guarantor

GUARANTORS: CONRHEIN COAL COMPANY By:   CONSOLIDATION COALCONSOL MINING  
HOLDING COMPANY LLC, a general partner

 

      By:  

 

 

Name: Daniel S. Cangilla

Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE—AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

GUARANTOR:

 

CONSOL FINANCIAL INC.

By:  

 

 

Name: Christopher C. Jones

Title: Vice President and Secretary

[Signature Page to CNX Gas Guaranty Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT D

CNX GAS CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP

This Amended and Restated CNX Gas Continuing Agreement of Guaranty and
Suretyship (this “Guaranty”), dated as of April 12, 2011, and as amended as of
December 5, 2013, is jointly and severally given by each of the EACH OF THE
UNDERSIGNED and EACH OF THE PERSONS which becomes a Guarantor hereunder from
time to time (each a “Guarantor” and collectively the “Guarantors”) in favor of
PNC BANK, NATIONAL ASSOCIATION, in its capacity as the administrative agent for
the Lenders, as defined below (the “Administrative Agent”), in connection with
that certain Amended and Restated Credit Agreement, dated as of the date hereof,
by and among, CONSOL Energy Inc., a Delaware corporation (the “Borrower”), the
Guarantors now or hereafter party thereto, the Administrative Agent, Bank of
America, N.A. as Syndication Agent, and the Lenders now or hereafter party
thereto (as amended, restated, modified, or supplemented from time to time
hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty. This is the “CNX Gas
Guaranty Agreement” referred to in the Credit Agreement.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent and each Lender, and
becomes surety, as though it was a primary obligor for, the full, strict and
indefeasible payment and performance when due (whether on demand, at stated
maturity, by acceleration, or otherwise and including any amounts which would
become due but for the operation of an automatic stay under the federal
bankruptcy code of the United States or any similar laws of any country or
jurisdiction) of: (i) all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower or any other Guarantor to the Administrative Agent
or any of the Lenders, under or in connection with the Credit Agreement, any
other Loan Document or any Specified Swap Agreement or Other Lender Provided
Financial Service Product, whether for principal, interest, fees, indemnities,
expenses, or otherwise, and all refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any of the Loan Parties or that would have arisen or
accrued but for the commencement of such proceeding (including without
limitation, interest after default), even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents, or any
Specified Swap Agreement or Other Lender Provided Financial Service Product,
from time to time, regardless of whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents, or
any Specified Swap Agreement or Other Lender Provided Financial Service Product,
or are made in circumstances in which any condition to extension of credit is
not satisfied), (ii) any obligation or liability of any of the Loan Parties
arising out

 

[Signature Page to CNX Gas Guaranty Agreement]



--------------------------------------------------------------------------------

of overdrafts on deposits or other accounts or out of electronic funds (whether
by wire transfer or through automated clearing houses or otherwise) or out of
the return unpaid of, or other failure of the Administrative Agent or any Lender
to receive final payment for, any check, item, instrument, payment order or
other deposit or credit to a deposit or other account, or out of the
Administrative Agent’s or any Lender’s non-receipt of or inability to collect
funds or otherwise not being made whole in connection with depository or other
similar arrangements, and (iii) any amendments, extensions, renewals and
increases of or to any of the foregoing (all of the foregoing obligations,
liabilities and indebtedness, subject to the proviso in this sentence, are
referred to herein collectively as the “Guarantied Obligations” and each as a
“Guarantied Obligation”); provided that, with respect to each Guarantor, the
Guarantied Obligations shall exclude any Excluded Swap Obligations. Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assigns or otherwise transfers all or any
portion of their respective rights and obligations under the Loan Documents, or
any other Guarantied Obligations, to any other Person as provided by the Loan
Documents, by the Specified Swap Agreements or by the Other Lender Provided
Financial Service Products. In furtherance of the foregoing, each Guarantor
jointly and severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due and payable, after the expiration of any
applicable cure periods, immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature. Each Guarantor further agrees that its guaranty hereunder constitutes a
guaranty of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any other Lender
to any of the security held for payment of the Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Lender in favor of any Borrower or any other person.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity, except for, and to the extent of, payment and
performance of the Guaranteed Obligations. Each of the Guarantors agrees that
the Guarantied Obligations will be paid and performed strictly in accordance
with the terms of the Loan Documents, the Specified Swap Agreements and the
Other Lender Provided Financial ServicesService Products. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations

 

-2-



--------------------------------------------------------------------------------

and regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of the Guarantied Obligations, any of the terms of
the Loan Documents, Specified Swap Agreements or Other Lender Provided Financial
Service Products, or any rights of the Administrative Agent or the Lenders or
any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of the
Guarantied Obligations (whether or not contemplated by the Loan Documents,
Specified Swap Agreements or Other Lender Provided Financial Service Products as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents,
Specified Swap Agreements or Other Lender Provided Financial ServicesService
Products; or any amendment, modification or supplement to, or refinancing or
refunding of, any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, Specified Swap
Agreements or Other Lender Provided Financial Service Products, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or

 

-3-



--------------------------------------------------------------------------------

similar proceeding with respect to the Borrower or any other Person; or any
action taken or election made by the Administrative Agent or the Lenders, or any
of them (including but not limited to any election under Section 1111(b)(2) of
the United States Bankruptcy Code), the Borrower, or any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations, other than, and to the extent of,
payment and performance of the Guaranteed Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations in full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 17 hereof, and each Guarantor affirms that
its obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to (other
than, and to the extent of, the defense of prior payment and performance of the
Guarantied Obligations) or limitation on its obligations under this Guaranty
arising out of or based on any event or circumstance referred to in Section 3
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Guarantor waives each of the following:

(a) Except as may be expressly contemplated by the Credit Agreement or the other
Loan Documents, Specified Swap Agreements or Other Lender Provided Financial
Service Products, all notices, disclosures and demand of any nature which
otherwise might be required from time to time to preserve intact any rights
against any Guarantor, including the following: any notice of any event or
circumstance described in Section 3 hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Guarantied Obligations; any notice of the incurrence of any
Guarantied Obligation; any notice of any default or any failure on the part of
the Borrower or any other Person to comply with any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate

 

-4-



--------------------------------------------------------------------------------

the damages resulting from default under, any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Guaranty or any other Loan Document, Specified
Swap Agreements or Other Lender Provided Financial Service Products, and any
requirement that any Guarantor receive notice of any such acceptance;

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon Payment In Full, and provided that none of the other
obligations referred to in Section 1(ii) hereof are then in default, this
Guaranty shall terminate; provided, however, that this Guaranty shall continue
to be effective or be reinstated, as the case may be, any time any payment of
any of the Guarantied Obligations is rescinded, recouped, avoided, or must
otherwise be returned or released by any Lender or the Administrative Agent upon
or during the insolvency, bankruptcy, or reorganization of, or any similar
proceeding affecting, the Borrower or for any other reason whatsoever, all as
though such payment had not been made and was due and owing. The obligations of
the Guarantors under this Section 5 shall survive termination of this Guaranty.

6. Subrogation. Each Guarantor waives and agrees that it will not exercise any
rights against the Borrower or any other Guarantor arising in connection with,
or any Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until Payment In Full. If any amount
shall be paid to any Guarantor by or on behalf of the Borrower or any other
Guarantor by virtue of any right of subrogation, contribution, or the like, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and shall be held in trust for the benefit of, the Administrative Agent and the
Lenders and shall forthwith be paid to the Administrative Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

 

-5-



--------------------------------------------------------------------------------

8. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any of the Guarantors hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Paragraph) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall timely pay
the full amount deducted to the relevant Official Body in accordance with
applicable Law.

(b) Payment of Other Taxes by any Guarantor. Without limiting the provisions of
paragraph (a) above, each Guarantor shall timely pay any Other Taxes to the
relevant Official Body in accordance with applicable Law.

(c) Indemnification by the Guarantors. Each Guarantor shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Paragraph) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to such Guarantor by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d) Certificate. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Guarantor to an Official Body, such Guarantor shall
deliver to the Administrative Agent, the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Tax Provisions Incorporated By Reference. Notwithstanding the foregoing,
with respect to any and all payments by or on account of any obligation of the
Guarantors hereunder, the provisions of Section 5.9 [Taxes] of the Credit
Agreement are cross-referenced, incorporated herein and shall apply to the
Administrative Agent, each Lender, Issuing Lender and any Guarantor as if such
Guarantor is, in fact, the Borrower; provided, however, that no Guarantor shall
have any obligation under this Section 8 [Taxes] in excess of such Guarantor’s
Guarantied Obligations.

 

-6-



--------------------------------------------------------------------------------

9. Representations and Warranties. Each Guarantor makes the representations and
warranties set forth in Section 6.1.1, 6.1.3, 6.1.4, 6.1.5, 6.1.11, 6.1.12,
6.1.16 and 6.1.25 of the Credit Agreement, mutatis mutandis, as to itself and
its Subsidiaries as if it were a “Loan Party” referred to thereunder.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to the Credit Agreement and in
the manner provided in Section 11.5.1 [Notices Generally] of the Credit
Agreement or in a Joinder. The Administrative Agent and the Lenders may rely on
any notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Administrative Agent) shall be effective as
delivery of a manually executed signature page to this Guaranty.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to the
Guarantor, whether such obligation to the Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document,
Specified Swap Agreements or Other Lender Provided Financial Service Products
shall be deemed a waiver of or restriction on the right of setoff or banker’s
lien of the Administrative Agent and the Lenders, or any of them. Each of the
Guarantors hereby agrees that, to the fullest extent permitted by law, any
affiliate or subsidiary of the Administrative Agent or any of the Lenders and
any holder of a participation in any obligation of any Guarantor under this
Guaranty, shall have the same rights of setoff as the Administrative Agent and
the Lenders as provided in this Section (regardless whether such affiliate or
participant otherwise would be deemed a creditor of any Guarantor).

 

-7-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower, such amount shall be held in trust for the benefit
of each Lender and the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein other than
assignments and transfers permitted by the Credit Agreement. Without limitation
of the foregoing, the Administrative Agent and the Lenders, or any of them (and
any successive assignee or transferee), from time to time may assign or
otherwise transfer all or any portion of its rights or obligations under the
Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other Person as provided
and permitted by the Credit Agreement and such Guarantied Obligations (including
any Guarantied Obligations resulting from extension of credit by such other
Person under or in connection with the Loan Documents, Specified Swap Agreements
or Other Lender Provided Financial Service Products) shall be and remain
Guarantied Obligations entitled to the benefit of this Guaranty, and to the
extent of its interest in such Guarantied Obligations such other Person shall be
vested with all the benefits in respect thereof granted to the Administrative
Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with the internal laws of the State of New York, without regard to
its conflict of laws principles.

(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAVIER OF
JURY TRIAL.

(i) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE

 

-8-



--------------------------------------------------------------------------------

UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(ii) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN THIS SECTION 15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

(iii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY

 

-9-



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

16. Severability; Modification to Conform to Law.

(a) The provisions of this Guaranty are intended to be severable. If any
provision of this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable law (including applicable laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents, the Specified Swap Agreements and the
Other Lender Provided Financial Service Products and the value of the benefits
described in Section 19(b) hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Loan
Documents, the Specified Swap Agreements or Other Lender Provided Financial
Service Products, or

(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

 

-10-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. CNX Gas hereby agrees that if any Subsidiary of CNX
Gas becomes a “Loan Party” or “Guarantor” under the CNX Gas Credit Agreement,
CNX Gas shall cause such Subsidiary, concurrently therewith, to deliver to the
Administrative Agent a joinder to this Guaranty in the form of Exhibit A hereto
(a “Joinder”). No notice of the addition of any Guarantor shall be required to
be given to any pre-existing Guarantor and each Guarantor hereby consents
thereto.

18. Joint and Several Obligations. The obligations and additional liabilities of
each and every Guarantor under this Guaranty are joint and several obligations
of the Guarantors, and each Guarantor hereby waives to the full extent permitted
by law any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans, and that the
Administrative Agent and the Lenders are relying on each specific waiver and all
such waivers in entering into this Guaranty. The undertakings of each Guarantor
hereunder secure the obligations of itself and the other Guarantors. The
Administrative Agent and the Lenders, or any of them, may, in their sole
discretion, elect to enforce this Guaranty against any Guarantor without any
duty or responsibility to pursue any other Guarantor and such an election by the
Administrative Agent and the Lenders, or any of them, shall not be a defense to
any action the Administrative Agent and the Lenders, or any of them, may elect
to take against any Guarantor. Each of the Lenders and the Administrative Agent
hereby reserve all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents, any Specified Swap Agreement and any
Other Lender Provided Financial Service Product, and each Guarantor certifies
that the representations and warranties made therein with respect to such
Guarantor are true and correct. Further, each Guarantor acknowledges and agrees
to perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents to the extent applicable to such
Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrower and
the other Guarantors and that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

 

-11-



--------------------------------------------------------------------------------

20. Release of Guarantor. In the event that any Guarantor ceases to be a “Loan
Party” and “Guarantor” under the CNX Gas Credit Agreement, such Guarantor shall
currently be released from this Guaranty automatically and without further
action, and this Guaranty shall, as to such Guarantor, terminate and have no
further force or effect. The Administrative Agent agrees to execute an
instrument evidencing such release in form and substance satisfactory to the
Administrative Agent upon request of CNX Gas and certification by CNX Gas that
such Guarantor has ceased to be a “Loan Party” and “Guarantor” under the CNX Gas
Credit Agreement. In connection with the merger of the Guarantor into another
CNX Gas Loan Party, this Guaranty will be assumed (as a matter of law) by such
other CNX Gas Loan Party and will, together with any Guaranty of the Guarantied
Obligations by such other CNX Gas Loan Party, constitute a single Guaranty.

22. Keepwell. Each Qualified Eligible Contract Participant Guarantor (as defined
below) at the time the guarantee under this Guaranty by any Specified Guarantor
(as defined below), or the grant by such Guarantor of a security interest to
secure such guarantee, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Guarantor
with respect to such Swap Obligation as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under this Guaranty
and the other Loan Documents in respect of such Swap Obligation (but, in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified Eligible Contract Participant
Guarantor’s obligations and undertakings under this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified
Eligible Contract Participant Guarantor under this Section shall remain in full
force and effect until Payment in Full. Each Qualified Eligible Contract
Participant Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act. For purposes hereof (i) “Qualified
Eligible Contract Participant Guarantor” shall mean, at any time, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act and
(ii) “Specified Guarantor” shall mean any Guarantor that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 22).

21.23. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof,”
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by law, or otherwise.

 

-12-



--------------------------------------------------------------------------------

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including reasonable attorney’s fees, incurred by the Administrative
Agent or any of the Lenders in enforcing this Guaranty against any Guarantor and
each Guarantor shall pay and indemnify each Lender and the Administrative Agent
for, and hold it harmless from and against, any and all obligations,
liabilities, losses, damages, costs, expenses (including disbursements and
reasonable legal fees of counsel to any Lender or the Administrative Agent),
penalties, judgments, suits, actions, claims, and disbursements imposed on,
asserted against, or incurred by any Lender or the Administrative Agent
(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof; (ii) relating to any amendment, modification, waiver, or consent
hereunder or relating to any telecopy or telephonic transmission purporting to
be by any Guarantor or the Borrower; (iii) in any way relating to or arising out
of this Guaranty, or any document, instrument, or agreement relating to any of
the Guarantied Obligations, or any action taken or omitted to be taken by any
Lender or the Administrative Agent hereunder, and including those arising
directly or indirectly from the violation or asserted violation by any Guarantor
or the Borrower or the Administrative Agent or any Lender of any law, rule,
regulation, judgment, order, or the like of any jurisdiction or political
subdivision thereof (including those relating to environmental protection,
health, labor, importing, exporting, or safety) and regardless whether asserted
by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty and the Credit Agreement supersede all
prior understandings and agreements, whether written or oral, between the
parties hereto and thereto and relating to the transactions provided for herein
and therein.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGES FOLLOW]

 

-13-



--------------------------------------------------------------------------------

EXECUTION VERSION

[SIGNATURE PAGE—CNX GAS GUARANTY AGREEMENT]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty shall constitute a sealed instrument.

 

GUARANTORS: CNX GAS CORPORATION By:     Name:     Title:    

 

CNX GAS COMPANY LLC By:     Name:     Title:    

 

CARDINAL STATES GATHERING

COMPANY

By:   CNX Gas Company LLC, as Partnership Manager By:     Name:     Title:    

 

KNOX ENERGY, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

[SIGNATURE PAGE—CNX GAS GUARANTY AGREEMENT]

 

COALFIELD PIPELINE COMPANY By:     Name:     Title:    

 

MOB CORPORATION By:     Name:     Title:    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A to EXHIBIT D to AMENDMENT NO. 1

FORM OF

CNX GAS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS CNX GAS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT (“CNX GAS GUARANTOR
JOINDER”) is made as of             , 20__, by                     , a
            [corporation/partnership/limited liability company] (the “New
Guarantor”).

Background

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
April [    ],12, 2011 (as the same may be amended, supplemented, restated or
modified from time to time, the (“Credit Agreement”), by and among Consol Energy
Inc., a Delaware corporation (“Borrower”), each of the other Loan Parties now or
hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), PNC Bank, National Association, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”) and Bank of America, N.A., as
Syndication Agent; (ii) the CNX Gas Amended and Restated Continuing Agreement of
Guaranty and Suretyship, dated as of April [    ],12, 2011, as the same may be
amended, restated, supplemented or modified from time to time (the “Guaranty”),
of CNX Gas and the other CNX Gas Loan Parties given to the Administrative Agent
for the benefit of the Lenders; and (iii) the CNX Gas Intercompany Subordination
Agreement, dated as of April [    ],12, 2011, as the same may be amended,
restated, supplemented or modified from time to time (the “CNX Gas Intercompany
Subordination Agreement”), among the Loan Parties, and the CNX Gas Loan Parties
and the Administrative Agent for the benefit of the Lenders.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Guaranty and in
consideration of the value of the synergistic and other benefits received by New
Guarantor as a result of being or becoming affiliated with the Borrower and the
Guarantors, New Guarantor hereby agrees that effective as of the date hereof it
hereby is, and shall be deemed to be, and assumes the obligations of, a
“Guarantor” (including, if applicable, as a Qualified Eligible Contract
Participant Guarantor), jointly and severally with the existing Guarantors under
the Guaranty, a “Company” and a “CNX Gas Loan Party” jointly and severally with
the existing “Companies” and “CNX Gas Loan Parties” under the CNX Gas
Intercompany Subordination Agreement and, New Guarantor hereby agrees that from
the date hereof and until Payment In Full, New Guarantor shall perform, comply
with, and be subject to and bound by each of the terms and provisions of the Gas
Guaranty and the CNX Gas Intercompany Subordination Agreement jointly and
severally with the existing parties thereto. Without limiting the generality of
the foregoing, New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 9 of the Guaranty is true
and correct as to New Guarantor on and as of the date hereof and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, Guaranty and the CNX Gas Intercompany Subordination Agreement.



--------------------------------------------------------------------------------

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty and the CNX Gas
Intercompany Subordination Agreement.

In furtherance of the foregoing, upon the request of the Administrative Agent,
New Guarantor shall execute and deliver or cause to be executed and delivered at
any time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of Administrative Agent to carry out more effectively the
provisions and purposes of this CNX Gas Guarantor Joinder and the other Loan
Documents.

New Guarantor acknowledges and agrees that a telecopy transmission or electronic
copy (with confirmation of receipt) to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

-2-



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF CNX GAS GUARANTOR

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this CNX Gas Guarantor Joinder and delivered the same to the
Administrative Agent for the benefit of the Lenders, as of the date and year
first above written with the intention that this CNX Gas Guarantor Joinder
constitute a sealed instrument.

 

    NEW GUARANTOR:       (SEAL)     By:         Name:       Title:

Acknowledged:

CONSOL ENERGY INC.,

as Borrower

By:      

Name:

Title:

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:      

Name:

Title: